 

Exhibit 10.1

Confidential Treatment Requested.

Confidential portions of this document have been redacted

and have been separately filed with the Commission.

MASTER TRANSACTION AGREEMENT

AMONG

COHEN & COMPANY FINANCIAL MANAGEMENT, LLC,

COHEN & COMPANY INC.

AND

ATP MANAGEMENT LLC

DATED AS OF JULY 29, 2010



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page   Section 1.   

Defined Terms.

     1    Section 2.   

Sale, Assignment and Assumption.

     10    Section 3.   

Payment of Purchase Price.

     10    Section 4.   

Representations and Warranties of the Seller and Cohen.

     13    Section 5.   

Representations and Warranties of ATP.

     17    Section 6.   

Covenants.

     18    Section 7.   

Closing.

     22    Section 8.   

Conditions to the Obligations of ATP.

     23    Section 9.   

Conditions to the Obligations of the Seller and Cohen.

     25    Section 10.   

Termination.

     26    Section 11.   

Indemnification.

     28    Section 12.   

Miscellaneous.

     32   

SCHEDULES

 

Schedule 1.1    -    List of CDO Agreements Schedule 1.2    -    List of
Indentures Schedule 1.3    -    List of Issuers Schedule 1.4    -    List of
Rating Agencies Schedule 1.5    -    List of Related Assets Schedule 1.6    -   
List of Required Holders Schedule 1.7    -    List of Accrued and Unpaid
Collateral Management Fees Schedule 1.8    -    List of Subordinated Securities
Schedule 3(a)    -    Allocation of Purchase Price Schedule 3(b)    -   
Allocation of Excess Base Case Revenue Schedule 3(c)    -    Quarterly
Thresholds; Seller Wiring Instructions Schedule 3(d)    -    Applicable Notes;
Regulated Banks Schedule 3(e)    -    Prepayment Penalty Schedule 4(c)    -   
Exceptions to No Conflicts Schedule 4(d)    -    Consents and Approvals
Schedule 4(e)    -    Proceedings Schedule 4(f)    -    Material Contracts
Schedule 4(g)    -    List of Additional Defaulted Securities and Hedge Defaults
Schedule 4(h)    -    Waivers and Releases Schedule 4(k)    -    Notices
Schedule 4(l)    -    Waiver of Collateral Management Fees Schedule 4(n)    -   
Brokers Schedule 4(p)    -    List of Fees and Expenses Schedule 6(i)    -   
ATP Wiring Instructions Schedule 6(l)    -    List of Employees; Key Employees
Schedule 6(p)    -    List of Amendments, Restructurings, Waivers and Workouts
Schedule 8(i)    -    Escrow Deposits and Initial Service Fee Payments

 

i



--------------------------------------------------------------------------------

 

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Agreement Exhibit B    Form of
Required Holder’s Consent Exhibit C    Form of Issuer’s Consent Exhibit D   
Form of Escrow Agreement Exhibit E    Form of Voting Agreement Exhibit F    Form
of Cohen Services Agreement

 

ii



--------------------------------------------------------------------------------

 

MASTER TRANSACTION AGREEMENT

This MASTER TRANSACTION AGREEMENT, dated as of July 29, 2010 (such agreement as
amended, modified, waived, supplemented or restated from time to time, the
“Agreement”), by and among COHEN & COMPANY FINANCIAL MANAGEMENT, LLC, a Delaware
limited liability company (“Cohen Financial” or the “Seller”), COHEN & COMPANY
INC., a Maryland corporation (“Cohen”), and ATP MANAGEMENT LLC, a Delaware
limited liability company (“ATP”).

RECITALS:

Each Issuer (as defined below) is the issuer of collateralized debt obligations
pursuant to an Indenture (as defined below).

The Seller has entered into a CDO Agreement with each of the Issuers pursuant to
which the Seller has agreed to provide the services specified therein with
respect to obligations issued by the respective Issuers pursuant to the
applicable Indenture.

The Seller desires to sell, assign, transfer and convey (and Cohen desires that
Seller sell, assign, transfer and convey) to ATP, and ATP desires to accept and
assume, the Seller’s (i) rights and obligations in and under the CDO Agreements
and (ii) rights, title and interests in and to the Related Assets (as defined
below), in accordance with the terms and subject to the conditions in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

Section 1. Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person. For purposes hereof, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through ownership
of equity interests, by contract or otherwise.

“Applicable Notes” shall mean those specific Notes listed on Schedule 3(d)
hereto issued by the Regulated Banks.

“Assigned Assets” shall have the meaning ascribed to such term in Section 3(a).

“Assigned CDO Agreements” means with respect to any Closing, the CDO Agreements
being assigned to ATP by the Seller at such Closing.

 

1



--------------------------------------------------------------------------------

 

“Assigned Related Assets” means with respect to any Closing, the Related Assets
being assigned to ATP by the Seller at such Closing.

“Assignments” shall have the meaning ascribed to such term in Section 7(b)(i).

“Assignment and Assumption Agreement” shall have the meaning ascribed to such
term in Section 7(b)(i).

“Assumed Liabilities” shall have the meaning ascribed to such term in
Section 2(a).

“ATP Indemnified Persons” shall have the meaning ascribed to such term in
Section 11(a)(i).

“ATP Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations and financial condition of ATP or (ii) the
ability of ATP to perform its material obligations hereunder, but excluding any
effect resulting from or relating to (a) general national, international or
regional economic, financial, political or business conditions, (b) conditions
(including changes in economic, financial market, regulatory or political
conditions and any change in any Law or any change in the manner in which any
Law is or may be enforced) affecting generally the industry in which ATP
conducts its business (provided that such changes do not affect ATP in a
disproportionate manner as compared to other collateral managers), (c) any
public announcement of the Transactions contemplated by this Agreement or
(d) the execution or performance of this Agreement, or any actions taken,
delayed or omitted to be taken by ATP pursuant to this Agreement or at the
written request of the Seller, Cohen or their respective representatives.

“Bankruptcy Code” means Title XI of the United States Code as now or hereafter
in effect or any successor statute.

“Base Purchase Price” shall have the meaning ascribed to such term in
Section 3(a).

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in New York, New York are permitted or
required by applicable Law or regulation to remain closed.

“Buyer Consents and Filings” shall have the meaning ascribed to such term in
Section 5(d).

“CDO Agreements” means the agreements listed on Schedule 1.1 to this Agreement
under the heading “Collateral Management Agreements.”

“Clients” means the Issuers to whom the Seller provides Investment Management
Services.

“Closing” shall have the meaning ascribed to such term in Section 7(a).

 

2



--------------------------------------------------------------------------------

 

“Closing Date” shall have the meaning ascribed to such term in Section 7(a).

“Cohen Brothers” means Cohen Brothers LLC, a Delaware limited liability company.

“Cohen Indemnification Limit” means (i) for the period from the date hereof
until (and including) the three (3) month anniversary of the initial Closing
Date, (a) the aggregate Base Purchase Price for the Assigned CDO Agreements plus
the amount of the Service Fees minus (a) the excess, if any, of (1) the
Collateral Management Fees (other than Retained Management Fees) collected by
ATP under the Assigned CDO Agreements during such three (3) month period over
(2) $375,000 and (ii) for each three (3) month period commencing after the
period described in clause (i) (each such period, a “Cohen Indemnification
Period”) until the Cohen Indemnification Limit is reduced to $0, the greater of
(a) (1) the Cohen Indemnification Limit for the prior Cohen Indemnification
Period minus (2) the excess, if any, of (x) the Collateral Management Fees
(other than any Retained Management Fees) received by ATP during the prior Cohen
Indemnification Period over (y) $375,000 and (b) subject to the limitation set
forth in this clause (ii), the aggregate of the indemnification claims made
pursuant to Section 11(a)(i) of this Agreement prior to 5:00 p.m. New York City
Time on the date that is the last day of the prior Cohen Indemnification Period.

“Cohen Services Agreement” has the meaning ascribed to such term in
Section 8(h).

“Collateral Administration Agreements” means the agreements listed on
Schedule 1.1 to this Agreement under the heading “Collateral Administration
Agreements.”

“Collateral Manager” means with respect to each CDO Agreement the “Collateral
Manager” as defined in such CDO Agreement.

“Collateral Management Fees” means all fees payable to the Seller pursuant to
the CDO Agreements without regard to when such fees are accrued.

“Contract” shall mean any written agreement, contract, obligation, commitment or
undertaking.

“Data Room” means the electronic data room established by the Seller for the
purpose of making information, agreements, documents and other due diligence
regarding the Assigned CDO Agreements and Assigned Related Assets available to
ATP, as it existed on the date that is two (2) Business Days prior to the date
hereof.

“Defaulted Security” shall have the meaning ascribed to such term in the related
Indenture.

“Earnout Payment” shall have the meaning ascribed to such term in Section 3(b).

“Earnout Quarter” shall have the meaning ascribed to such term in Section 3(c).

 

3



--------------------------------------------------------------------------------

 

“Encumbrance” means any mortgage, lien, pledge, security interest, or other
similar encumbrance of any kind.

“End Date” shall have the meaning ascribed to such term in Section 10(a)(iv).

“Escrow Account” shall mean the account established pursuant to the Escrow
Agreement to hold the Escrow Deposit.

“Escrow Agent” shall mean TD Bank, N.A. or any successor appointed in accordance
with the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement dated as of the initial Closing
Date by and among the Escrow Agent and the Parties in substantially the form
attached hereto as Exhibit D.

“Escrow Deposit” means an amount deposited at each Closing by ATP in escrow with
the Escrow Agent to be held pursuant to the terms and conditions of the Escrow
Agreement and to secure the funds necessary for the satisfaction of certain of
the payment obligations under the Cohen Services Agreement. The portion of the
Escrow Deposit to be deposited at each Closing shall be as set forth in Schedule
8(i) to this Agreement.

“Estimated Earnout Payment” shall have the meaning ascribed to such term in
Section 3(c).

“Excess Base Case Revenues” shall have the meaning ascribed to such term in
Section 3(b).

“Excess Base Case Revenue Thresholds” shall have the meaning ascribed to such
term in Section 3(b).

“Fifth Measurement Period” shall have the meaning ascribed to such term in
Section 3(b).

“Final Earnout Amount” shall have the meaning ascribed to such term in
Section 3(d).

“First Measurement Period” shall have the meaning ascribed to such term in
Section 3(b).

“Fourth Measurement Period” shall have the meaning ascribed to such term in
Section 3(b).

“Governmental Authority” means any federal, state, local, municipal or other
governmental, regulatory or administrative department, commission, board,
bureau, agency, quasi-governmental authority, entity or instrumentality, or any
court or arbitrator, in each case, having jurisdiction over the applicable
matter.

 

4



--------------------------------------------------------------------------------

 

“Hedge Agreements” shall have the meaning ascribed to such term in Section 4(g).

“Holdback Amount” shall have the meaning ascribed to such term in Section 3(c).

“Indemnified Person” shall have the meaning ascribed to such term in
Section 11(b)(i).

“Indemnifying Person” shall have the meaning ascribed to such term in
Section 11(b)(ii).

“Indenture” means any of the indentures and other equivalent documents listed on
Schedule 1.2 to this Agreement.

“Intellectual Property” means all processes, systems, products, services,
software, compositions of matter and compounds, including any improvements or
modifications (whether or not patentable or protectable) thereof that is owned,
licensed or used by any Seller, including, without limitation, the following:
(i) patents and patent applications, including design patents or applications,
patent or invention disclosures, together with all reissues, continuations,
continuation-in-part, revisions, divisionals, extensions, reexaminations of the
same and any patent or patent application claiming priority thereto; (ii) all
registered and unregistered trademarks, service marks, trade dress, logos, trade
names and brand names, and any combination of such names, including all goodwill
associated therewith and all applications, registrations and renewals in
connection therewith; (iii) all copyrightable works (including derivative works
thereof), all copyrights and all applications, registrations and renewals in
connection therewith; (iv) all trade secrets and confidential business
information (including ideas, research and development, know-how, show-how,
compositions, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and market plans and proposals
(whether or not reduced to writing)); (v) all computer software, including all
machine and source code (including hard copy and soft copy as well as all data
and related documentation); and (vi) all websites and related content
(including, without limitation, underlying software, URL’s and domain names).

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

“Investment Management Services” means the services provided by the Seller
pursuant to the CDO Agreements.

“IP Licenses” shall have the meaning ascribed to such terms in Section 4(r).

“Issuer” and with correlative meaning “Issuers” means, respectively, the Persons
listed on Schedule 1.3 to this Agreement, individually, or all of them
collectively.

“Judgment” means any judgment, order, injunction or decree.

“Key Employees” shall have the meaning ascribed to such terms in Section 6(l).

 

5



--------------------------------------------------------------------------------

 

“Knowledge of the Seller” means the actual knowledge of James McEntee,
Christopher Ricciardi, Rachael Fink or Joseph Pooler after reasonable inquiry of
the persons responsible for the performance of the Collateral Manager under the
CDO Agreements as listed on Schedule 6(l).

“Law” means any federal, state, foreign or local law, statute, ordinance, rule,
regulation or code.

“Loss” means any actual out-of-pocket loss, liability, claim, damage, cost or
expense (including costs of investigation and reasonable legal fees and
expenses), taxes, penalties and obligations, in each case, whether arising from
a third party claim or a direct claim between the Parties.

“Material Contracts” shall have the meaning ascribed to such term in
Section 4(f).

“Measurement Period” shall have the meaning ascribed to such term in
Section 3(b).

“Net Tax Benefit” means the tax benefit of any Loss reduced by the tax detriment
associated with the receipt of any amount for which indemnification is provided
under this Agreement.

“Notes” shall have the meaning ascribed to such term in the Indentures.

“Notice of Claim” shall have the meaning ascribed to such term in
Section 11(b)(i).

“Objection Notice” shall have the meaning ascribed to such term in
Section 11(b)(i).

“Overpayment” shall have the meaning ascribed to such term in Section 3(d).

“Party” and with correlative meaning “Parties” means, respectively, Cohen, Cohen
Financial or ATP, individually, or all of them collectively.

“Person” means any individual, limited liability company, joint venture,
corporation, partnership, association, trust, division or operating group of any
of the foregoing or any other entity or organization.

“Prepayment Aggregate” shall have the meaning ascribed to such term in
Section 3(d).

“Prepayment Credit” shall mean Five Hundred Thousand Dollars ($500,000),
adjusted at the end of each Earnout Quarter (commencing with the Earnout Quarter
ended February 23, 2010) until such date as the Prepayment Credit equals $0, as
follows: (i) increased by adding the product of (A) the current outstanding
Prepayment Credit and (B) 0.0375; and (ii)

 

6



--------------------------------------------------------------------------------

reduced by the aggregate Prepayment Penalty for Regulated Banks making a
prepayment during such Earnout Quarter. In no event shall the Prepayment Credit
be less than $0.

“Prepayment Penalty” shall be the amount as determined with reference to
Schedule 3(e) hereto, which sets forth the amount of the Prepayment Penalty by
Earnout Quarter. The applicable Prepayment Penalty shall be the amount set forth
in the column for the date of prepayment by the Regulated Bank.

“Prepayment Penalty Amount” shall mean as of the end of the Seventh Measurement
Period, the aggregate of all Prepayment Penalties for which there has not been a
corresponding reduction in the Prepayment Credit, less the balance of the
Prepayment Credit (if any) as of the end of the Seventh Measurement Period. In
no event shall the Pre Payment Penalty Amount be less than $0.

“Proceeding” shall have the meaning ascribed to such term in Section 4(e).

“Quarterly Excess” shall have the meaning ascribed to such term in Section 3(c).

“Rating Agencies” means the rating agencies listed on Schedule 1.4 to this
Agreement.

“Records” means, with respect to the Seller and Cohen, all the books of account,
ledgers, general, financial and accounting records, files (including, without
limitation, asset management files), data, invoices, distribution lists, billing
records, manuals, information, and correspondence (in all cases, in any form or
medium), of either the Seller or Cohen and in its control that are used, held
for use or intended to be used in connection with the Seller’s performance of
the Investment Management Services, together with all other records and other
items required to be delivered to ATP in accordance with Section 6(f).

“Regulated Banks” shall mean those banks identified on Schedule 3(d) hereto;
provided that in no event shall the term Regulated Banks include any banks not
identified on Schedule 3(d) that have also issued Notes who are subsequently
acquired by or merged with the Regulated Banks listed on Schedule 3(d) hereto.

“Related Assets” means the Records, Collateral Administration Agreements and the
assets listed on Schedule 1.5 to this Agreement, collectively.

“Reports” shall have the meaning ascribed to such term in Section 4(g).

“Response Period” shall have the meaning ascribed to such term in
Section 11(b)(i).

“Required Holders” means, with respect to each CDO Agreement, the percentage and
class of the securities and, if applicable, the monoline insurer, required to
consent to the Assignment and Assumption Agreement providing for, among other
things, the assignment of such CDO Agreement, as listed on Schedule 1.6 to this
Agreement.

 

7



--------------------------------------------------------------------------------

 

“Retained Management Fees” means, with respect to each CDO Agreement, all
Collateral Management Fees paid prior to February 23, 2010, plus one- half of
the Collateral Management Fees accrued but not yet paid prior to February 23,
2010 (as reduced by the amounts payable pursuant to the Sandler Sub-Advisory
Agreements) in respect of Investment Management Services provided by the Seller
to the Clients pursuant to such CDO Agreement. Schedule 1.7 hereto sets forth
the Collateral Management Fees (by CDO Agreement) paid after February 23, 2010
(as reduced by the amounts payable pursuant to the Sandler Sub-Advisory
Agreements) and the payment date for such fees, the portion of the fees accrued
prior to February 23, 2010, the portion of the fees accrued after February 23,
2010, the amount of the fee that shall constitute the Retained Management Fees
and the current amount of the Collateral Management Fees that are due to be paid
to ATP in connection with the Closings pursuant to Section 3(a); provided,
however, that the fees set forth on Schedule 1.7 to be paid to ATP shall be
increased to the extent that additional Collateral Management Fees are earned
and accrued after the date hereof and prior to the applicable Closing.

“Retained Liabilities” shall have the meaning ascribed to such term in
Section 2(b).

“Sandler Sub-Advisory Agreement” means the agreements listed on Schedule 1.1 to
this Agreement under the heading “Sub-Advisory Agreement.”

“Schedules” shall mean the disclosure schedules attached hereto provided by the
Parties.

“Second Measurement Period” shall have the meaning set forth in Section 3(b).

“Seller Consents and Filings” shall have the meaning ascribed to such term in
Section 4(d).

“Seller Indemnified Persons” shall have the meaning ascribed to such term in
Section 11(a)(ii).

“Seller/Cohen Material Adverse Effect” means a material adverse effect on the
ability of the Seller or Cohen to perform its material obligations hereunder,
but excluding any effect resulting from or relating to (i) general national,
international or regional economic, financial, political or business conditions,
(ii) conditions (including changes in economic, financial market, regulatory or
political conditions and any change in any Law or any change in the manner in
which any Law is or may be enforced) affecting generally the industry in which
the Seller or Cohen or the related Issuer make or hold its investments or
conduct their business (provided that such changes do not affect the Seller or
Cohen in a disproportionate manner as compared to other collateral managers),
(iii) any public announcement of the Transactions contemplated by this Agreement
or (iv) the execution or performance of this Agreement, or any actions taken,
delayed or omitted to be taken by the Seller or Cohen pursuant to this Agreement
or at the written request of ATP or its representatives.

“Seller’s Share” shall have the meaning ascribed to such term in Section 3(c).

 

8



--------------------------------------------------------------------------------

 

“Service Fees” means the aggregate of the dollar amounts under the column
heading “Maximum Services Fee” on Schedule 8(i), which correspond to the
Assigned CDO Agreements; provided that if the Services Agreement has terminated,
the term “Service Fees” shall mean the actual amount paid to Seller under the
Services Agreement.

“Seventh Measurement Period” shall have the meaning ascribed to such term in
Section 3(b).

“Similar Transaction” means any transaction or proposed transaction with a Third
Party involving the direct or indirect sale or transfer of any of the Collateral
Management Fees, CDO Agreements or the Related Assets.

“Sixth Measurement Period” shall have the meaning ascribed to such term in
Section 3(b).

“Subordinated Securities” means, with respect to each Issuer, the securities
issued by the Issuers that are subordinated to the Notes listed on Schedule 1.8
to this Agreement.

“Tax Indemnification Limit” means (i) for the period from the date hereof until
(and including) three (3) month anniversary of the initial Closing Date, (a) the
aggregate Base Purchase Price for the Assigned CDO Agreements plus the amount of
the Service Fees minus (b) the excess, if any, of (1) the Collateral Management
Fees (other than Retained Management Fees) collected by ATP under the Assigned
CDO Agreements during such three (3) month period over (2) $375,000 and (ii) for
each three (3) month period commencing after the period described in clause (i)
(each such period, a “Tax Indemnification Period”) until the Tax Indemnification
Limit is reduced to $0, the greater of (a) (1) the Tax Indemnification Limit for
the prior Tax Indemnification Period minus (2) the excess, if any, of (x) the
Collateral Management Fees (other than any Retained Management Fees) received by
ATP during the prior Tax Indemnification Period over (y) $375,000 and
(b) subject to the limitation set forth in this clause (ii), the aggregate of
the indemnification claims made pursuant to (a) Section 11(a)(i)(ii) in
connection with a breach of Section 6(b) of this Agreement or (b) Section
11(a)(i)(iv) of this Agreement prior to 5:00 p.m. New York City Time on the date
that is the last day of the prior Tax Indemnification Period.

“Third Accountant” shall have the meaning ascribed to such term in Section 3(g).

“Third Measurement Period” shall have the meaning ascribed to such term in
Section 3(b).

“Third Party” means any Person other than Seller, Cohen, ATP, the Issuers or
their Affiliates.

“Third Party Claim” means any claim, demand, commencement of any action, suit or
proceeding, or other assertion of liability by any Person arising from the
claim, demand, commencement of any action, suit or proceeding, or other
assertion of liability of another person.

“Third Party Notice” shall have the meaning ascribed to such term in
Section 11(b)(ii).

 

9



--------------------------------------------------------------------------------

 

“Transaction” shall have the meaning ascribed to such term in Section 2(a).

“Transaction Documents,” with respect to a Closing, has the meaning ascribed to
such term in the related Indenture.

“Trustee” means, with respect to any Indenture, the financial institution then
acting as trustee thereunder.

“Voting Agreement” shall have the meaning ascribed to such term in Section 8(i).

Section 2. Sale, Assignment and Assumption.

(a) Upon the terms and subject to the conditions of this Agreement, at each
Closing, the Seller shall sell, assign and transfer to ATP free and clear of all
Encumbrances, and ATP shall accept from the Seller all of the Seller’s
(i) rights and obligations in and under the Assigned CDO Agreements, including,
but not limited to, the right to receive all related Collateral Management Fees
(other than any related Retained Management Fees) and (ii) rights, title and
interests in and to the Assigned Related Assets and ATP shall assume the
obligations of the Seller under such Assigned CDO Agreements to the extent, and
only to the extent, such liabilities, obligations and commitments relate to the
period from and after such Closing (collectively, the “Assumed Liabilities”).
Each assignment and assumption of the Assumed Liabilities pursuant to this
Agreement, is referred to in this Agreement as a “Transaction.”

(b) Notwithstanding anything in this Agreement to the contrary, including
Section 2(a), neither ATP nor any of its Affiliates, nor any of their directors,
officers, employees, agents or representatives assumes any liability, obligation
or commitment of the Seller arising out of, or accruing under, the Assigned CDO
Agreements with respect to any period prior to the applicable Closing, which
shall include but not be limited to (i) any liabilities relating to the offering
and issuance of the securities described in the Indentures, (ii) any information
about, or relating to, the Seller or any other information contained in the
final offering circular or any other information provided to investors prior to
the Closing Date, (iii) any act or omission to act by the Seller prior to the
Closing Date, (iv) any breach of a representation or warranty made by the Seller
within any of the CDO Agreements or Collateral Administration Agreements,
(v) any failure of the Seller to comply with any provision of the CDO Agreements
or Collateral Administration Agreements or (vi) any liabilities relating to, or
arising out of, the Proceedings identified on Schedule 4(e) (collectively, the
“Retained Liabilities”). Each of the Seller and Cohen hereby agrees that the
Retained Liabilities remain obligations of the Seller.

Section 3. Payment of Purchase Price.

(a) The aggregate base purchase price for the assignment by the Seller to ATP of
all the CDO Agreements and Related Assets (collectively, the “Assigned Assets”)
in accordance with the terms and subject to the conditions in this Agreement
shall be $9,500,000 (the “Base Purchase Price”). The Base Purchase Price shall
be allocated among the Assigned Assets as set forth on Schedule 3(a). At each
Closing, an amount equal to the portion of the Base Purchase Price attributable
to the Assigned Assets being transferred at such Closing shall be paid by ATP to
the Seller by wire transfer of immediately available funds in US Dollars to the
account designated on Schedule 3(c). Simultaneously with each Closing, the
Seller shall pay to

 

10



--------------------------------------------------------------------------------

ATP any related Collateral Management Fees (other than any related Retained
Management Fees) received prior to such Closing, if any. At the initial Closing,
ATP shall pay to Seller the Estimated Earnout Payment for the Earnout Quarter
ending May 23, 2010.

(b) In addition to the Base Purchase Price, as consideration for the assignment
by the Seller of the Assigned Assets, the Seller shall have the opportunity to
receive additional consideration equal to fifty percent (50%) of the Excess Base
Case Revenues (as defined below) received during each of the periods commencing
on February 23, 2010 and ending on February 23, 2011 (the “First Measurement
Period”), commencing on February 24, 2011 and ending on February 23, 2012 (the
“Second Measurement Period”), commencing on February 24, 2012 and ending on
February 23, 2013 (the “Third Measurement Period”), commencing on February 24,
2013 and ending on February 23, 2014 (the “Fourth Measurement Period”),
commencing on February 24, 2014 and ending on February 23, 2015 (the “Fifth
Measurement Period”), commencing on February 24, 2015 and ending on February 23,
2016 (the “Sixth Measurement Period”), commencing on February 24, 2016 and
ending on and February 23, 2017 (the “Seventh Measurement Period” and each, a
“Measurement Period”). For purposes of this Agreement, “Excess Base Case
Revenues” shall mean the aggregate of all revenues from the Assigned Assets,
earned and actually received by ATP, less amounts payable pursuant to the
Sandler Sub-Advisory Agreements, that exceed the following thresholds (the
“Excess Base Case Revenue Thresholds”): (i) $7,816,646 during the First
Measurement Period, (ii) $6,095,257 during the Second Measurement Period,
(iii) $5,563,272 during the Third Measurement Period, (iv) $5,381,459 during the
Fourth Measurement Period, (v) $5,206,200 during the Fifth Measurement Period,
(vi) $5,050,266 during the Sixth Measurement Period, and (vii) $4,892,388 during
the Seventh Measurement Period. Schedule 3(b) sets forth an allocation of the
Excess Base Case Revenue Thresholds among the CDO Agreements. The Excess Base
Case Revenue Thresholds set forth in (i) through (vii) above shall be adjusted
downward for CDO Agreements that are not sold, assigned and transferred pursuant
to this Agreement as of the applicable Measurement Period, and the adjustment
shall be equal to the dollar amount allocated to such CDO Agreements on Schedule
3(b). The Retained Management Fees shall be included in the calculation of
Excess Base Case Revenues. Each amount calculated pursuant to this Section 3(b)
shall hereinafter be referred to as an “Earnout Payment.” The Earnout Payment
shall be allocated among the Assigned Assets on a pro rata basis based upon the
allocation of the Base Purchase Price as set forth on Schedule 3(a). The Earnout
Payment, if any, will be paid by ATP to Seller in accordance with Section 3(c),
(d), (e), (f) and (g).

(c) Seller shall be entitled to a non-refundable estimated payment of the
Earnout Payments in accordance with this Section 3(c). For each three month
period during each Measurement Period, including the three months ending May 23,
the three months ending August 23, the three months ending November 23 and the
three months ending February 23 (each three month period, an “Earnout Quarter”),
ATP shall determine the amount, if any, of the aggregate of all revenues from
the Assigned Assets, earned and actually received by ATP, less amounts payable
pursuant to the Sandler Sub-Advisory Agreements that exceed the quarterly
thresholds listed on Schedule 3(c) hereto, which thresholds shall be adjusted
downward for CDO Agreements that are not sold, assigned and transferred pursuant
to this Agreement as of the applicable Earnout Quarter, and the adjustments
shall be equal to the dollar amounts allocated to such CDO Agreements as listed
on Schedule 3(c) (the “Quarterly Excess”). No later than fifteen (15) days
following the end of each Earnout Quarter, ATP shall calculate 50% of the
Quarterly

 

11



--------------------------------------------------------------------------------

Excess (the “Seller’s Share”) and report the amount of the Seller’s Share to the
Seller in writing. Following the delivery of such written notice, the Seller may
review the calculations. Subject to Section 3(e) and the immediately following
sentence, ATP shall pay to Seller (by wire transfer of immediately available
funds to the account designated on Schedule 3(c)), as an estimate of the Earnout
Payments, 75% of such Seller’s Share (the “Estimated Earnout Payment” and the
remaining 25% of such Seller’s share (the “Holdback Amount”) shall be retained
by ATP. If during any Earnout Quarter, the aggregate revenues from the Assigned
Assets (calculated as set forth in the second sentence of this subsection) do
not exceed the applicable quarterly threshold listed on Schedule 3(c), then the
Seller shall not be entitled to an Estimated Earnout Payment for such Earnout
Quarter. In no event shall the Seller be required to return any portion of the
Estimated Earnout Payments. The calculation of each Earnout Payment shall be
reported to Seller by delivery of a written notice within fifteen (15) days
after each Measurement Period. Following the delivery of such notice, the Seller
may review the calculations.

(d) No later than fifteen (15) days following the end of the Seventh Measurement
Period, ATP shall calculate: (i) the aggregate Earnout Payment for all
Measurement Periods (the “Final Earnout Amount”) and (ii) the sum of all
Estimated Earnout Payments plus the aggregate of the Holdback Amount retained by
ATP (the “Prepayment Aggregate”). If the Final Earnout Amount is equal to or
greater than the Prepayment Aggregate, then the Seller shall be entitled to the
aggregate of the Holdback Amount retained by ATP, subject to adjustment as
described in Section 3(h) hereof. If the Prepayment Aggregate is greater than
the Final Earnout Amount, then the amount by which the Prepayment Aggregate
exceeds the Final Earnout Amount (the “Overpayment”) shall reduce the Holdback
Amount payable to the Seller pursuant to Section 3(h) hereof.

(e) If at any time after February 23, 2013, and prior to February 23, 2017, a
Regulated Bank prepays the amounts due under the Applicable Notes, then the
Prepayment Credit shall be adjusted as described in Section 1 hereof. No later
than fifteen (15) days following the end of an Earnout Quarter, ATP shall
deliver the Seller written notice (together with all copies of relevant work
papers, schedules or other documents and records utilized by ATP in its
calculation of the Prepayment Credit and the Prepayment Penalty, including
details regarding the prepayment) of the Prepayment Credit and the Prepayment
Penalty (if any) as of such Earnout Quarter end.

(f) To facilitate Seller’s review of ATP’s calculations in accordance with
Sections 3(c), (d) and (e), at the written request of the Seller, ATP shall make
available (as soon as reasonably practicable following any request therefor)
copies of relevant work papers, schedules and other documents and records
utilized by ATP in connection with its calculation; provided, however, that
Seller and its affiliates shall maintain the confidentiality of such information
and shall not disclose such information to a Third Party (other than Seller’s
accountants, attorneys and advisors) without ATP’s prior written consent.

(g) If there should be any disagreement between the Seller and ATP as to the
proper calculation of any Estimated Earnout Payment, Earnout Payment, the
Prepayment Penalty or the Prepayment Penalty Amount, ATP’s independent
accountants and Seller’s independent accountants shall undertake to reach
agreement as to the Earnout Payment or the Prepayment Penalty, as the case may
be, in dispute and shall notify ATP and the Seller in writing as to such

 

12



--------------------------------------------------------------------------------

agreement. Any agreement by such accountants shall be conclusive and binding
upon the Parties. If within ten (10) days after the matter is referred to them,
such accountants are unable to agree as to the calculation, such accountants
shall jointly and promptly select a third independent certified public
accounting firm (the “Third Accountant”). The Third Accountant shall, within
fifteen (15) days after the matter is referred to it, notify ATP and Seller in
writing as to its determination of the Earnout Payment, the Prepayment Penalty,
or Prepayment Penalty Amount, as the case may be. Any such determination by the
Third Accountant shall be conclusive and binding on the Parties. The fees and
expenses of the Third Accountant and all costs associated with the Third
Accountant shall be paid equally by the Seller and Cohen on the one hand and ATP
on the other hand. ATP and Seller shall be responsible for their own attorneys’
fees, accountants’ fees and other expenses incurred in connection with the
dispute.

(h) Subject to this Section 3(h), ATP shall pay the Holdback Amount (i) less the
Overpayment (if any), and (ii) less the Prepayment Penalty Amount (if any), by
wire transfer within ninety (90) days following the end of the Seventh
Measurement Period, which amount shall include any undisputed portion of the
Holdback Amount. If there is a dispute as to the proper computation of an
Earnout Payment or the Prepayment Penalty Amount and such dispute is resolved
pursuant to Section 3(g) in favor of Seller, ATP shall pay by wire transfer of
immediately available funds, the amount of such deficiency within three
(3) Business Days following the final determination of such dispute. In the
event an Estimated Earnout Payment or the Holdback Amount, or any portion
thereof, is not paid as and when due, interest shall accrue on the unpaid amount
at a rate of 1% per month. In no event shall Seller or Cohen be responsible to
pay ATP any amounts by which the Overpayment or the Prepayment Penalty Amount
exceed the Holdback Amount.

Section 4. Representations and Warranties of the Seller and Cohen. Seller and
Cohen hereby jointly and severally represent and warrant to ATP as of the date
hereof and as of each Closing Date as follows:

(a) Seller is duly formed, validly existing and in good standing under the Laws
of the State of Delaware, and Cohen is duly incorporated, validly existing and
in good standing under the Laws of the State of Maryland and each of Seller and
Cohen has all requisite limited liability company or corporate (as the case may
be) power and authority to own and operate its properties and assets, to carry
on its business as it is now being conducted.

(b) Each of Seller and Cohen has full limited liability company or corporate (as
the case may be) power and authority to execute this Agreement and the
applicable Assignments, the Cohen Services Agreement, to consummate the
applicable Transaction and the other transactions contemplated hereby and
thereby. The execution and delivery by each of the Seller and Cohen of this
Agreement and the consummation by each of the Seller and Cohen of the applicable
Transaction and the other transactions contemplated hereby and thereby have been
duly authorized by all necessary limited liability company or corporate (as the
case may be) action. As of each Closing, the execution and delivery by the
Seller of the applicable Assignments and the consummation by the Seller of the
transactions contemplated thereby will have been duly authorized by all
necessary limited liability company action. Each of the Seller and Cohen has
duly executed and delivered this Agreement, and at or prior to each Closing, the
Seller will have duly executed and delivered each applicable Assignment.
Assuming the due

 

13



--------------------------------------------------------------------------------

authorization, execution and delivery of (i) this Agreement by ATP, and
(ii) each Assignment at the applicable Closing by each party thereto other than
the Seller, this Agreement hereby does, and each Assignment and the Cohen
Services Agreement, as of the applicable Closing will, constitute a valid and
binding obligation of Seller and Cohen, enforceable against the Seller and Cohen
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting creditors’ rights generally or by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
law).

(c) The execution, delivery and performance of this Agreement by the Seller and
Cohen, the execution, delivery and performance of each Assignment by the Seller,
the execution, delivery and performance of the Cohen Services Agreement and the
consummation by the Seller and Cohen of the transactions contemplated hereby and
thereby do not and will not (i) violate, or be in conflict with, or constitute a
default (or an event which, with notice or the lapse of time or both, would
constitute a default) under any provision of the respective organizational or
incorporation (as the case may be) documents of the Seller or Cohen, (ii) except
as set forth in Schedule 4(c), violate, or be in conflict with, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or require any consent, approval, confirmation or
similar action under, or result in the termination of, or result in a right or
cause to remove under, or accelerate the performance required by, or excuse
performance by any Person of any of its obligations under, or cause the
acceleration of the maturity of any debt or obligation pursuant to, (A) any CDO
Agreement or (B) any other material agreement to which any of them are a party,
or (iii) contravene or conflict with or constitute a violation of any provision
of any Law or Judgment binding upon or applicable to the Seller or Cohen.

(d) The execution and delivery of this Agreement by the Seller and Cohen, the
execution and delivery of the applicable Assignments by the Seller, the
execution and delivery of the Cohen Services Agreement, and the consummation of
the transactions contemplated hereby and thereby by the Seller and Cohen, do not
require any consent, approval, confirmation or similar action of, or any notice
to or other filing with, any Governmental Authority or Person or under any CDO
Agreement or other agreement to which the Seller or Cohen is a party, except for
the consents, approvals, confirmations or similar actions of, notices to, or
other filings set forth in Schedule 4(d) (the “Seller Consents and Filings”).

(e) Except as set forth on Schedule 4(e), (i) no action, suit, proceeding or
investigation (a “Proceeding”) before any Governmental Authority, court or
arbitrator is pending, or, to the Knowledge of the Seller, threatened in
writing, against the Seller or Cohen that if determined adversely would,
individually or in the aggregate, reasonably be expected to have a Seller/Cohen
Material Adverse Effect and (ii) as of the date of this Agreement, no Proceeding
before any Governmental Authority, court or arbiter (A) is pending or, to the
Knowledge of the Seller, threatened in writing, against the Seller and (B) to
the Knowledge of the Seller, is pending or threatened, in writing, against any
Issuer (and the Seller has not received notice of any such Proceeding against
any Issuer).

(f) Attached hereto as Schedule 4(f) is a list of (i) each CDO Agreement and
each material agreement to which any Issuer is a party and, to the Knowledge of
the Seller, each

 

14



--------------------------------------------------------------------------------

other agreement to which any Issuer is a party and (ii) each material agreement
to which the Seller is a party relating to the Issuers, including without
limitation, (A) CDO Agreements, (B) Collateral Administration Agreements,
(C) Indentures and (D) Sandler Sub-Advisory Agreements (collectively, the
“Material Contracts”). A true, correct and complete current copy of all Material
Contracts, together with all amendments, supplements, waivers and modifications
thereto through the date hereof, have been provided to ATP in the Data Room.
Each of the representations and warranties of the Seller under the
Section 16(b)(i) through (v) and (viii) of the CDO Agreements was true and
correct as of the date that it was made and as of the date hereof with the same
force and effect as though expressly made on and as of the date hereof.

(g) The Seller has provided to ATP in the Data Room, with respect to each
Indenture, a true and complete copy of each report (including Trustee’s reports)
delivered pursuant to such Indenture prior to the date hereof (the “Reports”).
To the Knowledge of the Seller, no Report includes any misstatement of a
material fact, other than such misstatements that are or have been corrected in
a subsequent report or written communication to the holders of the Subordinate
Securities or noteholders, as the case may be, of the Issuers. Except as set
forth on Schedule 4(g), to the Knowledge of the Seller, as of the date of this
Agreement, there are no Defaulted Securities that are not listed as such in the
last Report. With respect to the ISDA Master Agreements listed on Schedule 4(f)
(the “Hedge Agreements”), except as set forth on Schedule 4(g), the Seller has
not received a written notice from a hedge counter party or a Trustee of an
event of default or other termination event under the Hedge Agreements and the
Seller has not received written notice from any hedge counter party purporting
to terminate such Hedge Agreements. To the Knowledge of the Seller, no
circumstances exist, following notice or the expiration of any grace or cure
period, that would constitute an event of default or other termination event
under any Hedge Agreement to which the Seller is a party.

(h) Each of the Material Contracts to which the Seller is a party is a legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as may be limited by general principles of
equity (regardless of whether considered in a proceeding at law or in equity)
and by applicable bankruptcy, insolvency, moratorium and other similar laws of
general application relating to or affecting creditors’ rights generally. The
Seller has not received, prior to the date hereof, any written notice from any
Person challenging the validity or enforceability of any applicable Material
Contract or the obligation to pay the Collateral Management Fees under any CDO
Agreement. Except as set forth on Schedule 4(h), the Seller has not granted any
waiver under any Material Contract, and with respect to the CDO Agreements,
released any Issuer, in whole or in part, from any of its obligations under the
applicable CDO Agreement. Except as set forth in Schedule 4(h), to the Knowledge
of the Seller, (i) no event has occurred or circumstances exist that could, with
the passage of time or compliance with any applicable notice requirements or
both, constitute a default of, result in a violation or breach of, or give any
right to accelerate, modify, cancel or terminate any Material Contract, (ii) no
Event of Default (as defined in the respective CDO Agreements) has occurred and
is continuing under the CDO Agreements, (iii) no event or condition exists that
would constitute “cause” to remove the Collateral Manager under the applicable
CDO Agreements, and (iv) no holder of the Clients’ outstanding securities is
soliciting votes or requests for direction, or has threatened in writing, to
remove the Collateral Manager under the applicable CDO Agreements whether for
“cause” or without “cause.” The Seller has not made any prior assignment of its
rights or obligations thereunder.

 

15



--------------------------------------------------------------------------------

 

(i) To the Knowledge of the Seller, except as otherwise disclosed in this
Agreement or the Schedules, there are no Retained Liabilities of the Seller
other than liabilities and obligations accruing in the ordinary course of
business under the Assigned CDO Agreements and not resulting from a breach of
any of the Assigned CDO Agreements.

(j) The Seller is the “Collateral Manager” under each CDO Agreement to which it
is a party.

(k) Except as set forth on Schedule 4(k), the Seller has not (i) given any
Issuer any written notice of termination of any CDO Agreement, (ii) prior to the
date hereof, received from any Person, Governmental Authority or any holder of
Notes, or Subordinated Securities, any written notice of termination of any CDO
Agreement or removal of the Seller as Collateral Manager thereunder or
expressing (A) the intent to terminate such CDO Agreement or remove the Seller
as Collateral Manager thereunder or (B) the existence of an event or condition
that would constitute “cause” to remove the Collateral Manager, in each case
pursuant to the terms of such CDO Agreement, or (iii) within the 365-day period
immediately preceding the date hereof, received from any Person or any holder of
Notes, or Subordinated Securities, any written notice of (A) an intention to
cause, either individually or collectively with others, an optional redemption
of any securities issued by any collateralized debt obligation or (B) any notice
of any default or Event of Default under any CDO Agreement.

(l) Except as set forth on Schedule 4(l), prior to the date hereof, no
Collateral Management Fees have been waived, reduced, postponed, assigned or the
subject of any claim asserted by any Person against the Seller pursuant to any
right of set-off, counterclaim or deduction (whether pursuant to the express
terms of the applicable CDO Agreement or otherwise).

(m) The Seller is a duly registered investment advisor under the Investment
Advisers Act.

(n) Except as set forth in Schedule 4(n), none of the Seller, Cohen, their
respective Affiliates nor any of their respective officers, directors or
employees, has dealt with any person, firm or corporation who is or may be
entitled to a broker’s commission, finder’s fee, investment banker’s fee or
similar payment from ATP (or any of its Affiliates) for arranging the
transactions contemplated hereby or introducing the parties to each other. Cohen
and the Seller are solely responsible for any broker’s commissions, finder’s
fees, investment banker’s fees or similar payments set forth on Schedule 4(n)
and shall indemnify ATP for any such payments.

(o) Each of the Seller and Cohen (i) is neither insolvent (as such term is
defined in Section 101(32) of the Bankruptcy Code) nor will it be rendered
insolvent (as so defined) by virtue of incurring its obligations in connection
with the Transactions and this Agreement, (ii) has neither been, nor is or will
be, engaged in business or other transactions for which the property remaining
in its hands after the incurrence of its obligations in connection with the
Transactions and this Agreement constitutes unreasonably small capital,
(iii) neither intends to incur, nor believes that it has incurred, debts beyond
its ability to pay such debts as they become due, and/or (iv) has not incurred
its obligations in connection with the Transactions and this Agreement with any
intent to hinder, delay or defraud other creditors.

 

16



--------------------------------------------------------------------------------

 

(p) Except as set forth on Schedule 4(p), to the Knowledge of the Seller, as of
the date of this Agreement, there are no fees or expenses accrued or otherwise
payable by any Issuer to the Seller (or any Affiliate thereof) or any other
Person.

(q) The Seller is, and has been at all times during the past five (5) years in
compliance in all material respects with all Laws applicable to its business or
operations or the use of the Assigned Assets. The Seller has not received, at
any time since January 1, 2006, any written notice of or been formally charged
with any violation of Laws.

(r) The Seller owns or has the valid right to use pursuant to licenses,
sublicenses, agreements or permissions, all Intellectual Property necessary for
the performance of the Seller’s obligations under the CDO Agreements and the
operations of the Issuers (the “IP Licenses”). All such IP Licenses are in full
force and effect and are legal, valid, binding and enforceable in accordance
with their respective terms with respect to the Seller, and to the Knowledge of
Seller, each other party to such IP Licenses. No IP License will be terminable
as a result of the consummation of the transactions contemplated by this
Agreement and each Issuer will have the continued right to use the Intellectual
Property licensed to it pursuant to the IP Licenses. To the Knowledge of Seller,
with respect to any Intellectual Property licensed to the Issuers pursuant to
the IP Licenses, the Seller has good and exclusive legal and beneficial title
to, or has valid licenses to, each item of Intellectual Property licenses under
the IP Licenses and the right, power and authority to enter into such IP
Licenses.

Section 5. Representations and Warranties of ATP. ATP hereby represents and
warrants to each of the Seller and Cohen as follows:

(a) ATP is duly formed, validly existing and in good standing under the Laws of
the State of Delaware and has all requisite power and authority to own and
operate its properties and assets, to carry on its business as it is now being
conducted.

(b) ATP has full limited liability company power and authority to execute this
Agreement, the Assignments and the Cohen Services Agreement and to consummate
the Transaction and the other transactions contemplated hereby and thereby. The
execution and delivery by ATP of this Agreement and the consummation by ATP of
the Transaction and the other transactions contemplated hereby have been duly
authorized by all necessary limited liability company action. As of each
Closing, the execution and delivery by ATP of the Assignments and the Cohen
Services Agreement and the consummation by ATP of the transactions contemplated
thereby will have been duly authorized by all necessary limited liability
company action. ATP has duly executed and delivered this Agreement and, as of
each Closing, ATP will have duly executed and delivered each applicable
Assignment and the Cohen Services Agreement. Assuming the due authorization,
execution and delivery of this Agreement by the other Parties, this Agreement
constitutes a valid and binding obligation of ATP, enforceable against ATP in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or law).

 

17



--------------------------------------------------------------------------------

 

(c) The execution, delivery and performance of this Agreement by ATP, the
execution, delivery and performance of each Assignment by ATP, the execution,
delivery and performance of the Cohen Services Agreement by ATP and the
consummation by ATP of the transactions contemplated hereby and thereby do not
and will not (i) violate, or be in conflict with, or constitute a default (or an
event which, with notice or the lapse of time or both, would constitute a
default) under any provision of the organizational documents of ATP,
(ii) violate, or be in conflict with, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or require any consent under, or result in the termination of, or accelerate the
performance required by, or excuse performance by any Person of any of its
obligations under, or cause the acceleration of the maturity of any debt or
obligation pursuant to (A) any agreement to which it is a party which could
reasonably be expected to have an ATP Material Adverse Effect, or (B) contravene
or conflict with or constitute a violation of any provision of any Law or
Judgment binding upon or applicable to ATP.

(d) The execution and delivery of this Agreement, each Assignment and the Cohen
Services Agreement by ATP and the consummation of the transactions contemplated
hereby and thereby by ATP do not require any consent or approval of, or any
notice to or other filing with, any Governmental Authority (the “Buyer Consents
and Filings”).

(e) ATP either (i) is not, and is not required to become, a registered
investment adviser under the Investment Advisers Act, or (ii) is a registered
investment adviser under the Investment Advisers Act.

(f) Neither ATP, nor any of its Affiliates nor any of their respective officers,
directors or employees, has dealt with any person, firm or corporation who is or
may be entitled to a broker’s commission, finder’s fee, investment banker’s fee
or similar payment from Seller or Cohen (or any of their respective Affiliates)
for arranging the transactions contemplated hereby or introducing the parties to
each other.

Section 6. Covenants.

(a) From the date of this Agreement through each Closing, the Seller shall
(i) perform its obligations under the CDO Agreements to which it is a party in
accordance with the terms thereof, (ii) carry out its business in the usual,
regular and ordinary course of business in substantially the same manner as
previously performed, (iii) maintain its existence and good standing in its
jurisdiction of organization and in each jurisdictions in which the ownership or
leasing of its property or the conduct of its business requires such
qualification, (iv) take commercially reasonable actions as may be necessary to
maintain all required licenses or other regulatory approvals necessary for the
conduct of its business or operations and the performance of its obligations
under any of the Material Contracts.

(b) From the date of this Agreement through each Closing Date, the Seller will
not engage in any activities that would cause any Issuer (i) to have income that
is effectively connected with the conduct of a trade or business within the
United States for U.S. federal income tax purposes or (ii) to be subject to
United States federal income tax under Section 882(a) of the Code or the branch
profits tax under Section 884 of the Code, or (iii) to be required to report any
item of income on any tax return that is treated as effectively connected with
the

 

18



--------------------------------------------------------------------------------

conduct of a trade or business of such Issuer in the United States for U.S.
federal income tax purposes.

(c) On the terms and subject to the conditions of this Agreement, the Seller and
Cohen, on the one hand, and ATP, on the other hand, shall use their respective
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and do, or cause to be done, and to assist and cooperate with the other
Parties in doing all things necessary, proper or advisable under applicable Law
or otherwise to consummate and make effective the Transactions as promptly as
practicable, including (i) executing and delivering any additional instruments
necessary, proper or advisable to consummate the Transactions, and to carry out
fully the purposes of this Agreement, (ii) making all necessary filings with
Governmental Authorities, and thereafter making any other required submissions,
with respect to the transactions contemplated hereby required under any
applicable Law, (iii) obtaining written confirmation from the Rating Agencies
that no withdrawal, reduction or suspension with respect to any then current
rating, if any, by the Rating Agencies (including any private or confidential
rating) of any class of notes issued under the applicable Indenture will occur
as a result of the assignment of such CDO Agreement to ATP, and (iv) using
commercially reasonable efforts to obtain all consents of any Governmental
Authority or Third Party, including, without limitation, consent of the Required
Holders, the Issuers and TD Bank, N.A. necessary for the consummation of the
Transaction; provided, however, that none of the Seller, Cohen, ATP or any of
their respective Affiliates shall be required to engage in any litigation, bring
any claims or offer or grant any financial concessions or accommodations to (or
accept any restrictions imposed by) any Governmental Authority or Third Party.
The Seller and Cohen, on the one hand, and ATP, on the other hand, shall
cooperate with each other in connection with the making of any filings or
obtaining any consents in accordance with this Section 6(c), including providing
copies of any such filings to the non-filing party and its advisors prior to
filing and discussing all reasonable additions, deletions or changes suggested
in connection therewith. All fees payable to any Governmental Authority in
connection with the filings pursuant to this Section 6(c) shall be paid by the
Seller. The Seller and Cohen, on the one hand, and ATP, on the other hand, shall
furnish to each other all information required for any application or other
filing to be made pursuant to the rules and regulations of any applicable Law in
connection with the Transactions.

(d) Intentionally Omitted.

(e) Prior to the termination of this Agreement pursuant to Section 10 or the
occurrence of a Closing with respect to all of the CDO Agreements, the Seller
and Cohen will not, and will cause their Affiliates, and the officers,
directors, employees, agents, advisers and other representatives of any of the
foregoing not to directly or indirectly solicit the submission of proposals or
offers from a Third Party relating to a Similar Transaction, enter into a
Similar Transaction, or participate in negotiations about a Similar Transaction.

(f) Each of the Parties agrees that from and after the initial Closing, the
Parties shall (i) cooperate with each other in providing information reasonably
required by the other Party in connection with Third Party Claims against any
Party (including, without limitation, any litigation), the preparation and audit
of financial statements, insurance audits and governmental investigations;
provided, that the out-of-pocket costs of providing such information shall be
borne by the Party requesting such information, and (ii) execute and deliver

 

19



--------------------------------------------------------------------------------

or cause to be executed and delivered (shall execute and deliver or cause to be
executed and delivered) to each other such additional instruments or other
documents, and cooperate and do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the transactions contemplated by this Agreement and the other
Transaction Documents. On or prior to each Closing, the Seller and Cohen shall
deliver to ATP (i) all related closing documents, CD-ROMs, original Transaction
Documents (and all amendments, supplements, waivers and modifications thereof)
used by the Seller or Cohen in connection with the performance by the Seller of
its obligations under the related CDO Agreements and (ii) all related monthly
reports, notices and other records (including computer records) in its
possession.

(g) None of the Seller, Cohen, ATP or any of their respective Affiliates shall
issue or cause the publication of any press release or other public announcement
or disclosure with respect to this Agreement or the transactions contemplated
hereby without prior consent of the Seller, Cohen and ATP, and each of the
Seller, Cohen and ATP shall keep (and shall cause their respective Affiliates to
keep) this Agreement and the transactions contemplated hereby confidential, in
each case, except as may be (i) required by Law, subpoena, judicial order or the
rules (or practices) of any applicable securities exchange or regulator or
(ii) consistent with customary practices of such Person or its Affiliates
relating to the disclosure of investments by such Person or any Affiliate
thereof to its investors. Each of (i) the Seller and Cohen on the one hand and
(ii) ATP on the other hand hereby agrees that it shall give the other party
prior written notice of any contemplated public announcement or other disclosure
which shall reference this Agreement or the transactions contemplated hereby.
Such other party shall be given a reasonable opportunity to comment on such
contemplated public announcement or disclosure (before such public announcement
or other disclosure is made) and the reasonable comments of such other party (if
made on a timely basis) shall be incorporated in such public announcement or
other disclosure.

(h) In the event that the Seller shall receive any payment of Collateral
Management Fees after any Closing Date from any Issuer under any Assigned CDO
Agreement relating to such Closing Date that does not consist entirely of
Retained Management Fees, the Seller shall promptly, and in any event no later
than three (3) Business Days, following the receipt of such payment, give ATP
written notice of such receipt and remit to ATP the portion of such payment that
does not constitute Retained Management Fees.

(i) The Seller shall hold any amounts received by the Seller to which ATP is
entitled under Section 6(h) in trust and agree that Seller shall have no right,
title or interest whatsoever in such amounts. Any remittance required by
Section 6(h) shall be made in the currency received in immediately available
funds, without withholding, set-off, deduction or counterclaim of any type, by
wire transfer to the account set forth on Schedule 6(i), as ATP may amend from
time to time upon written notice to the Seller.

(j) In the event that ATP shall receive any payment of Collateral Management
Fees after any Closing Date from any Issuer under any Assigned CDO Agreement
relating to such Closing Date that consists of Retained Management Fees, ATP
shall promptly, and in any event no later than three (3) Business Days,
following the receipt of such payment, remit to the Seller the portion of such
payment that constitutes Retained Management Fees.

 

20



--------------------------------------------------------------------------------

 

(k) ATP shall hold any amounts received by ATP to which the Seller is entitled
under Section 6(j) in trust and agrees that ATP shall have no right, title or
interest whatsoever in such amounts. Any remittance required by Section 6(j)
shall be made in the currency received in immediately available funds, without
withholding, set off, deduction or counterclaim of any type, by wire transfer to
such account set forth on Schedule 3(c), as the Seller may amend from time to
time upon written notice to ATP.

(l) The Seller hereby represents that Schedule 6(l) sets forth a list of
employees of the Seller or Cohen, and employees of Affiliates of the Seller or
Cohen that currently perform the obligations of the Seller under the CDO
Agreements. So long as the Cohen Services Agreement remains in effect, ATP
covenants and agrees on its behalf and on the behalf of its Affiliates that it
shall not, without the prior written consent of Seller, solicit for employment
the employees listed with an “*” on Schedule 6(l) (the “Key Employees”) or
induce any Key Employee to terminate his or her employment with Seller or its
Affiliates. Each of the Seller, Cohen and ATP agree that ATP shall have the
right to conduct due diligence with respect to the business, accounting and
operations of the Issuers.

(m) The Seller or Cohen shall provide ATP with a copy of any written notice,
promptly upon receipt thereof, of any default, Event of Default (as defined in
the applicable CDO Agreement), cause for removal of the Collateral Manager,
proposed amendment or waiver of or under any CDO Agreement, or solicitation
documents sent by holders of the Clients’ outstanding securities to remove the
Collateral Manager, whether for “cause” or without “cause.”

(n) Prior to the termination of this Agreement pursuant to Section 10 or the
final Closing Date, the Seller shall not amend or waive any of its rights under
any CDO Agreement without the prior written consent of ATP.

(o) Prior to the termination of this Agreement pursuant to Section 10 or the
final Closing Date, the Seller or Cohen shall provide ATP with a copy, promptly
upon receipt thereof, of any monthly report, prepayment date report, or notice
from any Rating Agency relating to, or arising out of, their rights, duties and
obligations as Collateral Managers.

(p) Prior to the termination of this Agreement pursuant to Section 10 or the
final Closing Date, the Seller shall not cause any Issuer to (i) enter into any
hedge agreement or incur any debt, issue any liability or agree to or suffer to
exist any lien upon such Issuer’s assets unless (A) such liability is incurred
in the ordinary course of business and (B) the Seller has given ATP prior notice
of the incurrence of such liability or (ii) agree to any amendment,
restructuring, waiver or workout with respect to any of the Issuer’s assets
unless (A) such amendment, restructuring, waiver or workout is entered into in
the ordinary course of business following consultation with ATP and (B) the
Seller has given ATP prior notice of such amendment, restructuring, waiver or
workout. The Seller hereby represents that Schedule 6(p) sets forth a list of
the Issuer asset amendments, restructurings, waivers and workouts being worked
on by the Seller as of the date of this Agreement.

(q) The Seller and ATP shall promptly pay all costs and expenses incurred by it
in connection with the Transactions. The Seller shall pay all of its costs and
expenses, including the fees and expenses arising out of or relating to the
confirmations by the Rating

 

21



--------------------------------------------------------------------------------

Agencies and the notices to (and consents of) the noteholders, equityholders or
other Persons; provided, however, that neither Cohen nor the Seller shall be
required to offer or grant any financial concessions or accommodations in
connection with the notices to (and consents of) the noteholders, equityholders
or other Persons.

(r) From the date of this Agreement through each Closing, the Seller shall take
no action that materially adversely affects the ability of any Party to
(i) obtain the consent of the Required Holders or Rating Agencies to the
transactions contemplated in this Agreement or (ii) perform its covenants and
agreements under this Agreement.

(s) The Seller and Cohen agree that for so long as ATP shall remain the
Collateral Manager under the CDO Agreements, neither the Seller nor Cohen shall
revoke the existing IP Licenses granting the Issuers the right to use the
“Alesco” trade names.

(t) From and after the Closing, ATP covenants and agrees that it shall not
interfere or object to the payment by the Issuers, or the Trustees, of the fees
and expenses set forth on Schedule 4(p), including any valid fees (of the same
nature and payable to the parties identified on Schedule 4(p) under the heading
“Future Approved Fees and Expenses”) that accrue in accordance with the terms of
the applicable Indenture after the Closing.

Section 7. Closing.

(a) The entry into the Assignments and the transfer of any Assigned CDO
Agreement and Assigned Related Asset (each a “Closing”) shall take place on or
before the third Business Day following the satisfaction (or, to the extent
permitted by Law, waiver by the Party entitled to the benefit thereof) of the
conditions set forth in Section 8 and Section 9 with respect to such Assigned
CDO Agreement or Assigned Related Asset, or at such other time and date as shall
be agreed between the Seller and ATP. For purposes of this Agreement, “Closing
Date” means, with respect to each Assigned CDO Agreement and Assigned Related
Asset, the date on which the Closing occurred with respect to such Assigned CDO
Agreement and Assigned Related Asset.

(b) At each Closing:

(i) The Seller shall deliver to ATP an Assignment and Assumption Agreement in
the form attached hereto as Exhibit A (the “Assignment and Assumption
Agreement”) and such other bills of sale, assignments and other instruments of
transfer relating to the Assigned CDO Agreements and the Related Assets being
assigned by the Seller as of such Closing and as shall be reasonably requested
by ATP, if any (collectively, the “Assignments”), duly executed by the Seller,
in form and substance reasonably satisfactory to ATP; and

(ii) ATP shall deliver to the Seller, (1) an Assignment and Assumption Agreement
and such other instruments as shall be reasonably requested by the Seller, if
any, to evidence the assumption by ATP of the Assumed Liabilities being assumed
as of such Closing, if any, duly executed by ATP, in form and substance
reasonably satisfactory to the Seller, and (2) counterpart signature pages to
the Assigned CDO Agreements, all duly executed by ATP.

 

22



--------------------------------------------------------------------------------

 

Section 8. Conditions to the Obligations of ATP. The obligations of ATP to
accept and assume the obligations of the Seller under any Assigned CDO Agreement
and the Related Assets are subject to the satisfaction (or written waiver by
ATP) at or prior to the applicable Closing of the following conditions:

(a) (i) The representations and warranties of the Seller and Cohen made in this
Agreement shall be true and correct as of the date hereof and as of the
applicable Closing Date as though made on such Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct on
and as of such earlier date) and (ii) no event or condition shall have occurred
since the date of this Agreement that would have made any representation of the
Seller or Cohen pursuant to Section 4(e), (g), (h)(ii), (h)(iv) or (p) fail to
be true and correct if such representation were made as of the Closing Date
(instead of, as set forth therein, as of the date of this Agreement).

(b) The Seller and Cohen shall have performed or complied with all obligations
and covenants required by this Agreement to be performed or complied with by the
Seller and Cohen by the time of such Closing.

(c) Between the date of this Agreement and the Closing Date, no fact,
circumstance, development or event shall have occurred that, individually or in
the aggregate, has had or would reasonably be expected to have a Seller/Cohen
Material Adverse Effect.

(d) With respect to the Assigned CDO Agreements, the Required Holders and TD
Bank, N.A. shall have executed and delivered written instruments consenting to
the related Assignment and Assumption Agreement providing for, among other
things, the assignment of the Assigned CDO Agreements to ATP and directing the
Issuer (or the Trustee, as the case may be) to consent to the assignment of the
Assigned CDO Agreements to ATP; such executed written consents shall be in full
force and effect and in substantially the form attached as Exhibit B; and copies
of such written consents shall have been provided to ATP.

(e) With respect to the Assigned CDO Agreements, the applicable Issuer shall
have executed and delivered a written instrument consenting to the related
Assignment and Assumption Agreement providing for, among other things, the
assignment of the Assigned CDO Agreements to ATP; such written consent shall be
in full force and effect and in substantially the form attached as Exhibit C;
and a copy of such written consent shall have been provided to ATP.

(f) With respect to the Assigned CDO Agreements, the Rating Agencies shall have
confirmed in writing (including, without limitation, by press release, to the
extent consistent with a Ratings Agency’s procedures) to the applicable Issuer,
the applicable Trustee and the Seller that no withdrawal, reduction or
suspension with respect to any then current rating, if any, by the Rating
Agencies (including any private or confidential rating) of any class of notes
issued under the applicable Indenture will occur as a result of the related
Assignment and Assumption Agreement providing for, among other things, the
assignment of the Assigned CDO Agreements to ATP. With respect to the Closing
relating to the CDO Agreements listed on Schedule 1.1 as items one (1) through
three (3) only, Sandler O’Neill & Partners, L.P. shall have executed and
delivered a written instrument consenting to the assignment of the Sandler
Sub-Advisory

 

23



--------------------------------------------------------------------------------

Agreements to ATP. Such written consent shall be in full force and effect and a
copy of such written consent shall have been provided to ATP.

(g) There shall not be pending or threatened by any Governmental Authority any
Proceeding (or by any other person any Proceeding that has a reasonable
likelihood of success) challenging, seeking to restrain or prohibit, or make
illegal the Transaction. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law, or Judgment (whether temporary,
preliminary or permanent) in any case which is in effect and which prevents or
prohibits consummation of the Transaction.

(h) The Seller and ATP shall have entered into a services agreement with respect
to the CDO Agreements being assigned as of such Closing in substantially the
form attached hereto as Exhibit F (the “Cohen Services Agreement”).

(i) With respect to the initial Closing only, (i) the Assigned Assets to be
assigned by the Seller to ATP at such Closing include the CDO Agreements listed
on Schedule 1.1 as items 10 through 17, (ii) Cohen Brothers and ATP shall have
entered into a voting agreement in substantially the form attached hereto as
Exhibit E (the “Voting Agreement”), (iii) the Escrow Deposit of $11,726,811
shall be deposited by ATP with the Escrow Agent and the Seller and ATP shall
have entered into the Escrow Agreement, and (iv) the initial service fee of
$1,891,421 payment for the CDO Agreements assigned at the Initial Closing, as
set forth in Schedule 8(i), shall be paid by ATP to Cohen simultaneously with
the initial Closing pursuant to the Cohen Services Agreement. At any subsequent
Closing, (A) the initial service fee payment for the CDO Agreement assigned at
such subsequent Closing, as set forth in Schedule 8(i), shall be paid by ATP to
Cohen simultaneously with the subsequent Closing, and (B) the applicable Escrow
Deposit shall be deposited by ATP with the Escrow Agent.

(j) With respect to the initial Closing only, pursuant to Section 6(l), ATP has
concluded its due diligence relating to the business, accounting and operations
of the Issuers and the results of such due diligence have been satisfactory in
the sole discretion of ATP.

(k) No waiver or amendment of any CDO Agreement shall have occurred prior to the
Closing without the prior written consent of ATP.

(l) All amendments to the CDO Agreements shall have been duly executed and
delivered by the Seller.

(m) ATP shall have received (i) a certificate signed by an authorized officer of
the Seller and Cohen as to the satisfaction of the conditions contained in
paragraphs (a) through (e) of this Section 8 and (ii) an opinion of Cozen
O’Connor, in form and substance reasonably satisfactory to ATP and its counsel,
(A) covering the due authorization, execution and delivery of this Agreement and
the Assignments by the Seller and Cohen, (B) covering the enforceability of this
Agreement, the Assignments, the Cohen Services Agreement and the Voting
Agreement, against the Seller, Cohen and Cohen Brothers and (C) stating, subject
to customary assumptions, that the execution, delivery and performance of the
Assignments providing for, among other things, the assignment of the CDO
Agreements as set forth in the Assignments is authorized or permitted by the CDO
Agreements.

 

24



--------------------------------------------------------------------------------

 

Section 9. Conditions to the Obligations of the Seller and Cohen. The
obligations of the Seller to assign and transfer its obligations under any
Assigned CDO Agreement and its right, title and interest in and to the Related
Assets are subject to the satisfaction (or written waiver by the Seller) at or
prior to the applicable Closing of the following conditions:

(a) The representations and warranties of ATP made in this Agreement shall be
true and correct in all material respects as of the applicable Closing Date as
though made on such Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct on and as of such
earlier date).

(b) ATP shall have performed or complied with all obligations and covenants
required by this Agreement to be performed or complied with by ATP by the time
of the Closing.

(c) Between the date of this Agreement and the Closing Date, no fact,
circumstance, development or event shall have occurred that, individually or in
the aggregate, has had or would reasonably be expected to have an ATP Material
Adverse Effect.

(d) With respect to the Assigned CDO Agreements, the Required Holders and TD
Bank, N.A. shall have executed and delivered written instruments consenting to
the related Assignment and Assumption Agreement providing for, among other
things, the assignment of the Assigned CDO Agreements to ATP and directing the
Issuer to consent to the assignment of the Assigned CDO Agreements to ATP. With
respect to of the Closing relating to the CDO Agreements listed on Schedule 1.1
as items one (1) through three (3) only, Sandler O’Neill & Partners, L.P. shall
have executed and delivered a written instrument consenting to the assignment of
the Sandler Sub-Advisory Agreements to ATP. Such written consents shall be in
full force and effect and in substantially the form attached as Exhibit B; and
copies of such executed written consents shall have been provided to ATP.

(e) With respect to the Assigned CDO Agreements, the applicable Issuer shall
have executed and delivered a written instrument consenting to the related
Assignment and Assumption Agreement providing for, among other things, the
assignment of the Assigned CDO Agreements to ATP; such written consent shall be
in full force and effect and in substantially the form attached as Exhibit C;
and a copy of such written consent shall have been provided to ATP.

(f) With respect to the Assigned CDO Agreements, the Rating Agencies shall have
confirmed in writing (including, without limitation, by press release, to the
extent consistent with a Ratings Agency’s procedures) to the applicable Issuer,
the applicable Trustee and the Seller that no withdrawal, reduction or
suspension with respect to any then current rating, if any, by the Rating
Agencies (including any private or confidential rating) of any class of notes
issued under the applicable Indenture will occur as a result of the related
Assignment and Assumption Agreement providing for, among other things, the
assignment of the Assigned CDO Agreements to ATP.

(g) There shall not be pending or threatened by any Governmental Authority any
Proceeding (or by any other person any Proceeding that has a reasonable
likelihood of

 

25



--------------------------------------------------------------------------------

success) challenging, seeking to restrain or prohibit, or make illegal the
Transaction. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Judgment (whether temporary, preliminary or
permanent), in any case which is in effect and which prevents or prohibits
consummation of the Transaction.

(h) Each of the applicable Issuers and Trustees shall have received from ATP a
duly executed counterpart signature page to the Assigned CDO Agreements being
assigned as of such Closing.

(i) The Seller and ATP shall have entered into the Cohen Services Agreement.

(j) Cohen Brothers and ATP shall have entered into the Voting Agreement.

(k) The Seller shall have received an opinion or opinions of Hunton & Williams
LLP, counsel to ATP, in form and substance reasonably satisfactory to the Seller
and their counsel, covering the due authorization, execution and delivery of
this Agreement and the Assignments by ATP and the enforceability of this
Agreement and the Assignments against ATP.

(l) The Seller shall have received a certificate signed by an authorized officer
of ATP as to the satisfaction of the conditions contained in paragraphs (a) and
(b) of this Section 9.

Section 10. Termination.

(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the Assignment and the other transactions contemplated by
this Agreement abandoned at any time prior to the initial Closing and, after the
initial Closing this Agreement insofar as it applies to any transactions
contemplated at any subsequent Closings may be abandoned:

(i) by mutual written consent of the Seller, Cohen and ATP;

(ii) by ATP in writing if (i) the Seller or Cohen shall have breached or failed
to perform any of their respective representations, warranties, covenants or
other agreements contained in this Agreement, which breach or failure to perform
(A) would give rise to the failure of a condition set forth in Section 8, and
(B) cannot be or has not been cured on or prior to the applicable End Date;
provided, however, that ATP is not then in breach of any of its covenants or
agreements contained in this Agreement, (ii) if, as of any date, an event or
condition shall have occurred which would have made any representation of the
Seller or Cohen pursuant to Section 4(e), (g), (h)(ii) or (h)(iv) to fail to be
true and correct if such representation were made as of such date (instead of,
as set forth therein, as of the date of this Agreement) or (iii) ATP has
notified the Seller and Cohen pursuant to Section 6(l) that the results of its
due diligence with respect to the business, accounting and operations of the
Issuers have not been satisfactory in the sole discretion of ATP;

 

26



--------------------------------------------------------------------------------

 

(iii) by the Seller and Cohen in writing if ATP shall have breached or failed to
perform any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (i) would give
rise to the failure of a condition set forth in Section 9, and (ii) cannot be or
has not been cured on or prior to the applicable End Date; provided, however,
that neither the Seller nor Cohen is then in breach of any of its covenants or
agreements contained in this Agreement; or

(iv) by the Seller and Cohen or ATP, (A) if the initial Closing does not occur
on or prior to July 30, 2010 (or, such later date as may be agreed to in writing
by ATP acting in good faith not later than August 15, 2010, or such later date
as may be agreed to in writing by the Seller and ATP), or (B) if, subsequent to
the initial Closing, a Closing or Closings relating to an aggregate of 50% of
the Assigned Assets (measured according to the purchase price allocation set
forth on Schedule 3(a)) does not occur by August 31, 2010 (or, such later date
as may be agreed to in writing by ATP acting in good faith not later than
August 31, 2010, or such later date as may be agreed to in writing by the Seller
and ATP), or (C) October 1, 2010, or such later date as may be agreed to in
writing by the Seller and ATP (each such date, as applicable, an “End Date”);
provided, however, that no Party shall be entitled to terminate this Agreement
pursuant to this clause (iv) if the failure to consummate the applicable Closing
is a result of such Party’s material breach of this Agreement.

(b) In the event of termination by the Seller and Cohen or ATP pursuant to this
Section 10 at any time (i) prior to the initial Closing under this Agreement,
written notice thereof shall forthwith be given to the other and the
transactions contemplated by this Agreement shall be terminated, without further
action by any Party or (ii) subsequent to the initial Closing under this
Agreement, written notice thereof shall forthwith be given to the other and the
transactions contemplated by this Agreement that are contemplated to occur after
the date of such termination and that do not relate to transactions in
connection with a Closing that has occurred, shall be terminated, without
further action by any Party.

(c) If this Agreement is terminated and the transactions contemplated hereby are
abandoned as described in this Section 10 at any time (i) prior to the initial
Closing under this Agreement, this Agreement shall become null and void and of
no further force and effect without further liability of any Party, except for
the provisions of Sections 6(d), (g) and (o), 11 and 12 or (ii) after the
initial Closing under this Agreement, this Agreement shall (A) remain in full
force and effect with respect to the transactions consummated in connection with
each Closing that has occurred prior to such termination and (B) become null and
void and of no further force and effect without further liability of any Party,
except for the provisions of Sections 6(d), (g) and (q), 11 and 12 with respect
to all other transactions contemplated hereby. Nothing in this Section 10 shall
be deemed to release any Party from any liability for any breach by such Party
of any of its covenants or agreements under this Agreement.

 

27



--------------------------------------------------------------------------------

 

Section 11. Indemnification.

(a) Indemnification.

(i) The Seller and Cohen jointly and severally agree to indemnify, defend and
hold harmless ATP and its Affiliates and all of their respective officers,
managers, directors, members, partners, employees, agents, successors and
assigns (the “ATP Indemnified Persons”) from and against any Losses actually
incurred by such ATP Indemnified Persons arising out of or resulting from
(i) any breach by the Seller or Cohen of any representation or warranty of the
Seller contained in this Agreement or any other Contract executed by the Parties
in connection with any related Transaction, (ii) any breach by the Seller or
Cohen of any covenant contained in this Agreement or any other Contract executed
by the Parties in connection with the related Transactions, (iii) any related
Retained Liabilities or (iv) the Issuer (A) having income that is effectively
connected with the conduct of a trade or business within the United States for
U.S. federal income tax purposes, (B) being subject to United States federal
income tax under Section 882(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), or a branch tax under Section 884 of the Code or (C) reporting any
item of income on any tax return that would be treated as effectively connected
with the conduct of a trade or business of the Issuer in the United States for
U.S. federal income tax purposes.

(ii) ATP agrees to indemnify, defend and hold harmless the Seller, Cohen and
their respective Affiliates and all of their respective officers, managers,
directors, shareholders, members, partners, trustees, employees, agents,
successors and assigns (the “Seller Indemnified Persons”) from and against any
Losses actually incurred by the Seller Indemnified Persons arising out of or
resulting from (i) any breach by ATP of any representation or warranty of ATP
contained in this Agreement, (ii) any breach by ATP of any covenant contained in
this Agreement or any other Contract executed by the Parties in connection with
the related Transactions or (iii) any related Assumed Liabilities.

(iii) For the purposes of determining the amount of any Losses related to any
claim for indemnification pursuant to Section 11(a)(i) or Section 11(a)(ii) and
any limitations on indemnification pursuant to Section 11(c), such Losses shall
be considered without regard to any “material,” “Material Adverse Effect,” or
similar qualifications set forth herein.

(b) Procedures for Indemnification.

(i) If any ATP Indemnified Person or Seller Indemnified Person (each an
“Indemnified Person”) shall claim indemnification hereunder for any claim (other
than a Third Party Claim) for which indemnification is provided in
Section 11(a), the Indemnified Person shall promptly, and in any event within
one hundred twenty (120) days, after such Indemnified Person first becomes aware
of facts that give rise to the basis for such claim, give written notice (a
“Notice of Claim”) to the Seller and Cohen or ATP, as applicable, setting forth
the basis for such claim and the nature and estimated amount of the claim (which
estimated amount shall include, without limitation, an

 

28



--------------------------------------------------------------------------------

estimate of the Losses that may be incurred in connection with defending any
such claim), all in reasonable detail. The failure to give a Notice of Claim to
the Indemnifying Person shall not relieve the Indemnifying Person of any
liability hereunder unless the Indemnifying Person was actually prejudiced by
such failure and then only to the extent of such prejudice. If the Seller and
Cohen or ATP, as applicable, disputes any claim set forth in the Notice of
Claim, it shall deliver to such Indemnified Person that has given the Notice of
Claim a written notice indicating its dispute of such Notice of Claim in
reasonable detail (an “Objection Notice”) within thirty (30) days after the date
the Notice of Claim is given (the “Response Period”).

(ii) If an Indemnified Person shall make a Third Party Claim for which
indemnification is provided in Section 11(a), the Indemnified Person shall
promptly, and in any event within ninety (90) days, after such Indemnified
Person first becomes aware of facts which give rise to the basis for such claim,
give written notice (a “Third Party Notice”) to the Seller and Cohen or ATP, as
applicable (each, an “Indemnifying Person”), of the basis for such claim,
setting forth the nature of the claim or demand in reasonable detail, and the
estimated amount of the claim (which estimated amount shall include, without
limitation, an estimate of the Losses that may be incurred in connection with
defending any such claim). The failure to give a Third Party Notice to the
Indemnifying Person shall not relieve the Indemnifying Person of any liability
hereunder unless the Indemnifying Person was actually prejudiced by such failure
and then only to the extent of such prejudice. The Indemnifying Person shall be
entitled to participate therein and, to the extent that it wishes (but subject
to the consent of the Indemnified Person), to assume the defense thereof with
counsel reasonably satisfactory to such Indemnified Person so long as the
Indemnifying Person notifies the Indemnified Person in writing within sixty
(60) days after the Indemnified Person has given a Third Party Notice to the
Indemnifying Person that the Indemnifying Person will indemnify the Indemnified
Person from and against the entirety of any Losses the Indemnified Person may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the claim, and the Indemnifying Person assumes the defense of the Proceeding.
If the Indemnifying Person (with the consent of the Indemnified Person) assumes
the defense of such claim, the Indemnifying Person shall not be liable to such
Indemnified Person under such section for any fees of other counsel or any other
expenses, incurred by such Indemnified Person in connection with the defense
thereof; provided, however, that in the event that the interests of the
Indemnified Person and the Indemnifying Person are, or may reasonably become, in
conflict with or adverse to one another with respect to such Third Party Claim,
the Indemnified Person may retain its own counsel at the Indemnifying Person’s
expense with respect to such Third Party Claim. If an Indemnifying Person
assumes the defense of such an action, (i) no compromise or settlement thereof
may be effected by the Indemnifying Person without the Indemnified Person’s
consent (which shall not be unreasonably withheld, conditioned or delayed)
unless (A) there is no finding or admission of any violation of law or any
violation of the rights of any Person and no effect on any other claims that may
be made against the Indemnified Person and (B) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Person and (ii) the
Indemnifying Person shall have no liability with respect to any compromise or
settlement thereof effected without its consent (which shall not be unreasonably
withheld, conditioned or delayed). If notice is given to an Indemnifying Person
of the

 

29



--------------------------------------------------------------------------------

commencement of any action and it does not, within sixty (60) days after the
Indemnified Person’s notice is given, give notice to the Indemnified Person of
its election to assume the defense thereof (or the Indemnifying Person does not
consent to the election by the Indemnifying Person to assume the defense
thereof), the Indemnified Person shall, at the expense of the Indemnifying
Person, undertake the defense of (with counsel selected by the Indemnified
Person and reasonably acceptable to the Indemnifying Person) such claim,
liability or expense, and shall have the right to compromise or settle such
claim, liability or expense with the consent of the Indemnifying Person.

(c) Limitations on Indemnification.

(i) No ATP Indemnified Person shall be entitled to indemnification pursuant to
Section 11(a)(i), unless and until the aggregate Losses incurred by all ATP
Indemnified Persons in respect of all claims under Section 11(a) collectively
exceed $50,000 whereupon ATP Indemnified Persons shall be entitled to
indemnification hereunder (subject to the other provisions of this Section 11)
from the Seller or Cohen for all such Losses incurred by ATP Indemnified Persons
in excess of such $50,000 deductible. Notwithstanding the foregoing, the
limitations set forth in this Section 11(c)(i) shall not apply to claims for
indemnification pursuant to Section 11(a)(i) that relate to the representations
and warranties contained in Section 4(n) or pursuant to Section 11(a)(i)(ii).

(ii) No Seller Indemnified Person shall be entitled to indemnification pursuant
to Section 11(a)(ii), unless and until the aggregate Losses incurred by all
Seller Indemnified Persons in respect of all claims under Section 11(a)
collectively exceed $50,000 whereupon Seller Indemnified Persons shall be
entitled to indemnification hereunder (subject to the other provisions of this
Section 11) from ATP for all such Losses incurred by Seller Indemnified Persons
in excess of such $50,000 deductible. Notwithstanding the foregoing, the
limitations set forth in this Section 11(c)(ii) shall not apply to claims for
indemnification pursuant to Section 11(a)(i) that relate to the representations
and warranties contained in Section 5(f) or pursuant to Section 11(a)(ii)(ii).

(iii) No Party shall be entitled to indemnification pursuant to
Section 11(a)(i)(i) or Section 11(a)(ii)(i), as the case may be, unless the
party seeking indemnification notifies the other party of a claim specifying the
factual basis of the claim in reasonable detail on or before the fifth
(5th) anniversary of the initial Closing hereunder, in which case, the survival
period shall continue until such claim is fully resolved.

(iv) Except as set forth in (vi) and (vii) below, the maximum aggregate
liability of the Seller to ATP and ATP Indemnified Persons for indemnification
under Section 11(a)(i)(i) of this Agreement shall not exceed the sum of (A) the
aggregate Base Purchase Price paid for the Assigned CDO Agreements, (B) the
amount of the Service Fees and (C) the aggregate of Losses that constitute
out-of-pocket costs of such ATP Indemnified Persons.

 

30



--------------------------------------------------------------------------------

 

(v) Except as set forth in (vi) and (vii) below, the maximum aggregate liability
of Cohen to ATP and ATP Indemnified Persons for indemnification under
Section 11(a)(i) of this Agreement shall not exceed the then applicable Cohen
Indemnification Limit.

(vi) The maximum aggregate liability of the Seller and Cohen to ATP and ATP
Indemnified Persons for indemnification under (A) Section 11(a)(i)(ii) in
connection with a breach of Section 6(b) of this Agreement or (B) Section
11(a)(i)(iv) of this Agreement shall not exceed the then applicable Tax
Indemnification Limit.

(vii) Each of the Seller, Cohen and ATP hereby agrees that the liability of the
Seller and Cohen to ATP and ATP Indemnified Persons if this Agreement is
terminated by ATP and the transactions contemplated hereby are abandoned as
described in Section 10(a)(ii)(i) as a result of breach or failure by the Seller
or Cohen of any of their respective representations or warranties prior to the
initial Closing under this Agreement, be deemed to be equal to ATP’s
out-of-pocket expenses.

(viii) ATP and ATP Indemnified Persons shall not be entitled to indemnification
in connection with a claim under Section 11(a)(i)(iv) of this Agreement, if such
Loss arises out of or relates to a change, following a Closing Date, by ATP or
in the business of managing the Assigned CDO Agreements or a change, following a
Closing Date, by ATP in the United States federal income tax reporting positions
heretofore taken by or on behalf of the Issuer or Issuers, in question, but only
to the extent such change in operations or reporting is not required or
permitted under the Assigned CDO Agreements.

(d) The amount of any Losses for which indemnification is provided for under
this Agreement shall be (i) reduced by any amounts actually realized as a result
of any indemnification, contribution or other payment by any Third Party,
(ii) reduced by any insurance proceeds or other amounts actually recovered or
received from third parties with respect to such Losses; provided that the
amount of any insurance proceeds received by an Indemnified Person shall be
equal to the difference between (A) the actual after-tax amount of such proceeds
less any deductible paid by the applicable Indemnified Person and (B) the net
present value (as determined by the applicable Indemnified Person in good faith)
of the aggregate incremental premium costs which are incurred by an Indemnified
Person as a consequence of the Loss or event which gives rise to the payment of
insurance proceeds and (iii) reduced by any Net Tax Benefit actually realized in
the year of the Loss from the incurrence or payment of any such Losses. For
purposes of this Section 11, a Net Tax Benefit is actually realized in the year
of the Loss only if it results in a reduction of the amount of Taxes actually
paid by the Indemnified Person in the taxable year in which the Loss occurs.

(e) If an Indemnified Person recovers any amount with respect to any Loss that
was previously satisfied by the Indemnifying Person such Indemnified Person
shall promptly pay such amount to such Indemnifying Person.

(f) An action for Losses under this Section 11 constitutes the sole and
exclusive monetary remedy with respect to this Agreement.

 

31



--------------------------------------------------------------------------------

 

(g) Notwithstanding anything to the contrary set forth in this Agreement, none
of the Seller, Cohen and ATP shall have any obligation to indemnify any other
party or their respective Indemnified Persons from and against special, indirect
consequential, or punitive damages, lost profits or loss of or diminution in
value.

Section 12. Miscellaneous.

(a) This Agreement may be executed in one or more counterparts (including by
facsimile or portable document format (PDF)), all of which shall be considered
an original copy of one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the Parties and
delivered to the other Parties.

(b) This Agreement, along with the schedules hereto, contains the entire
agreement and understanding between the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings relating to
such subject matter.

(c) All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one (1) Business Day in the
case of express mail or overnight courier service), as follows:

(i) if to ATP:

 

ATP Management LLC c/o Fortress Investment Group LLC 1345 Avenue of the
Americas, 46th Floor New York, New York 10105 Telephone:   (212) 479-1505
Facsimile:   (212) 798-6090 Attention:   Rick Noble with copies, which shall not
constitute notice, to: Joel A. Holsinger Fortress Investment Group LLC 400
Galleria Parkway Suite 1500 Atlanta, GA 30339 Telephone:   (678) 385-5905
Facsimile:   (678) 550-9105

 

32



--------------------------------------------------------------------------------

Joshua Pack Fortress Investment Group 10250 Constellation Blvd., Suite 2350 Los
Angeles, CA 90067 Telephone:    (310) 228-3015 Facsimile:    (310) 228-3031
Hunton & Williams LLP 600 Peachtree Street, N.E., Suite 4100 Atlanta, GA 30308
Facsimile:    (404) 602-8669 Attention:    John R. Schneider, Esq. Hunton &
Williams LLP Riverfront Plaza, East Tower 951 East Byrd Street Richmond,
Virginia 23219-4074 Facsimile:    (804) 343-4833 Attention:    S. Gregory Cope,
Esq.

(ii) if to Seller or Cohen:

 

Cohen & Company Inc. Circa Centre 2929 Arch Street 17th Floor Philadelphia PA
19103 Facsimile:    (215) 701-8282 Attention:    Joseph Pooler, Chief Financial
Officer and to: Cohen & Company Financial Management, LLC 135 East 57th Street,
21st Floor New York, NY 10022 Facsimile:    (646) 673-8100 Attention:    Rachael
Fink, Esq., General Counsel with copies, which shall not constitute notice, to:
Cozen O’Connor 1900 Market Street Philadelphia, PA 19103 Facsimile:    (215)
701-2228 Attention:    Anna M. McDonough, Esq.

 

33



--------------------------------------------------------------------------------

 

(d) Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of (a) the Supreme Court of the State of New York, New York County,
and (b) the United States District Court for the Southern District of New York,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each of the Seller and ATP
agrees to commence any such action, suit or proceeding either in the United
States District Court for the Southern District of New York or if such suit,
action or other proceeding may not be brought in such court for jurisdictional
reasons, in the Supreme Court of the State of New York, New York County. Each of
the Seller, Cohen and ATP further agrees that service of any process, summons,
notice or document by U.S. registered mail to such Party’s respective address
set forth above shall be effective service of process for any action, suit or
proceeding in New York with respect to any matters to which it has submitted to
jurisdiction in this Section 12. Each of the Seller, Cohen and ATP irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) the Supreme Court of the State of New York, New York
County, or (ii) the United States District Court for the Southern District of
New York, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

(e) Each of the Parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in a state or federal
court located in New York, New York.

(f) No waiver of any of the provisions of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision of this Agreement, whether or
not similar, nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

(h) Each Party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect to any litigation directly
or indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby. Each Party (i) certifies that no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce that foregoing waiver and (ii) acknowledges that it and the other
Parties have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 12.

(i) Except as otherwise provided herein, all fees and expenses incurred in
connection herewith and the transactions contemplated hereby shall be paid by
the Party incurring such expenses, whether or not the transactions contemplated
hereby are consummated.

 

34



--------------------------------------------------------------------------------

 

(j) No amendment, supplement or modification of this Agreement shall be
effective unless in writing signed by all of the Parties.

(k) Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by the Seller and Cohen on the one hand, or ATP, on
the other hand (whether by operation of Law or otherwise) without the prior
written consent of the other Parties; provided, however, that, notwithstanding
the foregoing, ATP may assign any or all of its rights, interests or obligations
under this Agreement to any Affiliate thereof without the consent of the Seller
or Cohen. This Agreement (and all obligations hereunder) is binding upon, inure
to the benefit of and be enforceable by the Parties and their respective
successors and assigns, and nothing in this Agreement, express or implied, other
than the rights of the Buyer Indemnified Persons and the Seller Indemnified
Persons pursuant to Section 11, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

[Signature Page Follows.]

 

35



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first above written.

 

COHEN & COMPANY INC. By:  

/s/ Joseph W. Pooler, Jr.

  Name: Joseph W. Pooler, Jr.   Title: Chief Financial Officer COHEN & COMPANY
FINANCIAL MANAGEMENT, LLC By:  

/s/ Joseph W. Pooler, Jr.

  Name: Joseph W. Pooler, Jr.   Title: Chief Financial Officer ATP MANAGEMENT
LLC By:  

/s/ Marc K. Furstein

  Name: Marc K. Furstein   Title: Chief Operating Officer



--------------------------------------------------------------------------------

 

Schedule 1.1

CDO Agreements

Collateral Management Agreements

 

  (1) Collateral Management Agreement, dated as of September 25, 2003, by and
between Alesco Preferred Funding I, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (2) Collateral Management Agreement, dated as of December 19, 2003, by and
between Alesco Preferred Funding II, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (3) Collateral Management Agreement, dated as of March 25, 2004, by and
between Alesco Preferred Funding III, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (4) Collateral Management Agreement, dated as of May 18, 2004, by and between
Alesco Preferred Funding IV, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).

 

  (5) Collateral Management Agreement, dated as of September 14, 2004, by and
between Alesco Preferred Funding V, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (6) Collateral Management Agreement, dated as of December 21, 2004, by and
between Alesco Preferred Funding VI, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (7) Collateral Management Agreement, dated as of April 19, 2005, by and
between Alesco Preferred Funding VII, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (8) Collateral Management Agreement, dated as of August 4, 2005, by and
between Alesco Preferred Funding VIII, Ltd. and Cohen Bros. Financial
Management, LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (9) Collateral Management Agreement, dated as of December 15, 2005, by and
between Alesco Preferred Funding IX, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (10) Collateral Management Agreement, dated as of March 15, 2006, by and
between Alesco Preferred Funding X, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (11) Collateral Management Agreement, dated as of June 29, 2006, by and
between Alesco Preferred Funding XI, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

1



--------------------------------------------------------------------------------

 

  (12) Collateral Management Agreement, dated as of October 12, 2006, by and
between Alesco Preferred Funding XII, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (13) Collateral Management Agreement, dated as of November 30, 2006, by and
between Alesco Preferred Funding XIII, Ltd. and Cohen & Company Financial
Management, LLC.

 

  (14) Collateral Management Agreement, dated as of December 21, 2006, by and
between Alesco Preferred Funding XIV, Ltd. and Cohen & Company Financial
Management, LLC.

 

  (15) Collateral Management Agreement, dated as of March 29, 2007, by and
between Alesco Preferred Funding XV, Ltd. and Cohen & Company Financial
Management, LLC.

 

  (16) Collateral Management Agreement, dated as of June 28, 2007, by and
between Alesco Preferred Funding XVI, Ltd. and Cohen & Company Financial
Management, LLC.

 

  (17) Collateral Management Agreement, dated as of October 30, 2007, by and
between Alesco Preferred Funding XVII, Ltd. and Cohen & Company Financial
Management, LLC.

Sandler Sub-Advisory Agreements

 

  (1) Financial Sub-Advisory Agreement, dated as of September 25, 2003, by and
between Cohen Bros. Financial Management, LLC (now known as “Cohen & Company
Financial Management, LLC”) and Sandler O’Neill & Partners, L.P.

 

  (2) Financial Sub-Advisory Agreement, dated as of December 19, 2003, by and
between Cohen Bros. Financial Management, LLC (now known as “Cohen & Company
Financial Management, LLC”) and Sandler O’Neill & Partners, L.P.

 

  (3) Financial Sub-Advisory Agreement, dated as of March 25, 2004, by and
between Cohen Bros. Financial Management, LLC (now known as “Cohen & Company
Financial Management, LLC”) and Sandler O’Neill & Partners, L.P.

Collateral Administration Agreements

 

  (1) Collateral Administration Agreement, dated as of September 25, 2003, by
and among Alesco Preferred Funding I, Ltd., Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”) and The Bank of
New York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (2)

Collateral Administration Agreement, dated as of December 19, 2003, by and among
Alesco Preferred Funding II, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and The Bank of New York

 

2



--------------------------------------------------------------------------------

 

Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (3) Collateral Administration Agreement, dated as of March 25, 2004, by and
among Alesco Preferred Funding III, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (4) Collateral Administration Agreement, dated as of May 18, 2004, by and
among Alesco Preferred Funding IV, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (5) Collateral Administration Agreement, dated as of September 14, 2004, by
and among Alesco Preferred Funding V, Ltd., Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”) and The Bank of
New York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (6) Collateral Administration Agreement, dated as of December 21, 2004, by and
among Alesco Preferred Funding VI, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (7) Collateral Administration Agreement, dated as of April 19, 2005, by and
among Alesco Preferred Funding VII, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (8) Collateral Administration Agreement, dated as of August 4, 2005, by and
among Alesco Preferred Funding VIII, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (9) Collateral Administration Agreement, dated as of December 15, 2005, by and
among Alesco Preferred Funding IX, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and U.S. Bank
National Association.

 

  (10) Collateral Administration Agreement, dated as of March 15, 2006, by and
among Alesco Preferred Funding X, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and U.S. Bank
National Association.

 

  (11) Collateral Administration Agreement, dated as of June 29, 2006, by and
among Alesco Preferred Funding XI, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and U.S. Bank
National Association.

 

3



--------------------------------------------------------------------------------

 

  (12) Collateral Administration Agreement, dated as of October 12, 2006, by and
among Alesco Preferred Funding XII, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and U.S. Bank
National Association.

 

  (13) Collateral Administration Agreement, dated as of November 30, 2006, by
and among Alesco Preferred Funding XIII, Ltd., Cohen & Company Financial
Management, LLC and Wells Fargo Bank, National Association.

 

  (14) Collateral Administration Agreement, dated as of December 21, 2006, by
and among Alesco Preferred Funding XIV, Ltd., Cohen & Company Financial
Management, LLC and U.S. Bank National Association.

 

  (15) Collateral Administration Agreement, dated as of March 29, 2007, by and
among Alesco Preferred Funding XV, Ltd., Cohen & Company Financial Management,
LLC and LaSalle Bank National Association.

 

  (16) Collateral Administration Agreement, dated as of June 28, 2007, by and
among Alesco Preferred Funding XVI, Ltd., Cohen & Company Financial Management,
LLC and U.S. Bank National Association.

 

  (17) Collateral Administration Agreement, dated as of October 30, 2007, by and
among Alesco Preferred Funding XVII, Ltd., Cohen & Company Financial Management,
LLC and Wells Fargo Bank, National Association.

 

4



--------------------------------------------------------------------------------

 

Schedule 1.2

Indentures

 

  (1) Indenture, dated as of September 25, 2003, by and among Alesco Preferred
Funding I, Ltd., Alesco Preferred Funding I, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (2) Indenture, dated as of December 19, 2003, by and among Alesco Preferred
Funding II, Ltd., Alesco Preferred Funding II, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (3) Indenture, dated as of March 25, 2004, by and among Alesco Preferred
Funding III, Ltd., Alesco Preferred Funding III, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (4) Indenture, dated as of May 18, 2004, by and among Alesco Preferred Funding
IV, Ltd., Alesco Preferred Funding IV, Inc. and The Bank of New York Mellon
Trust Company, National Association (successor to JPMorgan Chase Bank, National
Association).

 

  (5) Indenture, dated as of September 14, 2004, by and among Alesco Preferred
Funding V, Ltd., Alesco Preferred Funding V, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (6) Indenture, dated as of December 21, 2004, by and among Alesco Preferred
Funding VI, Ltd., Alesco Preferred Funding VI, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (7) Indenture, dated as of April 19, 2005, by and among Alesco Preferred
Funding VII, Ltd., Alesco Preferred Funding VII, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (8) Indenture, dated as of August 4, 2005, by and among Alesco Preferred
Funding VIII, Ltd., Alesco Preferred Funding VIII, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (9) Indenture, dated as of December 15, 2005, by and among Alesco Preferred
Funding IX, Ltd., Alesco Preferred Funding IX, Inc. and U.S. Bank National
Association.

 

5



--------------------------------------------------------------------------------

 

  (10) Indenture, dated as of March 15, 2006, by and among Alesco Preferred
Funding X, Ltd., Alesco Preferred Funding X, Inc. and U.S. Bank National
Association.

 

  (11) Indenture, dated as of June 29, 2006, by and among Alesco Preferred
Funding XI, Ltd., Alesco Preferred Funding XI, Inc. and U.S. Bank National
Association.

 

  (12) Indenture, dated as of October 12, 2006, by and among Alesco Preferred
Funding XII, Ltd., Alesco Preferred Funding XII, Inc. and U.S. Bank National
Association.

 

  (13) Indenture, dated as of November 30, 2006, by and among Alesco Preferred
Funding XIII, Ltd., Alesco Preferred Funding XIII, Inc. and Wells Fargo Bank,
National Association.

 

  (14) Indenture, dated as of December 21, 2006, by and among Alesco Preferred
Funding XIV, Ltd., Alesco Preferred Funding XIV, Inc., Alesco Preferred Funding
XIV (L2), Ltd. and U.S. Bank National Association.

 

  (15) Indenture, dated as of March 29, 2007, by and among Alesco Preferred
Funding XV, Ltd., Alesco Preferred Funding XV, LLC, Alesco Preferred Funding XV
(L2), Ltd. and LaSalle Bank National Association.

 

  (16) Indenture, dated as of June 28, 2007, by and among Alesco Preferred
Funding XVI, Ltd., Alesco Preferred Funding XVI, LLC, Alesco Preferred Funding
XVI (L2), Ltd. and U.S. Bank National Association.

 

  (17) Indenture, dated as of October 30, 2007, by and among Alesco Preferred
Funding XVII, Ltd., Alesco Preferred Funding XVII, LLC, Alesco Preferred Funding
XVII (L2), Ltd. and Wells Fargo Bank, National Association.

 

6



--------------------------------------------------------------------------------

 

Schedule 1.3

Issuers

 

  (1) Alesco Preferred Funding I, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (2) Alesco Preferred Funding II, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (3) Alesco Preferred Funding III, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (4) Alesco Preferred Funding IV, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (5) Alesco Preferred Funding V, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (6) Alesco Preferred Funding VI, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (7) Alesco Preferred Funding VII, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (8) Alesco Preferred Funding VIII, Ltd., an exempted company incorporated
under the laws of the Cayman Islands.

 

  (9) Alesco Preferred Funding IX, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (10) Alesco Preferred Funding X, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (11) Alesco Preferred Funding XI, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

  (12) Alesco Preferred Funding XII, Ltd., an exempted company incorporated
under the laws of the Cayman Islands.

 

  (13) Alesco Preferred Funding XIII, Ltd., an exempted company incorporated
under the laws of the Cayman Islands.

 

  (14) Alesco Preferred Funding XIV, Ltd., an exempted company incorporated
under the laws of the Cayman Islands.

 

  (15) Alesco Preferred Funding XV, Ltd., an exempted company incorporated under
the laws of the Cayman Islands.

 

7



--------------------------------------------------------------------------------

 

  (16) Alesco Preferred Funding XVI, Ltd., an exempted company incorporated
under the laws of the Cayman Islands.

 

  (17) Alesco Preferred Funding XVII, Ltd., an exempted company incorporated
under the laws of the Cayman Islands.

 

8



--------------------------------------------------------------------------------

 

Schedule 1.4

Rating Agencies

Fitch

Moody’s

Standard & Poor’s



--------------------------------------------------------------------------------

 

Schedule 1.5

Related Assets

Source code and software necessary for ATP to establish and maintain an investor
reporting website for CDO Agreements which are Assigned to ATP at a Closing.

A database for each CDO Agreement which is Assigned to ATP at a Closing
containing historical financial information and underlying asset information.



--------------------------------------------------------------------------------

 

Schedule 1.6

Required Holders

 

CDO Agreement

  

Required Holders

Alesco I:    Majority-in-Interest of Preferred Shareholders Alesco II:   
Majority-in-Interest of Preferred Shareholders Alesco III:   
Majority-in-Interest of Preferred Shareholders. Alesco IV:   
Majority-in-Interest of Preferred Shareholders Alesco V:    Majority-in-Interest
of Preferred Shareholders Alesco VI:    Majority-in-Interest of Preferred
Shareholders Alesco VII:    Majority-in-Interest of Income Notes Alesco VIII:   
Majority-in-Interest of Preferred Shareholders Alesco IX:   
Majority-in-Interest of Preferred Shareholders Alesco X:    Majority-in-Interest
of Preferred Shareholders Alesco XI:    Majority-in-Interest of Preferred
Shareholders Alesco XII:    Majority-in-Interest of Preferred Shareholders
Alesco XIII:    Majority-in-Interest of Preferred Shareholders Alesco XIV:   
Majority-in-Interest of the First Tier Preferred Shareholders Alesco XV:   
Majority-in-Interest of the First Tier Preferred Shareholders Alesco XVI:   
Majority-in-Interest of the First Tier Preferred Shareholders Alesco XVII:   
Majority-in-Interest of the First Tier Preferred Shareholders



--------------------------------------------------------------------------------

 

Schedule 1.7

Collateral Management Fees Paid After 2/23/2010

 

     CM
Payments
Received
After 2/23/10      CM Payment
Date      Portion
Accrued
Through
2/23/10      Portion
Accrued
After 2/23/10      Retained
Management
Fee      CM Fees
Due ATP
Management  

Alesco 1

   $ 56,589         4/15/10       $ 23,893       $ 32,696       $ 11,947       $
44,643   

Alesco 1

     84,883         7/15/10            84,883            84,883   

Alesco 2

     61,413         4/30/10         15,694         45,719         7,847        
53,566   

Alesco 3

     55,507         4/15/10         23,436         32,071         11,718        
43,789   

Alesco 3

     83,789         7/15/10            83,789            83,789   

Alesco 4

     97,608         4/30/10         24,944         72,664         12,472        
85,136   

Alesco 5

     96,191         3/23/10         64,127         32,064         32,064        
64,128   

Alesco 5

     93,697         6/23/10            93,697            93,697   

Alesco 6

     169,322         3/23/10         112,881         56,441         56,441      
  112,882   

Alesco 6

     166,828         6/23/10            166,828            166,828   

Alesco 7

     183,030         3/23/10         122,020         61,010         61,010      
  122,020   

Alesco 7

     174,947         6/23/10            174,947            174,947   

Alesco 8

     168,528         3/23/10         112,352         56,176         56,176      
  112,352   

Alesco 8

     168,562         6/23/10            168,562            168,562   

Alesco 9

     190,654         3/23/10         127,103         63,551         63,552      
  127,103   

Alesco 9

     179,667         6/23/10            179,667            179,667   

Subtotal

     2,031,217            626,450         1,404,767         313,225        
1,717,992   

Alesco 10

     297,913         3/23/10         198,609         99,304         99,305      
  198,609   

Alesco 10

     296,563         6/23/10            296,563            296,563   

Alesco 11

     198,145         3/23/10         132,097         66,048         66,049      
  132,097   

Alesco 11

     191,995         6/23/10            191,995            191,995   

Alesco 12

     193,636         4/15/10         81,757         111,879         40,879      
  152,758   

Alesco 12

     184,523         7/15/10            184,523            184,523   

Alesco 13

     133,099         3/23/10         88,733         44,366         44,367      
  88,733   

Alesco 13

     131,162         6/23/10            131,162            131,162   

Alesco 14

     226,470         3/23/10         150,980         75,490         75,490      
  150,980   



--------------------------------------------------------------------------------

 

     CM
Payments
Received
After 2/23/10      CM Payment
Date      Portion
Accrued
Through
2/23/10      Portion
Accrued
After 2/23/10      Retained
Management
Fee      CM Fees
Due ATP
Management  

Alesco 14

     214,020         6/23/10            214,020            214,020   

Alesco 15

     156,237         3/23/10         104,158         52,079         2,079      
  104,158   

Alesco 15

     150,668         6/23/10            150,668            150,668   

Alesco 16

     143,841         3/23/10         95,894         47,947         47,947      
  95,894   

Alesco 16

     137,766         6/23/10            137,766            137,766   

Alesco 17

     56,184         3/23/10         37,456         18,728         18,728        
37,456   

Alesco 17

     52,387         6/23/10            52,387            52,387   

Subtotal

     2,764,610            889,684         1,874,926         444,842        
2,319,768   

Total

   $ 4,795,827          $ 1,516,134       $ 3,279,693       $ 758,067       $
4,037,760   



--------------------------------------------------------------------------------

 

Schedule 1.8

Subordinated Shares

 

Alesco 1

   $ 27,400,000   

Alesco 2

     28,300,000   

Alesco 3

     28,800,000   

Alesco 4

     33,500,000   

Alesco 5

     33,000,000   

Alesco 6

     62,300,000   

Alesco 7

     63,500,000   

Alesco 8

     59,300,000   

Alesco 9

     44,400,000            

Subtotal

     380,500,000   

Alesco 10

     60,400,000   

Alesco 11

     44,000,000   

Alesco 12

     44,060,000   

Alesco 13

     33,600,000   

Alesco 14

     52,000,000   

Alesco 15

     39,500,000   

Alesco 16

     26,000,000   

Alesco 17

     36,750,000            

Subtotal

     336,310,000   

Total

   $ 716,810,000   



--------------------------------------------------------------------------------

 

Schedule 3(a)

Allocation of Purchase Price

 

     Base Purchase
Price  

Alesco 1

   $ 218,445   

Alesco 2

     234,016   

Alesco 3

     226,572   

Alesco 4

     414,238   

Alesco 5

     394,807   

Alesco 6

     689,166   

Alesco 7

     338,316   

Alesco 8

     755,407   

Alesco 9

     808,062   

Subtotal

     4,079,029   

Alesco 10

     1,141,497   

Alesco 11

     754,558   

Alesco 12

     772,747   

Alesco 13

     512,563   

Alesco 14

     851,646   

Alesco 15

     611,058   

Alesco 16

     562,611   

Alesco 17

     214,289   

Subtotal

     5,420,971   

Total

   $ 9,500,000   



--------------------------------------------------------------------------------

 

Schedule 3(b)

Allocation of Excess Base Case Revenue

 

     First
Measurement
Period      Second
Measurement
Period      Third
Measurement
Period      Fourth
Measurement
Period      Fifth
Measurement
Period      Sixth
Measurement
Period      Seventh
Measurement
Period  

Alesco 1

   $ 179,070       $ 140,608       $ 130,794       $ 126,889       $ 123,101   
   $ 119,426       $ 115,861   

Alesco 2

     194,944         152,928         141,466         135,854         127,696   
     123,884         120,186   

Alesco 3

     190,105         148,994         137,588         133,481         121,866   
     118,228         114,699   

Alesco 4

     342,438         265,663         236,994         229,920         223,049   
     216,391         209,924   

Alesco 5

     331,189         256,671         223,647         216,970         210,493   
     204,209         198,113   

Alesco 6

     580,577         449,947         401,404         389,420         377,793   
     366,514         355,571   

Alesco 7

     289,188         224,121         199,669         193,719         187,935   
     182,325         176,882   

Alesco 8

     590,574         462,796         428,085         415,385         402,992   
     389,750         376,921   

Alesco 9

     615,522         482,844         451,271         440,549         427,925   
     415,673         401,067   

Subtotal

     3,313,606         2,584,572         2,350,917         2,282,187        
2,202,851         2,136,400         2,069,223   

Alesco 10

     934,802         734,926         685,416         665,134         645,455   
     626,362         607,730   

Alesco 11

     636,545         495,092         446,039         432,725         419,808   
     407,277         395,120   

Alesco 12

     629,921         495,027         458,960         444,413         431,147   
     418,277         403,165   

Alesco 13

     424,125         332,779         309,682         298,810         288,177   
     279,569         270,449   

Alesco 14

     728,623         571,030         509,083         479,746         463,550   
     449,713         435,902   

Alesco 15

     483,367         379,325         354,198         344,018         333,749   
     323,787         314,122   

Alesco 16

     452,659         355,296         324,861         313,212         303,863   
     294,793         285,994   

Alesco 17

     212,998         147,209         124,115         121,214         117,599   
     114,089         110,683   

Subtotal

     4,503,040         3,510,684         3,212,355         3,099,272        
3,003,349         2,913,867         2,823,164   

Total

   $ 7,816,646       $ 6,095,257       $ 5,563,272       $ 5,381,459       $
5,206,200       $ 5,050,266       $ 4,892,388   



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

Schedule 3(c)

Quarterly Thresholds; Seller Wiring Instructions

***

Quarterly Thresholds:

[Charts begin on following page.]



--------------------------------------------------------------------------------

 

Schedule 3(c)

Quarterly Thresholds

 

     First Measurement Period - Quarter Ending             Second Measurement
Period - Quarter Ending               5/23/10      8/23/10      11/23/10     
2/23/11      1st Period      5/23/11      8/23/11      11/23/11      2/23/12  
   2nd Period  

Alesco 1

   $ 49,086       $ 46,147       $ 43,212       $ 40,625       $ 179,070       $
38,041       $ 35,764       $ 33,489       $ 33,314       $ 140,608   

Alesco 2

     53,563         50,113         47,153         44,116         194,944        
41,511         38,837         36,544         36,036         152,928   

Alesco 3

     52,161         48,940         45,920         43,084         190,105        
40,425         37,928         35,588         35,053         148,994   

Alesco 4

     93,975         88,188         82,730         77,546         342,438        
72,830         68,346         64,116         60,371         265,663   

Alesco 5

     90,770         85,362         79,909         75,148         331,189        
70,347         66,156         61,929         58,239         256,671   

Alesco 6

     158,810         149,952         139,807         132,009         580,577   
     123,078         116,213         108,350         102,307         449,947   

Alesco 7

     79,423         74,372         69,920         65,473         289,188        
61,553         57,638         54,188         50,741         224,121   

Alesco 8

     161,900         152,176         142,529         133,969         590,574   
     125,472         117,936         110,460         108,927         462,796   

Alesco 9

     168,886         158,460         148,677         139,499         615,522   
     130,887         122,806         115,225         113,926         482,844   
                                                                                
        

Subtotal

     908,573         853,709         799,857         751,467         3,313,606
        704,144         661,624         619,889         598,915        
2,584,572                                                                       
                     

Alesco 10

     256,559         240,586         225,859         211,798         934,802   
     198,833         186,454         175,041         174,598         734,926   

Alesco 11

     174,654         163,872         153,755         144,263         636,545   
     135,357         127,001         119,160         113,574         495,092   

Alesco 12

     172,746         162,258         152,075         142,843         629,921   
     133,878         125,750         117,858         117,541         495,027   

Alesco 13

     116,405         109,153         102,476         96,092         424,125   
     90,214         84,594         79,419         78,553         332,779   

Alesco 14

     199,677         187,818         175,784         165,344         728,623   
     154,749         145,559         136,232         134,489         571,030   

Alesco 15

     132,600         124,463         116,733         109,570         483,367   
     102,765         96,459         90,468         89,633         379,325   

Alesco 16

     124,200         116,532         109,338         102,588         452,659   
     96,255         90,313         84,737         83,991         355,296   

Alesco 17

     75,168         48,900         45,881         43,049         212,998        
40,391         37,897         35,558         33,363         147,209            
                                                                                

Subtotal

     1,252,008         1,153,584         1,081,901         1,015,547        
4,503,040         952,442         894,027         838,473         825,741      
  3,510,684                                                                     
                       

Total

   $ 2,160,581       $ 2,007,293       $ 1,881,758       $ 1,767,014       $
7,816,646       $ 1,656,586       $ 1,555,652       $ 1,458,362       $
1,424,656       $ 6,095,257                                                     
                                       



--------------------------------------------------------------------------------

 

Schedule 3(c)

Quarterly Thresholds

     Third Measurement Period - Quarter Ending             Fourth Measurement
Period - Quarter Ending               5/23/12      8/23/12      11/23/12     
2/23/13      3rd Period      5/23/13      8/23/13      11/23/13      2/23/14  
   4th Period  

Alesco 1

   $ 33,072       $ 32,820       $ 32,575       $ 32,327       $ 130,794       $
32,085       $ 31,840       $ 31,602       $ 31,362       $ 126,889   

Alesco 2

     35,775         35,494         35,237         34,960         141,466        
34,707         34,434         34,185         32,528         135,854   

Alesco 3

     34,789         34,526         34,266         34,007         137,588        
33,750         33,496         33,243         32,992         133,481   

Alesco 4

     59,923         59,472         59,022         58,577         236,994        
58,134         57,696         57,260         56,829         229,920   

Alesco 5

     56,541         56,130         55,691         55,286         223,647        
54,853         54,454         54,028         53,635         216,970   

Alesco 6

     101,455         100,768         99,929         99,252         401,404      
  98,426         97,759         96,946         96,289         389,420   

Alesco 7

     50,476         50,110         49,728         49,356         199,669        
48,980         48,614         48,243         47,882         193,719   

Alesco 8

     108,226         107,412         106,620         105,827         428,085   
     105,032         104,229         103,455         102,667         415,385   

Alesco 9

     113,512         113,047         112,586         112,126         451,271   
     111,341         110,535         109,734         108,939         440,549   
                                                                                
        

Subtotal

     593,769         589,779         585,652         581,718         2,350,917
        577,309         573,058         568,696         563,123        
2,282,187                                                                       
                     

Alesco 10

     173,287         171,995         170,704         169,431         685,416   
     168,159         166,905         165,653         164,417         665,134   

Alesco 11

     112,780         111,929         111,084         110,246         446,039   
     109,414         108,588         107,768         106,955         432,725   

Alesco 12

     116,702         114,950         114,087         113,221         458,960   
     112,371         111,518         110,681         109,841         444,413   

Alesco 13

     78,061         79,220         76,063         76,339         309,682        
76,603         74,355         73,792         74,060         298,810   

Alesco 14

     133,815         129,564         123,324         122,381         509,083   
     121,470         120,540         119,643         118,093         479,746   

Alesco 15

     89,335         88,905         88,313         87,645         354,198        
86,985         86,327         85,677         85,029         344,018   

Alesco 16

     83,741         80,930         80,393         79,797         324,861        
79,195         78,597         78,004         77,416         313,212   

Alesco 17

     31,303         31,043         30,942         30,827         124,115        
30,647         30,418         30,189         29,961         121,214            
                                                                                

Subtotal

     819,024         808,534         794,910         789,886         3,212,355
        784,843         777,250         771,408         765,772        
3,099,272                                                                       
                     

Total

   $ 1,412,793       $ 1,398,313       $ 1,380,562       $ 1,371,604       $
5,563,272       $ 1,362,153       $ 1,350,307       $ 1,340,104       $
1,328,895       $ 5,381,459                                                     
                                       



--------------------------------------------------------------------------------

 

Schedule 3(c)

Quarterly Thresholds

     Fifth Measurement Period - Quarter Ending             Sixth Measurement
Period - Quarter Ending               5/23/14      8/23/14      11/23/14     
2/23/15      5th Period      5/23/15      8/23/15      11/23/15      2/23/16  
   6th Period  

Alesco 1

   $ 31,127       $ 30,890       $ 30,659       $ 30,425       $ 123,101       $
30,198       $ 29,968       $ 29,744       $ 29,517       $ 119,426   

Alesco 2

     32,293         32,039         31,807         31,557         127,696        
31,329         31,082         30,858         30,615         123,884   

Alesco 3

     30,814         30,581         30,350         30,121         121,866        
29,894         29,668         29,444         29,222         118,228   

Alesco 4

     56,399         55,974         55,551         55,125         223,049        
54,715         54,303         53,893         53,479         216,391   

Alesco 5

     53,215         52,829         52,415         52,034         210,493        
51,627         51,251         50,850         50,481         204,209   

Alesco 6

     95,487         94,841         94,051         93,414         377,793        
92,636         92,009         91,243         90,625         366,514   

Alesco 7

     47,517         47,162         46,803         46,453         187,935        
46,099         45,754         45,406         45,066         182,325   

Alesco 8

     101,900         101,123         100,367         99,603         402,992   
     98,858         98,104         96,763         96,025         389,750   

Alesco 9

     108,150         107,367         106,590         105,818         427,925   
     105,053         104,293         103,538         102,790         415,673   
                                                                                
        

Subtotal

     556,903         552,805         548,593         544,550         2,202,851
        540,408         536,433         531,739         527,819        
2,136,400                                                                       
                     

Alesco 10

     163,184         161,967         160,752         159,553         645,455   
     158,356         157,176         155,997         154,834         626,362   

Alesco 11

     106,148         105,347         104,552         103,762         419,808   
     102,979         102,202         101,431         100,665         407,277   

Alesco 12

     109,017         108,190         107,378         106,563         431,147   
     105,763         104,960         104,172         103,382         418,277   

Alesco 13

     73,673         71,510         71,768         71,226         288,177        
70,688         70,155         69,625         69,100         279,569   

Alesco 14

     117,214         116,317         115,451         114,568         463,550   
     113,715         112,845         112,005         111,148         449,713   

Alesco 15

     84,389         83,750         83,120         82,491         333,749        
81,870         81,250         80,638         80,029         323,787   

Alesco 16

     76,831         76,251         75,676         75,105         303,863        
74,538         73,975         73,417         72,863         294,793   

Alesco 17

     29,735         29,510         29,288         29,066         117,599        
28,847         28,629         28,413         28,199         114,089            
                                                                                

Subtotal

     760,190         752,842         747,983         742,334         3,003,349
        736,757         731,193         725,699         720,219        
2,913,867                                                                       
                     

Total

   $ 1,317,093       $ 1,305,647       $ 1,296,576       $ 1,286,884       $
5,206,200       $ 1,277,165       $ 1,267,626       $ 1,257,438       $
1,248,038       $ 5,050,266                                                     
                                       



--------------------------------------------------------------------------------

 

Schedule 3(c)

Quarterly Thresholds

 

     Seventh Measurement Period - Quarter Ending               5/23/16     
8/23/16      11/23/16      2/23/17      7th Period  

Alesco 1

   $ 29,296       $ 29,073       $ 28,856       $ 28,636       $ 115,861   

Alesco 2

     30,394         30,154         29,937         29,701         120,186   

Alesco 3

     29,002         28,783         28,565         28,350         114,699   

Alesco 4

     53,075         52,682         52,284         51,883         209,924   

Alesco 5

     50,086         49,721         49,332         48,974         198,113   

Alesco 6

     89,871         89,262         88,519         87,919         355,571   

Alesco 7

     44,723         44,388         44,050         43,721         176,882   

Alesco 8

     95,308         94,580         93,875         93,158         376,921   

Alesco 9

     101,409         100,644         99,884         99,130         401,067      
                                         

Subtotal

     523,162         519,288         515,302         511,471         2,069,223
                                               

Alesco 10

     153,662         152,505         151,351         150,212         607,730   

Alesco 11

     99,905         99,151         98,403         97,660         395,120   

Alesco 12

     102,606         100,945         100,187         99,427         403,165   

Alesco 13

     68,578         68,061         67,158         66,651         270,449   

Alesco 14

     110,321         109,476         108,661         107,444         435,902   

Alesco 15

     79,426         78,825         78,231         77,640         314,122   

Alesco 16

     72,313         71,767         71,226         70,688         285,994   

Alesco 17

     27,986         27,775         27,565         27,357         110,683        
                                       

Subtotal

     714,797         708,506         702,783         697,079         2,823,164
                                               

Total

   $ 1,237,959       $ 1,227,794       $ 1,218,084       $ 1,208,550       $
4,892,388                                                



--------------------------------------------------------------------------------

 

Schedule 4(c)

No Conflicts

The following consents are required:

TD Bank, N.A.

 

CDO Agreement   

Required Consents

 

Alesco I:

 

•   Collateral Management Agreement

 

•   Financial Sub-Advisory Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

 

•   Sandler O’Neill & Partners, L.P.

Alesco II:

 

•   Collateral Management Agreement

 

•   Financial Sub-Advisory Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

 

•   Sandler O’Neill & Partners, L.P.



--------------------------------------------------------------------------------

 

CDO Agreement

 

   Required Consents

Alesco III:

 

•   Collateral Management Agreement

 

•   Financial Sub-Advisory Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

 

•   Sandler O’Neill & Partners, L.P.

Alesco IV:

 

•   Collateral Management Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

Alesco V:

 

•   Collateral Management Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

 

2



--------------------------------------------------------------------------------

 

CDO Agreement   

Required Consents

 

Alesco VI:

 

•   Collateral Management Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

Alesco VII:

 

•   Collateral Management Agreement

  

•   Issuer

 

•   Majority-in-Interest of the Holders of the Income Notes

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

 

•   Assured Guaranty Corp.

Alesco VIII:

 

•   Collateral Management Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

 

3



--------------------------------------------------------------------------------

 

CDO Agreement    Required Consents

Alesco IX:

 

•   Collateral Management Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s.

Alesco X:

 

•   Collateral Management Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

Alesco XI:

 

•   Collateral Management Agreement

  

•   Issuer

 

•   Majority-in-Interest of Preferred Shareholders

 

•   R.A.C.:

 

•   Fitch

 

•   Moody’s

 

•   Standard & Poor’s

 

4



--------------------------------------------------------------------------------

 

CDO Agreement    Required Consents

Alesco XII:

 

•   Collateral Management Agreement

  

•     Issuer

 

•     Majority-in-Interest of Preferred Shareholders

 

•     R.A.C.:

 

•     Fitch

 

•     Moody’s

 

•     Standard & Poor’s

Alesco XIII:

 

•   Collateral Management Agreement

  

•     Issuer

 

•     Majority-in-Interest of Preferred Shareholders

 

•     R.A.C.:

 

•     Fitch

 

•     Moody’s

 

•     Standard & Poor’s

Alesco XIV:

 

•   Collateral Management Agreement

  

•     Issuer

 

•     Majority-in-Interest of First Tier Preferred Shareholders

 

•     R.A.C.:

 

•     Fitch

 

•     Moody’s

 

•     Standard & Poor’s

 

5



--------------------------------------------------------------------------------

 

CDO Agreement    Required Consents

Alesco XV:

 

•   Collateral Management Agreement

  

•     Issuer

 

•     Majority-in-Interest of First Tier Preferred Shareholders

 

•     R.A.C.:

 

•     Fitch

 

•     Moody’s

 

•     Standard & Poor’s

Alesco XVI:

 

•   Collateral Management Agreement

  

•     Issuer

 

•     Majority-in-Interest of First Tier Preferred Shareholders

 

•     R.A.C.:

 

•     Fitch

 

•     Moody’s

 

•     Standard & Poor’s

Alesco XVII:

 

•   Collateral Management Agreement

  

•     Issuer

 

•     Majority-in-Interest of First Tier Preferred Shareholders

 

•     R.A.C.:

 

•     Fitch

 

•     Moody’s

 

•     Standard & Poor’s.

 

6



--------------------------------------------------------------------------------

 

Schedule 4(d)

Consents and Approvals

The following consents are required:

TD Bank, N.A.

 

CDO Agreement    Required Consents

Alesco I:

 

•   Collateral Management Agreement

 

•   Financial Sub-Advisory Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

 

•     Sandler O’Neill & Partners, L.P.

Alesco II:

 

•   Collateral Management Agreement

 

•   Financial Sub-Advisory Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

 

•     Sandler O’Neill & Partners, L.P.

Alesco III:

 

•   Collateral Management Agreement

 

•   Financial Sub-Advisory Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

 

•     Sandler O’Neill & Partners, L.P.

Alesco IV:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s

Alesco V:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

Alesco VI:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

Alesco VII:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of the Holders of the Income Notes, Assured
Guaranty Corp., Fitch, Moody’s, Standard & Poor’s



--------------------------------------------------------------------------------

 

 



CDO Agreement    Required Consents

Alesco VIII:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

Alesco IX:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

Alesco X:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

Alesco XI:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

Alesco XII:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

Alesco XIII:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of Preferred Shareholders, Fitch, Moody’s,
Standard & Poor’s.

Alesco XIV:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of the First Tier Preferred Shareholders,
Fitch, Moody’s, Standard & Poor’s.

Alesco XV:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of the First Tier Preferred Shareholders,
Fitch, Moody’s, Standard & Poor’s.

Alesco XVI:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of the First Tier Preferred Shareholders,
Fitch, Moody’s, Standard & Poor’s.

Alesco XVII:

 

•   Collateral Management Agreement

  

•     Issuer, Majority-in-Interest of the First Tier Preferred Shareholders,
Fitch, Moody’s, Standard & Poor’s.

 

2



--------------------------------------------------------------------------------

 

Schedule 4(e)

Proceedings

(i) Cohen & Company is named as one of fifteen defendants in a lawsuit filed by
Riverside National Bank of Florida (“Riverside”) on November 13, 2009 in the
Supreme Court of the State of New York, County of New York. (A substantially
similar action was filed by Riverside on August 6, 2009 in the Supreme Court of
the State of New York, County of Kings, and subsequently discontinued without
prejudice and refiled in New York County.) The action, titled Riverside National
Bank of Florida v. The McGraw-Hill Companies, Inc., Moody’s Investors Service,
Inc., Fitch, Inc., Taberna Capital Management, LLC, Cohen & Company Financial
Management, LLC f/k/a Cohen Bros. Financial Management LLC, FTN Financial
Capital Markets, Keefe Bruyette & Woods, Inc., Merrill Lynch, Pierce, Fenner &
Smith, Inc., JPMorgan Chase & Co., J.P. Morgan Securities Inc., Citigroup Global
Markets, Credits Suisse Securities (USA) LLC, ABN Amro, Inc., Cohen & Company,
and SunTrust Robinson Humphrey, Inc., asserts claims for common law fraud,
negligent misrepresentation, breach of fiduciary duty, and breach of contract in
connection with Riverside’s purchase of certain CDO securities, including, but
not limited to, securities from the Alesco I, II, VII, IX, X and XIII CDOs.
Riverside alleges that offering materials issued in connection with the CDOs it
purchased did not adequately disclose the process by which the rating agencies
rated each of the securities. Riverside also alleges, among other things, that
the offering materials should have disclosed an alleged conflict of interest of
the rating agencies as well as the role that the rating agencies played in
structuring each CDO. Riverside seeks damages in excess of $132 million,
rescission of its purchases of the securities at issue, an accounting of certain
amounts received by the defendants together with the imposition of a
constructive trust, and punitive damages of an unspecified amount. On
December 11, 2009, the defendants moved to dismiss all of Riverside’s claims.
Riverside filed an opposition to the defendants’ motion on February 19, 2010,
voluntarily dismissing its contract causes of action and opposing the remainder
of defendants’ motion to dismiss.

(ii) Alesco Preferred Funding X, Ltd. is named as a defendant in a lawsuit filed
by Leawood Bancshares, Inc. (“Leawood”) and CrossFirst Holdings, LLC
(“CrossFirst”) on July 23, 2010 in the United States District Court for the
Southern District of New York. The action, titled Leawood Bancshares, Inc. and
CrossFirst Holdings, LLC v. Alesco Preferred Funding X, Ltd. alleges that Alesco
breached a March 1, 2010 letter agreement between Leawood and Alesco by failing
to sell $4 million of trust preferred securities to Leawood for $1 million on or
before June 7, 2010. The complaint alleges that Leawood was a party to an Asset
Contribution Agreement with CrossFirst and other parties, which agreement
contained a pre-condition that the trust preferred securities be sold to
Leawood. The complaint alleges that the failure by Alesco Preferred Funding X,
Ltd. to complete such sale prevented Leawood and CrossFirst from closing the
Asset Contribution Agreement, thereby depriving the plaintiffs from the benefits
thereof.



--------------------------------------------------------------------------------

 

Schedule 4(f)

Material Contracts

CDO Agreements

Collateral Management Agreements

 

(1) Collateral Management Agreement, dated as of September 25, 2003, by and
between Alesco Preferred Funding I, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

(2) Collateral Management Agreement, dated as of December 19, 2003, by and
between Alesco Preferred Funding II, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

(3) Collateral Management Agreement, dated as of March 25, 2004, by and between
Alesco Preferred Funding III, Ltd. and Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”).

 

(4) Collateral Management Agreement, dated as of May 18, 2004, by and between
Alesco Preferred Funding IV, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).

 

(5) Collateral Management Agreement, dated as of September 14, 2004, by and
between Alesco Preferred Funding V, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

(6) Collateral Management Agreement, dated as of December 21, 2004, by and
between Alesco Preferred Funding VI, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

(7) Collateral Management Agreement, dated as of April 19, 2005, by and between
Alesco Preferred Funding VII, Ltd. and Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”).

 

(8) Collateral Management Agreement, dated as of August 4, 2005, by and between
Alesco Preferred Funding VIII, Ltd. and Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”).

 

(9) Collateral Management Agreement, dated as of December 15, 2005, by and
between Alesco Preferred Funding IX, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

(10) Collateral Management Agreement, dated as of March 15, 2006, by and between
Alesco Preferred Funding X, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).



--------------------------------------------------------------------------------

 

  (11) Collateral Management Agreement, dated as of June 29, 2006, by and
between Alesco Preferred Funding XI, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (12) Collateral Management Agreement, dated as of October 12, 2006, by and
between Alesco Preferred Funding XII, Ltd. and Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”).

 

  (13) Collateral Management Agreement, dated as of November 30, 2006, by and
between Alesco Preferred Funding XIII, Ltd. and Cohen & Company Financial
Management, LLC.

 

  (14) Collateral Management Agreement, dated as of December 21, 2006, by and
between Alesco Preferred Funding XIV, Ltd. and Cohen & Company Financial
Management, LLC.

 

  (15) Collateral Management Agreement, dated as of March 29, 2007, by and
between Alesco Preferred Funding XV, Ltd. and Cohen & Company Financial
Management, LLC.

 

  (16) Collateral Management Agreement, dated as of June 28, 2007, by and
between Alesco Preferred Funding XVI, Ltd. and Cohen & Company Financial
Management, LLC.

 

  (17) Collateral Management Agreement, dated as of October 30, 2007, by and
between Alesco Preferred Funding XVII, Ltd. and Cohen & Company Financial
Management, LLC.

Sandler Sub-Advisory Agreements

 

  (1) Financial Sub-Advisory Agreement, dated as of September 25, 2003, by and
between Cohen Bros. Financial Management, LLC (now known as “Cohen & Company
Financial Management, LLC”) and Sandler O’Neill & Partners, L.P.

 

  (2) Financial Sub-Advisory Agreement, dated as of December 19, 2003, by and
between Cohen Bros. Financial Management, LLC (now known as “Cohen & Company
Financial Management, LLC”) and Sandler O’Neill & Partners, L.P.

 

  (3) Financial Sub-Advisory Agreement, dated as of March 25, 2004, by and
between Cohen Bros. Financial Management, LLC (now known as “Cohen & Company
Financial Management, LLC”) and Sandler O’Neill & Partners, L.P.

Collateral Administration Agreements

 

  (1) Collateral Administration Agreement, dated as of September 25, 2003, by
and among Alesco Preferred Funding I, Ltd., Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”) and The Bank of
New York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (2)

Collateral Administration Agreement, dated as of December 19, 2003, by and among
Alesco Preferred Funding II, Ltd., Cohen Bros. Financial Management, LLC (now
known



--------------------------------------------------------------------------------

 

as “Cohen & Company Financial Management, LLC”) and The Bank of New York Mellon
Trust Company, National Association (successor to JPMorgan Chase Bank, National
Association).

 

  (3) Collateral Administration Agreement, dated as of March 25, 2004, by and
among Alesco Preferred Funding III, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (4) Collateral Administration Agreement, dated as of May 18, 2004, by and
among Alesco Preferred Funding IV, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (5) Collateral Administration Agreement, dated as of September 14, 2004, by
and among Alesco Preferred Funding V, Ltd., Cohen Bros. Financial Management,
LLC (now known as “Cohen & Company Financial Management, LLC”) and The Bank of
New York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (6) Collateral Administration Agreement, dated as of December 21, 2004, by and
among Alesco Preferred Funding VI, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (7) Collateral Administration Agreement, dated as of April 19, 2005, by and
among Alesco Preferred Funding VII, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (8) Collateral Administration Agreement, dated as of August 4, 2005, by and
among Alesco Preferred Funding VIII, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and The Bank of New
York Mellon Trust Company, National Association (successor to JPMorgan Chase
Bank, National Association).

 

  (9) Collateral Administration Agreement, dated as of December 15, 2005, by and
among Alesco Preferred Funding IX, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and U.S. Bank
National Association.

 

  (10) Collateral Administration Agreement, dated as of March 15, 2006, by and
among Alesco Preferred Funding X, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and U.S. Bank
National Association.



--------------------------------------------------------------------------------

 

  (11) Collateral Administration Agreement, dated as of June 29, 2006, by and
among Alesco Preferred Funding XI, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and U.S. Bank
National Association.

 

  (12) Collateral Administration Agreement, dated as of October 12, 2006, by and
among Alesco Preferred Funding XII, Ltd., Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”) and U.S. Bank
National Association.

 

  (13) Collateral Administration Agreement, dated as of November 30, 2006, by
and among Alesco Preferred Funding XIII, Ltd., Cohen & Company Financial
Management, LLC and Wells Fargo Bank, National Association.

 

  (14) Collateral Administration Agreement, dated as of December 21, 2006, by
and among Alesco Preferred Funding XIV, Ltd., Cohen & Company Financial
Management, LLC and U.S. Bank National Association.

 

  (15) Collateral Administration Agreement, dated as of March 29, 2007, by and
among Alesco Preferred Funding XV, Ltd., Cohen & Company Financial Management,
LLC and LaSalle Bank National Association.

 

  (16) Collateral Administration Agreement, dated as of June 28, 2007, by and
among Alesco Preferred Funding XVI, Ltd., Cohen & Company Financial Management,
LLC and U.S. Bank National Association.

 

  (17) Collateral Administration Agreement, dated as of October 30, 2007, by and
among Alesco Preferred Funding XVII, Ltd., Cohen & Company Financial Management,
LLC and Wells Fargo Bank, National Association.

Indentures

 

  (1) Indenture, dated as of September 25, 2003, by and among Alesco Preferred
Funding I, Ltd., Alesco Preferred Funding I, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (2) Indenture, dated as of December 19, 2003, by and among Alesco Preferred
Funding II, Ltd., Alesco Preferred Funding II, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (3) Indenture, dated as of March 25, 2004, by and among Alesco Preferred
Funding III, Ltd., Alesco Preferred Funding III, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (4)

Indenture, dated as of May 18, 2004, by and among Alesco Preferred Funding IV,
Ltd., Alesco Preferred Funding IV, Inc. and The Bank of New York Mellon Trust



--------------------------------------------------------------------------------

 

Company, National Association (successor to JPMorgan Chase Bank, National
Association).

 

  (5) Indenture, dated as of September 14, 2004, by and among Alesco Preferred
Funding V, Ltd., Alesco Preferred Funding V, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (6) Indenture, dated as of December 21, 2004, by and among Alesco Preferred
Funding VI, Ltd., Alesco Preferred Funding VI, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (7) Indenture, dated as of April 19, 2005, by and among Alesco Preferred
Funding VII, Ltd., Alesco Preferred Funding VII, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (8) Indenture, dated as of August 4, 2005, by and among Alesco Preferred
Funding VIII, Ltd., Alesco Preferred Funding VIII, Inc. and The Bank of New York
Mellon Trust Company, National Association (successor to JPMorgan Chase Bank,
National Association).

 

  (9) Indenture, dated as of December 15, 2005, by and among Alesco Preferred
Funding IX, Ltd., Alesco Preferred Funding IX, Inc. and U.S. Bank National
Association.

 

  (10) Indenture, dated as of March 15, 2006, by and among Alesco Preferred
Funding X, Ltd., Alesco Preferred Funding X, Inc. and U.S. Bank National
Association.

 

  (11) Indenture, dated as of June 29, 2006, by and among Alesco Preferred
Funding XI, Ltd., Alesco Preferred Funding XI, Inc. and U.S. Bank National
Association.

 

  (12) Indenture, dated as of October 12, 2006, by and among Alesco Preferred
Funding XII, Ltd., Alesco Preferred Funding XII, Inc. and U.S. Bank National
Association.

 

  (13) Indenture, dated as of November 30, 2006, by and among Alesco Preferred
Funding XIII, Ltd., Alesco Preferred Funding XIII, Inc. and Wells Fargo Bank,
National Association.

 

  (14) Indenture, dated as of December 21, 2006, by and among Alesco Preferred
Funding XIV, Ltd., Alesco Preferred Funding XIV, Inc., Alesco Preferred Funding
XIV (L2), Ltd. and U.S. Bank National Association.

 

  (15) Indenture, dated as of March 29, 2007, by and among Alesco Preferred
Funding XV, Ltd., Alesco Preferred Funding XV, LLC, Alesco Preferred Funding XV
(L2), Ltd. and LaSalle Bank National Association.



--------------------------------------------------------------------------------

 

  (16) Indenture, dated as of June 28, 2007, by and among Alesco Preferred
Funding XVI, Ltd., Alesco Preferred Funding XVI, LLC, Alesco Preferred Funding
XVI (L2), Ltd. and U.S. Bank National Association.

 

  (17) Indenture, dated as of October 30, 2007, by and among Alesco Preferred
Funding XVII, Ltd., Alesco Preferred Funding XVII, LLC, Alesco Preferred Funding
XVII (L2), Ltd. and Wells Fargo Bank, National Association.

Hedge Agreements

 

  (1) ISDA Master Agreement, dated as of September 25, 2003, by and between
Merrill Lynch Capital Services, Inc. and Alesco Preferred Funding I, Ltd.

 

  (2) ISDA Master Agreement, dated as of March 25, 2004, by and between Merrill
Lynch Capital Services, Inc. and Alesco Preferred Funding III, Ltd.

 

  (3) ISDA Master Agreement, dated as of May 18, 2004, by and between Merrill
Lynch Capital Services, Inc. and Alesco Preferred Funding IV, Ltd.

 

  (4) ISDA Master Agreement, dated as of September 14, 2004, by and between
Merrill Lynch Capital Services, Inc. and Alesco Preferred Funding V, Ltd.

 

  (5) ISDA Master Agreement, dated as of December 21, 2004, by and between
Merrill Lynch Capital Services, Inc. and Alesco Preferred Funding VI, Ltd.

 

  (6) ISDA Master Agreement, dated as of April 19, 2005, by and between Merrill
Lynch Capital Services, Inc. and Alesco Preferred Funding VII, Ltd.

 

  (7) ISDA Master Agreement, dated as of August 4, 2005, by and between Merrill
Lynch Capital Services, Inc. and Alesco Preferred Funding VIII, Ltd.

 

  (8) ISDA Master Agreement, dated as of December 15, 2005, by and between
Merrill Lynch Capital Services, Inc. and Alesco Preferred Funding IX, Ltd.

 

  (9) ISDA Master Agreement, dated as of March 15, 2006, by and between Merrill
Lynch Capital Services, Inc. and Alesco Preferred Funding X, Ltd.

 

  (10) ISDA Master Agreement, dated as of June 29, 2006, by and between Merrill
Lynch Capital Services, Inc. and Alesco Preferred Funding XI, Ltd.

 

  (11) ISDA Master Agreement, dated as of October 12, 2006, by and between Bear
Stearns Capital Markets, Inc. and Alesco Preferred Funding XII, Ltd.

 

  (12) ISDA Master Agreement, dated as of November 30, 2006, by and between Bear
Stearns Capital Markets, Inc. and Alesco Preferred Funding XIII, Ltd.



--------------------------------------------------------------------------------

 

  (13) ISDA Master Agreement, dated as of December 21, 2006, by and between ABN
AMRO BANK N.V. and Alesco Preferred Funding XIV, Ltd.

 

  (14) ISDA Master Agreement, dated as of March 29, 2007, by and between ABN
AMRO BANK N.V. and Alesco Preferred Funding XV, Ltd.

 

  (15) ISDA Master Agreement, dated as of June 28, 2007, by and between Merrill
Lynch Capital Services, Inc. and Alesco Preferred Funding XVI, Ltd.

 

  (16) ISDA Master Agreement, dated as of October 30, 2007, by and between The
Bank of New York and Alesco Preferred Funding XVII, Ltd.



--------------------------------------------------------------------------------

 

*** Confidential material redacted and filed separately with the Commission.

Schedule 4(g)

List of Additional Defaulted Securities and Hedge Defaults

***

 

Peotone Bancorp    Alesco III

American Community Mutual Insurance Company and Beach First National Bancshares
   Alesco VII

AMCORE Financial    Alesco XV

Riverside Banking Company    Alesco XI, XII, XIV and XVII



--------------------------------------------------------------------------------

 

Schedule 4(h)

Waivers and Releases

On September 25, 2009, Cohen Financial provided notice to the holders of
securities in Alesco Preferred Funding I, Ltd., Alesco Preferred Funding II,
Ltd., Alesco Preferred Funding III, Ltd., and Alesco Preferred Funding IV, Ltd.
(“Alesco I-IV”) regarding the adoption of a Supplemental Indenture to clarify
and adopt a policy relating to certain asset exchanges permitted under the
applicable Indentures (the “Supplemental Indenture”). In response to the
Supplemental Indenture, Hildene Capital Management, LLC (“Hildene”) objected,
alleged that certain prior exchanges breached the terms of the Collateral
Management Agreements and asserted that such breaches must be cured within 30
days. On December 7, 2009, Cohen Financial notified holders of securities in
Alesco I-IV that it was withdrawing the Supplemental Indenture and that Cohen
Financial was changing its policies and procedures with respect to exchanges
based on feedback received from investors. On December 11, 2009 Hildene withdrew
its proposal to remove Cohen Financial as the Collateral Manager in Alesco I-IV.



--------------------------------------------------------------------------------

 

Schedule 4(k)

Notices

On September 25, 2009, Cohen Financial provided notice to the holders of
securities in Alesco Preferred Funding I, Ltd., Alesco Preferred Funding II,
Ltd., Alesco Preferred Funding III, Ltd., and Alesco Preferred Funding IV, Ltd.
(“Alesco I-IV”) regarding the adoption of a Supplemental Indenture to clarify
and adopt a policy relating to certain asset exchanges permitted under the
applicable Indentures (the “Supplemental Indenture”). In response to the
Supplemental Indenture, Hildene Capital Management, LLC (“Hildene”) objected,
alleged that certain prior exchanges breached the terms of the Collateral
Management Agreements and asserted that such breaches must be cured within 30
days. On December 7, 2009, Cohen Financial notified holders of securities in
Alesco I-IV that it was withdrawing the Supplemental Indenture and that Cohen
Financial was changing its policies and procedures with respect to exchanges
based on feedback received from investors. On December 11, 2009 Hildene withdrew
its proposal to remove Cohen Financial as the Collateral Manager in Alesco I-IV.



--------------------------------------------------------------------------------

 

Schedule 4(l)

Waiver of Collateral Management Fees

None.



--------------------------------------------------------------------------------

 

Schedule 4(n)

Brokers

None.



--------------------------------------------------------------------------------

 

*** Confidential material redacted and filed separately with the Commission.

Schedule 4(p)

List of Fees and Expenses

                  *** [Two pages.]



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Schedule 6(j)

ATP Wiring Instructions

***



--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Schedule 6(l)

List of Employees

***



--------------------------------------------------------------------------------

 

Schedule 6(p)

List of Current Amendments, Restructuring, Waivers and Workouts

Potential restructuring and/or exchange of Cascade Bancorp trust preferred
securities held in Alesco VI, X, XI and XIV, having an aggregate principal
amount of $66,500,000, pursuant to that certain letter dated October 26, 2009.



--------------------------------------------------------------------------------

 

Schedule 8(i)

Escrow Deposit

 

     Maximum
Services Fee      Amount to be Delivered
To Escrow Agent
at Initial Closing      Service Fee to
be Paid at
Initial Closing  

Alesco 1

   $ 502,423       $ —         $ —     

Alesco 2

     538,236         —           —     

Alesco 3

     521,115         —           —     

Alesco 4

     952,747         —           —     

Alesco 5

     908,056         —           —     

Alesco 6

     1,585,082         —           —     

Alesco 7

     778,128         —           —     

Alesco 8

     1,737,437         —           —     

Alesco 9

     1,858,543         —           —     

Subtotal

     9,381,767         —           —     

Alesco 10

     2,867,600         2,469,322         398,278   

Alesco 11

     1,895,555         1,632,284         263,272   

Alesco 12

     1,941,249         1,671,631         269,618   

Alesco 13

     1,287,630         1,108,793         178,838   

Alesco 14

     2,139,454         1,842,308         297,146   

Alesco 15

     1,535,062         1,321,859         213,203   

Alesco 16

     1,413,358         1,217,058         196,300   

Alesco 17

     538,325         463,557         74,767   

Subtotal

     13,618,233         11,726,811         1,891,421   

Total

   $ 23,000,000       $ 11,726,811       $ 1,891,421   



--------------------------------------------------------------------------------

 

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Agreement Exhibit B    Form of
Required Holder’s Consent Exhibit C    Form of Issuer’s Consent Exhibit D   
Form of Escrow Agreement Exhibit E    Form of Voting Agreement Exhibit F    Form
of Cohen Services Agreement



--------------------------------------------------------------------------------

 

Exhibit A

ASSIGNMENT AND ASSUMPTION AGREEMENT

AMONG

COHEN & COMPANY FINANCIAL MANAGEMENT, LLC,

AS EXISTING COLLATERAL MANAGER,

ATP MANAGEMENT LLC,

AS SUCCESSOR COLLATERAL MANAGER,

AND

ALESCO PREFERRED FUNDING [    ], LTD.,

AS ISSUER

DATED AS OF JULY     , 2010



--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of July     , 2010 (such
agreement as amended, modified, waived, supplemented or restated from time to
time, the “Agreement”), by and among COHEN & COMPANY FINANCIAL MANAGEMENT, LLC,
a Delaware limited liability company (the “Existing Collateral Manager”), ATP
MANAGEMENT LLC, a Delaware limited liability company (together with its
successors and assigns, the “Successor Collateral Manager), and ALESCO PREFERRED
FUNDING [_], LTD., an exempted Cayman Islands company (together with its
successors and assigns, the “Issuer”).

RECITALS:

WHEREAS, pursuant to that certain Collateral Management Agreement, dated as of
            , 20    , by and between the Issuer and the Existing Collateral
Manager (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Collateral Management Agreement”), the Existing
Collateral Manager provides the services described in the Collateral Management
Agreement;

WHEREAS, pursuant to that certain Collateral Administration Agreement, dated as
of [            , 20    ], by and between the Issuer, the Existing Collateral
Manager, and [U.S. Bank National Association] (“Trustee”) (such agreement as
amended, modified, waived, supplemented or restated from time to time, the
“Collateral Administration Agreement” and, together with the Collateral
Management Agreement, the “Assigned Agreements”), the Existing Collateral
Manager provides the services described in the Collateral Administration
Agreement;

WHEREAS, in accordance with the terms and subject to the conditions of this
Agreement and the Master Transaction Agreement dated as of July     , 2010, by
and among the Existing Collateral Manager, Cohen & Company Inc. and the
Successor Collateral Manager (the “Transaction Agreement”), the Existing
Collateral Manager desires to assign to the Successor Collateral Manager,
effective as of the Effective Time (as defined below), all of its rights, title
and interest in and to the Assigned Agreements and all duties and obligations of
the Existing Collateral Manager arising under or in connection with the Assumed
Liabilities (as defined below); and

WHEREAS, in accordance with the terms and subject to the conditions of this
Agreement and the Transaction Agreement, the Successor Collateral Manager
desires to assume, effective as of the Effective Time, all of the rights, title
and interest of the Existing Collateral Manager in the Assigned Agreements and
the liabilities, obligations and duties of the Existing Collateral Manager
arising under or in connection with the Assumed Liabilities.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Existing Collateral Manager, the Successor Collateral Manager, and the Issuer
agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined shall
have the respective meanings ascribed thereto in the Assigned Agreements.

2. Assignment and Assumption.

(a) Subject to the terms of this Agreement, effective as of the Effective Time,
the Existing Collateral Manager does hereby sell, assign, convey, transfer and
set over to the Successor Collateral Manager, in accordance with and subject to
the Transaction Agreement, all of the Existing Collateral Manager’s right, title
and interest in, under and with respect to the Assigned Agreements and any
liabilities, obligations and duties of the Existing Collateral Manager arising
under or in connection with the Assigned Agreements to the extent, and only to
the extent, such liabilities, obligations and duties relate to the period from
and after the Effective Time (the “Assumed Liabilities”).



--------------------------------------------------------------------------------

Subject to the terms of this Agreement, effective as of the Effective Time, the
Successor Collateral Manager accepts the foregoing assignment and assumes the
foregoing rights, duties and obligations and confirms that the Successor
Collateral Manager shall be deemed a party to the Assigned Agreements. For the
avoidance of doubt, the Successor Collateral Manager is not making the
representations and warranties contained in Section 16(b)(vi) of the Collateral
Management Agreement and neither the Successor Collateral Manager, its
Affiliates nor any of their respective directors, officers, employees, agents or
representatives assumes any liability arising out of, or accruing under, the
Assigned Agreements with respect to any period prior to the Effective Time,
which shall include but not be limited to (i) any liabilities relating to the
offering and issuance of the securities described in the Indentures, (ii) any
information about, or relating to, the Existing Collateral Manager or any other
information contained in the Final Offering Circular or any other information
provided to investors prior to the Effective Time, (iii) any act or omission to
act by the Existing Collateral Manager prior to the Effective Time, (iv) any
breach of a representation or warranty made by the Existing Collateral Manager
or (v) any failure of the Existing Collateral Manager to comply with any
provision of the Assigned Agreements. The assignment and assumption hereunder
shall be effective as of 12:01 a.m., New York City Time on July 29, 2010 (the
“Effective Time”).

(b) In connection with the assignment evidenced hereby, subject to the terms of
this Agreement, effective as of the Effective Time, the Successor Collateral
Manager irrevocably agrees to be bound by all of the terms of, and to undertake,
assume and perform all obligations of the Existing Collateral Manager as
contained in the Assigned Agreements from and after the Effective Time. The
Successor Collateral Manager hereby represents and warrants that (i) it has
received copies of the Transaction Documents, (ii) has the ability to
professionally and competently perform the duties imposed upon the Collateral
Manager under the Collateral Management Agreement and (iii) is legally qualified
and has the capacity to act as the Collateral Manager under the Collateral
Management Agreement.

(c) The Existing Collateral Manager, the Successor Collateral Manager, and the
Issuer agree that (a) all references in the Assigned Agreements and the
Indenture to the “Collateral Manager” or any such similar term and all
references in any other documents necessary or incidental to carrying out the
terms of the foregoing documents (such documents, together with the Assigned
Agreements, the “Transaction Documents”) to the Existing Collateral Manager
shall, from and after the Effective Time, refer to the Successor Collateral
Manager, (b) all references in Section 13 of the Collateral Management Agreement
to “Cohen Bros. Management” shall, from and after the Effective Time, refer to
“ATP Management LLC” and (c) the fourth and fifth sentences of Section 5 of the
Collateral Management Agreement which refer to “Cohen Bros. & Company, LLC, an
Affiliate of the Collateral Manager” are hereby deleted in their entirety. The
Successor Collateral Manager’s signature hereto shall be deemed to be an
executed counterpart to the Transaction Documents duly delivered to the Issuer
and to Trustee.

(d) Upon the execution and delivery of this Agreement by the Successor
Collateral Manager, the Existing Collateral Manager shall be released from
further obligations pursuant to the Collateral Management Agreement arising from
and after the Effective Time, except with respect to its obligations arising
under Section 10 of the Collateral Management Agreement prior to the date hereof
and except with respect to its obligations in Section 14 and Section 40 of the
Collateral Management Agreement.

(e) The Existing Collateral Manager, the Successor Collateral Manager, and the
Issuer shall, at any time and from time to time, promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as may reasonably be requested by any other party to obtain the full
benefits of this Agreement, and of the rights and powers herein granted.



--------------------------------------------------------------------------------

 

3. Waiver of Subordinate Management Fees and Incentive Management Fees.

(a) Notwithstanding anything herein to the contrary, the Successor Collateral
Manager hereby waives any Subordinate Collateral Management Fee (the
“Subordinate Fee”) and Incentive Management Fee (the “Incentive Fee”) it may
otherwise be entitled to receive by reason of entering into this Agreement and
the performance of services under the Assigned Agreements. The waiver of any
Subordinate Fee and Incentive Fee will be effective as to any and all calendar
years with respect to which such waiver has not been prospectively revoked in
accordance with Section (3)(b) below.

(b) The Successor Collateral Manager may revoke the waiver of a Subordinate Fee
or Incentive Fee annually as to any calendar year by delivering notice of such
revocation to the Issuer and Trustee within the period beginning on
December 15th and ending on December 31st of the preceding calendar year. Any
such revocation will be effective only with respect to fees earned during the
calendar year immediately following the year in which the waiver is revoked and
will have no effect on any other calendar year, except to the extent interest
may accrue in any such other calendar year on Subordinate Fees earned, but not
paid, in the calendar year for which such revocation was effective.

4. Consent and Acknowledgement. The Issuer hereby consents to (i) the assignment
by the Existing Collateral Manager to, and assumption by the Successor
Collateral Manager of, the rights, title, interest, duties and obligations of
the Existing Collateral Manager pursuant to the Collateral Management Agreement
in accordance with Section 2(a) hereof and (ii) the release of the Existing
Collateral Manager from further obligation under the Collateral Management
Agreement in accordance with Section 2(d).

5. Notices; Agent for Service of Process. (a) The addresses for notice for the
Existing Collateral Manager as set forth in any of the Transaction Documents,
are deleted in their entirety and replaced with the following:

 

  (i) if to the Successor Collateral Manager:

 

ATP Management LLC c/o Fortress Investment Group LLC 1345 Avenue of the
Americas, 46th Floor New York, New York 10105 Telephone:    (212) 479-1505
Facsimile:    (212) 798-6090 Attention:    Rick Noble with copies, which shall
not constitute notice, to: Joel A. Holsinger Fortress Investment Group LLC 400
Galleria Parkway Suite 1500 Atlanta, GA 30339 Telephone:    (678) 385-5905
Facsimile:    (678) 550-9105 Joshua Pack Fortress Investment Group 10250
Constellation Blvd., Suite 2350 Los Angeles, CA 90067 Telephone:    (310)
228-3015 Facsimile:    (310) 228-3031



--------------------------------------------------------------------------------

 

Hunton & Williams LLP 600 Peachtree Street, N.E., Suite 4100 Atlanta, GA 30308
Facsimile:    (404) 602-8669 Attention:    John R. Schneider, Esq. Hunton &
Williams LLP Riverfront Plaza, East Tower 951 East Byrd Street Richmond,
Virginia 23219-4074 Facsimile:    (804) 343-4833 Attention:    S. Gregory Cope,
Esq.

 

  (ii) if to the Existing Collateral Manager:

 

Cohen & Company Inc. Circa Centre 2929 Arch Street 17th Floor Philadelphia PA
19103 Facsimile:    (215) 701-8282 Attention:    Joseph Pooler, Chief Financial
Officer and to: Cohen & Company Financial Management, LLC 135 East 57th Street,
21st Floor New York, NY 10022 Facsimile:    (646) 673-8100 Attention:    Rachel
Fink, Esq., Chief Legal Officer with copies, which shall not constitute notice,
to: Cozen O’Connor 1900 Market Street Philadelphia, PA 19103 Facsimile:    (215)
701-2228 Attention:    Anna M. McDonough, Esq.

(b) The third sentence of Section 18 of the Collateral Management Agreement is
hereby deleted in its entirety and the following is substituted therefor:

“The Collateral Manager irrevocably consents to the service of any and all
process in any action or proceeding by the mailing of certified mail, return
receipt requested, or delivery requiring signature and proof of delivery of
copies of such initial process to it at c/o Fortress Investment Group LLC, 1345
Avenue of the Americas, 46th Floor, New York, New York 10105, Attention: Rick
Noble.”



--------------------------------------------------------------------------------

 

6. Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of the heirs, successors and assigns of the parties.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

8. Submission to Jurisdiction. Each of the Existing Collateral Manager and the
Successor Collateral Manager irrevocably and unconditionally submits to the
exclusive jurisdiction of (i) the Supreme Court of the State of New York, New
York County, and (ii) the United States District Court for the Southern District
of New York for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby. Each of the Existing
Collateral Manager and the Successor Collateral Manager agrees to commence any
such action, suit or proceeding either in the United States District Court for
the Southern District of New York or if such suit, action or other proceeding
may not be brought in such court for jurisdictional reasons, in the Supreme
Court of the State of New York, New York County. Each of the Existing Collateral
Manager and the Successor Collateral Manager irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in (i) the
Supreme Court of the State of New York, New York County, or (ii) the United
States District Court for the Southern District of New York, and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.

9. Waiver of Jury Trial. Each of the Existing Collateral Manager, the Successor
Collateral Manager and the Issuer irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any transaction contemplated hereby.
Each of the Existing Collateral Manager, the Successor Collateral Manager and
the Issuer hereby (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce that foregoing waiver and
(ii) acknowledges that it and the other parties have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 9.

10. Headings. The Article and Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

11. Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (PDF)), all of which shall
be considered an original copy of one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties hereto and delivered to the other parties.

12. Entire Agreement. This Agreement, together with the Transaction Agreement,
constitutes the entire agreement among the parties hereto with respect to the
subject matter contained in this Agreement and supersedes all prior agreements,
understandings and negotiations between the parties.

13. Full Force and Effect. As modified under this Agreement, all the terms and
conditions of the Assigned Agreements shall remain in full force and effect.

14. Transaction Agreement. The terms of the Transaction Agreement, including but
not limited to the Existing Collateral Manager’s representations, warranties,
covenants, agreements and



--------------------------------------------------------------------------------

indemnities shall not be superseded hereby, but shall remain in full force and
effect to the full extent provided therein. In the event of any direct conflict
between the terms of the Transaction Agreement and this Agreement, the terms of
this Agreement shall govern.

15. Amendments. This Agreement shall not be modified or amended, except by an
instrument in writing executed and delivered on behalf of each of the parties
hereto and upon the receipt of written confirmation from each Rating Agency (as
defined in the Collateral Management Agreement) that such amendment will not
cause the reduction or withdrawal of its then current ratings of any class of
Rated Notes (as defined in the Collateral Management Agreement).



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment and Assumption Agreement as of the day and year first above written.

 

COHEN & COMPANY FINANCIAL MANAGEMENT, LLC, as Existing Collateral Manager By:  

 

  Name: Joseph W. Pooler   Title: Chief Financial Officer ATP MANAGEMENT LLC, as
Successor Collateral Manager By:  

 

  Name:   Title: ALESCO PREFERRED FUNDING [    ], LTD., the Issuer By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

 

Exhibit B

REQUEST FOR CONSENT

Majority-in-Interest of the First Tier Preferred Shareholders

Reference is made to the Indenture (as amended, modified, waived, supplemented
or restated from time to time, the “Indenture”), dated as of
                     , by and among Alesco Preferred Funding          Ltd., as
Issuer (the “Issuer”), Alesco Preferred Funding         , LLC, as Co-Issuer (the
“Co-Issuer”) and [LaSalle Bank National Association], a national banking
association organized under the laws of the United States, as Trustee
(“Trustee”); and the Collateral Management Agreement, dated as of             
    , 20     by and between the Issuer and Cohen & Company Financial Management,
LLC, a Delaware limited liability company, as Collateral Manager (the
“Collateral Manager” or the “Existing Collateral Manager”) (such agreement as
amended, modified, waived, supplemented or restated from time to time, the
“Collateral Management Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Indenture and
the Collateral Management Agreement.

This request seeks the consent of a majority of the interests of the holders of
the First Tier Preferred Shares of the Issuer to (i) the assignment of the
Collateral Manager’s rights, obligations and duties under the Collateral
Management Agreement, in their entirety, to ATP Management, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Successor Collateral Manager”), pursuant to the Assignment and Assumption
Agreement, by and among the Existing Collateral Manager, the Successor
Collateral Manager and the Issuer, substantially in the form attached hereto as
Exhibit A and (ii) the execution by the Issuer of the Assignment and Assumption
Agreement (clauses (i) and (ii) collectively, the “Proposal”).

In connection therewith, you are requested to approve or reject the Proposal by
completing the Ballot form attached hereto as Exhibit B. Completed forms must be
returned to Joseph Pooler via facsimile 215.701.8280 at the number set forth in
such form no later than                  , 2010 at 4 p.m., eastern time.

 

  COHEN & COMPANY   FINANCIAL MANAGEMENT, LLC Date:                  , 2010    
By:  

 



--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

(attached)



--------------------------------------------------------------------------------

 

EXHIBIT B

BALLOT

COHEN & COMPANY FINANCIAL MANAGEMENT LLC

Cira Center

2929 Arch Street

17th Floor

Philadelphia, PA 19104

Facsimile: 215-701-8280

Ladies and Gentlemen:

Reference is hereby made to that certain (i) Indenture dated as of             
    , 20    (as amended, modified or supplemented from time to time, the
“Indenture”), by and among ALESCO PREFERRED FUNDING         , LTD., as Issuer,
ALESCO PREFERRED FUNDING         , LLC, as Co-Issuer, and LASALLE BANK NATIONAL
ASSOCIATION, as Trustee and (ii) Request for Consent of a Majority-in-Interest
of the First Tier Preferred Shareholders dated as of                  , 2010
(the “Request for Consent”) from Cohen & Company Financial Management, LLC.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture or the Request for Consent, as
applicable.

This is to certify that the Person identified below on Addendum I was a First
Tier Preferred Shareholder as of                  , 2010 (the “Record Date”), of
the number of First Tier Preferred Shares specified below.

IN ADDITION TO COMPLETING THIS BALLOT AND COMPLETING AND SIGNING THE PROOF OF
OWNERSHIP FORM ATTACHED HERETO AS ADDENDUM I, PLEASE CLEARLY INSERT THE NUMBER
OF FIRST TIER PREFERRED SHARES THAT YOU HOLD AND/OR ARE AUTHORIZED TO VOTE.

NUMBER OF FIRST TIER PREFERRED SHARES HELD:

FIRST TIER PREFERRED SHARES:                     

CUSIP:                     



--------------------------------------------------------------------------------

 

The undersigned Holder of the above referenced First Tier Preferred Shares as of
the Record Date ([            ]) hereby (please check ONE only):

                     consents to the Proposal.

                     objects to the Proposal.

THE ABOVE VOTES MAY BE REVOKED IN A WRITING RECEIVED BY THE TRUSTEE BY 5:00 P.M.
(NEW YORK CITY TIME) ON                  , 2010, AT WHICH TIME ALL BALLOTS NOT
REVOKED SHALL BECOME IRREVOCABLE.



--------------------------------------------------------------------------------

 

Addendum I

First Tier Preferred Shares

of

ALESCO PREFERRED FUNDING         , LTD.

ALESCO PREFERRED FUNDING          , LLC

PROOF OF OWNERSHIP

(First Tier Preferred Shares)

 

Registered Holder:   

 

  

Signature of Registered Holder:

  

 

  

Registered Holder contact name:

  

 

  

Registered Holder contact number:

  

 

  

Registered Holder e-mail address:

  

 

  

CUSIP:

  

 

  

Number of First Tier Preferred Shares:

  

 

  

Date:

  

 

  

MEDALLION GUARANTEE:

  

 

  



--------------------------------------------------------------------------------

 

Exhibit C

REQUEST FOR CONSENT

Reference is made to the Indenture (as amended, modified, waived, supplemented
or restated from time to time, the “Indenture”), dated as of December 15, 2005,
by and among Alesco Preferred Funding IX, Ltd., as Issuer (the “Issuer”), Alesco
Preferred Funding IX, Inc., as Co-Issuer (the “Co-Issuer”), and U.S. Bank
National Association, a national banking association organized under the laws of
the United States, as Trustee (“Trustee”); the Collateral Management Agreement,
dated as of December 15, 2005, by and between the Issuer and Cohen Bros.
Financial Management, LLC, a Delaware limited liability company (now known as
“Cohen & Company Financial Management, LLC”), as Collateral Manager (the
“Collateral Manager” or the “Existing Collateral Manager”) (such agreement as
amended, modified, waived, supplemented or restated from time to time, the
“Collateral Management Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Indenture and
the Collateral Management Agreement.

This request seeks the consent of the Issuer to (i) the assignment by the
Collateral Manager of the Collateral Management Agreement to ATP Management,
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Successor Collateral Manager”), pursuant to the Assignment and
Assumption Agreement, by and among the Existing Collateral Manager, the
Successor Collateral Manager and the Issuer, substantially in the form attached
hereto as Exhibit A and (ii) the execution by the Issuer of the Assignment and
Assumption Agreement (clauses (i) and (ii) collectively, the “Proposal”).

In connection therewith, you are requested to approve or reject the Proposal by
completing the Issuer Consent form attached hereto as Exhibit B. Completed forms
must be returned to Joseph Pooler via facsimile at the number set forth in such
form no later than May __, 2010 at 4:00 p.m., New York City time.

 

  COHEN & COMPANY   FINANCIAL MANAGEMENT, LLC Date: May     , 2010   By:  

 

 

2



--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

(attached)

 

3



--------------------------------------------------------------------------------

 

EXHIBIT B

ISSUER CONSENT

ALESCO PREFERRED FUNDING IX, LTD.

Cira Center

2929 Arch Street

17th Floor

Philadelphia, PA 19104

Facsimile: 215-701-8280

Attention: Joseph Pooler

Ladies and Gentlemen:

Reference is hereby made to that certain (i) Indenture dated as of December 15,
2005 (as amended, modified or supplemented from time to time, the “Indenture”),
by and among ALESCO PREFERRED FUNDING IX, LTD., as Issuer, ALESCO PREFERRED
FUNDING IX, INC., as Co-Issuer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee,
and (ii) Request for Consent of Issuer dated as of May __, 2010 (the “Request
for Consent”) from the Issuer. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Indenture
or the Request for Consent, as applicable.

The undersigned Issuer hereby (please check ONE only):

                     consents to the Proposal

                     objects to the Proposal

 

ALESCO PREFERRED FUNDING IX, LTD., as Issuer

By:

        Name:   Title:

 

4



--------------------------------------------------------------------------------

 

Exhibit D

ESCROW AGREEMENT

This Escrow Agreement (this “Agreement”) is made this      day of July, 2010, by
and among ATP Management LLC, a limited liability company organized under the
laws of the State of Delaware (the “Collateral Manager”), Cohen & Company
Financial Management, LLC, a limited liability company organized under the laws
of the State of Delaware (the “Service Provider”), and TD Bank, N.A., a national
banking association, as escrow agent (the “Escrow Agent”).

WHEREAS, the Collateral Manager and the Service Provider are parties to that
certain Services Agreement dated as of the date hereof (the “Services
Agreement”) pursuant to which the Collateral Manager has retained the services
of the Service Provider to deliver certain reports for the benefit of the
Collateral Manager in fulfilling its obligations under those certain Collateral
Management Agreements and Collateral Administration Agreements listed on Exhibit
A hereto (which Exhibit A may be amended by the parties from time to time to
include additional Collateral Management Agreements and Collateral
Administration Agreements, each an “Additional Agreement” and together with the
agreements listed on Exhibit A hereto, the “Agreements”); and

WHEREAS, as set forth more fully herein, the Collateral Manager has deposited
the Initial Escrow Deposit (as hereinafter defined) with the Escrow Agent to
secure the payment of the Service Fee (as defined in the Services Agreement).

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

1. Establishment of the Escrow Fund.

1.1 Upon the execution and delivery of this Agreement, the Collateral Manager
shall deposit with the Escrow Agent the sum of Eleven Million Seven Hundred
Twenty Six Thousand Eight Hundred and Eleven Dollars ($11,726,811) (the “Initial
Escrow Deposit”) to secure the payment of the Service Fee payable under the
Services Agreement.

1.2 In connection with the closing pursuant to which any Additional Agreement is
sold, assigned, transferred and conveyed to the Collateral Manager in accordance
with the terms and conditions of the Master Transaction Agreement dated as of
July     , 2010, by and among the Service Provider, Cohen & Company Inc. and the
Collateral Manager, the Collateral Manager shall deposit the sums identified on
Exhibit B to secure the payment of the Service Fee payable under the Services
Agreement.

1.3 Deposits made in accordance with Section 1.1 and Section 1.2 as from time to
time invested and reinvested as herein provided, less any payments or
distributions pursuant to Article 3, are herein called the “Escrow Fund.” Any
amounts earned from the investment of the Escrow Fund (including interest,
gains, amounts earned from investment of the interest earned on the Escrow Fund
and other earnings realized with respect thereto) are herein called “Escrow
Income and shall be deemed to be a part of the Escrow Fund. The Escrow Agent
will hold, invest and dispose of the Escrow Fund, and any accretions thereto or
income with respect thereto, in accordance with the terms and conditions hereof.

1.4 The parties hereto acknowledge, that for federal, state and local income tax
purposes, the Escrow Income earnings on the investment of the Escrow Fund shall
be the income of the Collateral Manager and shall be reportable by the
Collateral Manager on its applicable tax returns.

 

5



--------------------------------------------------------------------------------

The parties agree that, for tax reporting purposes, all interest and other
income from investment of the Escrow Fund shall, as of the end of each calendar
year and to the extent required by the Internal Revenue Service (“IRS”) and
other applicable state and local tax agencies, be reported as having been earned
by the Collateral Manager whether or not such income was disbursed during such
calendar year.

1.5 The Escrow Agent shall provide the Collateral Manager with such information
or reports as are required by the Internal Revenue Code of 1986, as amended (the
“Code”), or state or local law, including, but not limited to, IRS Form
1099-INT, within the time prescribed by the Code or the applicable state or
local law. The Collateral Manager shall be responsible for paying taxes
(including any penalties and interest thereon) on all interest earned in the
Escrow Fund and for filing all necessary tax returns with respect to such
income. Neither the Service Provider Manager nor the Escrow Agent shall have any
obligation to file or prepare any tax returns or prepare any other reports for
any taxing authorities concerning matters covered by this Escrow Agreement. The
Collateral Manager shall indemnify, defend and hold harmless the Service
Provider and the Escrow Agent from and against any tax, late payment, interest,
penalty or other cost or expense that may be assessed against the Service
Provider or the Escrow Agent on or with respect to the Escrow Fund and the
investment thereof.

2. Investment of the Escrow Fund. The Escrow Agent shall invest and reinvest all
of the Escrow Fund and Escrow Income in any of the following as instructed by
the Collateral Manager and, in the absence of instructions from the Collateral
Manager, in those items described in Section 2.5:

2.1 interest-bearing savings or similar accounts of the Escrow Agent or national
banks or corporations endowed with trust powers having capital and surplus in
excess of $100,000,000;

2.2 obligations issued or guaranteed by the United States of America or any
agency or instrumentality thereof;

2.3 certificates of deposit of or accounts with the Escrow Agent or national
banks or corporations endowed with trust powers having capital and surplus in
excess of $100,000,000;

2.4 commercial paper at the time of investment rated A-1 by Standard & Poor’s
Corporation or Prime-1 by Moody’s Investor’s Service, Inc. (the Escrow Agent
having no liability to determine or inquire into the rating of said investment);
or

2.5 the Goldman Sachs Treasury Obligations Fund (Service Shares).

3. Procedures with Respect to Release of Funds.

3.1 General. Beginning on July 31, 2010 and continuing on the last day of each
month thereafter until the earlier of (i) the Termination Date (as hereinafter
defined), or (ii) the time at which the balance of funds within the Escrow Fund
equals zero, the Escrow Agent shall automatically release to the Service
Provider the amounts listed on Exhibit C as the “Monthly Service Fee.” The
Service Provider and the Collateral Manager shall update Exhibit C to include
any Additional Agreement.

3.2 Release upon Expiration or Termination. Upon the earlier expiration or
termination of the Services Agreement or this Agreement, the Escrow Agent shall
return all remaining funds in the Escrow Fund, including Escrow Income, to the
Collateral Manager.

3.3 Joint Written Instructions. Upon receipt at any time or from time to time by
the Escrow Agent of joint written instructions from the Collateral Manager and
the Service Provider

 

6



--------------------------------------------------------------------------------

directing that a payment be made to the Service Provider, the Escrow Agent
shall, within five (5) days of the receipt of such instructions, deliver the
portion of the Escrow Fund specified in such instructions to the party specified
in such instructions.

3.4 Account Losses. Any loss or expenses incurred as a result of an investment
or any action of the Escrow Agent, including but not limited to any error of
judgment, mistake, negligence or misconduct (“Account Losses”), will be borne by
the Escrow Fund, and the Collateral Manager shall have no obligation to make any
additional deposits into the Escrow Fund on account of any such Account Losses.

3.5 Quarterly Escrow Income Release. Beginning on September 30, 2010 and
continuing for each calendar quarter thereafter until the earlier of (i) the
Termination Date, or (ii) the time at which the balance of funds within the
Escrow Fund equals zero, the Escrow Agent shall automatically release to the
Collateral Manager all Escrow Income earned by the Escrow Fund during the
calendar quarter no later than the second business day immediately following the
end of such quarter.

4. Termination. This Agreement shall terminate upon the earliest to occur of the
following: (i) February 22 2013; and (ii) distribution of all of the Escrow
Fund; or (iii) termination of Service Agreement.

5. Duties of the Escrow Agent.

5.1 Duties Limited. The Escrow Agent shall perform only the duties expressly set
forth herein and shall not be liable, except for the performance of such duties
and obligations as are specifically set forth in this Agreement, and no further
duties or responsibilities shall be implied. The Escrow Agent shall have no
liability under and no duty to inquire as to the provisions of any agreement
other than this Agreement, including, without limitation, the Services
Agreement. The Escrow Agent shall have no duty to solicit any payments that may
be due it hereunder.

5.2 Reliance. The Escrow Agent may rely upon, and shall be protected in acting
or refraining from acting upon, any written notice, instruction or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Agent shall be
under no duty to inquire into or investigate the validity, accuracy or content
of any such document.

5.3 Good Faith. The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith, except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence, bad faith or
willful misconduct was the cause of any loss to the Collateral Manager or the
Service Provider. The Escrow Agent may execute any of its powers and perform any
of its duties hereunder directly or through agents or attorneys (and shall be
liable only for the careful selection of any such agent or attorney) and may
consult with counsel, accountants and other skilled persons to be selected and
retained by it. The Escrow Agent shall not be liable for anything done, suffered
or omitted in good faith by it in accordance with the advice or opinion of any
such counsel, accountants or other skilled persons. In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
writing by all of the other parties hereto or by a final order or judgment of a
court of competent jurisdiction. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever

 

7



--------------------------------------------------------------------------------

(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

5.4 Indemnification of Escrow Agent. The Service Provider shall indemnify the
Escrow Agent and hold it harmless against any loss, liability or expense arising
out of or in connection with this Agreement, including the costs and expenses
incurred in defending and analyzing any such claim or potential claim of
liability, except to the extent incurred as a result of gross negligence, bad
faith or willful misconduct on the part of the Escrow Agent. The Escrow Agent
may consult with its own counsel, and shall have full and complete authorization
and protection for any action taken or suffered in good faith and in accordance
with the opinion of such counsel.

6. Resignation and Termination of the Escrow Agent.

6.1 Resignation. The Escrow Agent may resign at any time by giving thirty
(30) days prior written notice of such resignation to the Collateral Manager and
the Service Provider. Thereafter, the Escrow Agent shall have no further
obligation hereunder, except to hold the Escrow Fund as depository. In such
event the Escrow Agent shall not take any action until the Collateral Manager
and the Service Provider have jointly designated a banking corporation, trust
company, attorney or other person as successor Escrow Agent. Upon receipt of
such joint instructions, the Escrow Agent shall promptly deliver the Escrow Fund
to such successor Escrow Agent and shall thereafter have no further obligations
hereunder.

6.2 Termination. The Collateral Manager and the Service Provider together may
terminate the appointment of the Escrow Agent hereunder upon a joint written
notice specifying the date upon which such termination shall take effect. In the
event of such termination, the Collateral Manager and the Service Provider shall
within thirty (30) days of such notice jointly appoint a successor Escrow Agent
(the “Successor Escrow Agent”). Upon the Successor Escrow Agent’s execution of
this Agreement (or an agreement substantially similar to this Agreement), the
Escrow Agent shall promptly deliver to such Successor Escrow Agent the Escrow
Fund and Escrow Income and the Successor Escrow Agent shall thereupon be bound
by all of the provisions hereof.

7. Miscellaneous.

7.1 Fees of Escrow Agent. As compensation for its services to be rendered under
this Agreement the Escrow Agent shall receive an annual fee in the amount of
$2,500, the first such annual fee to be payable upon the execution hereof, and
the Escrow Agent shall also be reimbursed upon request for all reasonable
out-of-pocket expenses, disbursements and advances, including reasonable fees of
outside counsel, if any, incurred or made by it in connection with the carrying
out of its duties under this Agreement. The Service Provider shall bear sole
responsibility for any such compensation and expenses of the Escrow Agent.
Without limiting Section 5.4 hereof, the Escrow Agent shall not deduct from, or
charge against, the Escrow Fund any fees for the performance of its duties
hereunder.

7.2 Taxpayer Identification Number. Each of the parties hereto will provide
Escrow Agent with a completed and duly executed form W-8 or W-9, as applicable.

7.3 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by facsimile transmission or
sent by certified, registered or overnight mail, postage prepaid, and shall be
deemed given when sent by facsimile transmission or if mailed, five (5) days
after the date of mailing, as follows:

 

8



--------------------------------------------------------------------------------

 

(i)    if to the Collateral Manager, to:      

c/o Fortress Investment Group LLC

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

     

Telephone:

Facsimile:

Attention:

  

(212) 479-1505

(212) 798-6090

Rick Noble

with a copy, which shall not constitute notice, to:      

Joshua Pack

Fortress Investment Group

10250 Constellation Blvd., Suite 2350

Los Angeles, CA 90067

     

Telephone:

Facsimile:

  

(310) 228-3015

(310) 228-3031

     

Joel A. Holsinger

Fortress Investment Group LLC

400 Galleria Parkway

Suite 1500

Atlanta, GA 30339

     

Telephone:

Facsimile:

  

(678) 385-5905

(678) 550-9105

     

Hunton & Williams LLP

600 Peachtree Street, N.E., Suite 4100

Atlanta, GA 30308

     

Facsimile:

Attention:

  

(404) 602-8669

John R. Schneider, Esq.

     

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street Richmond, VA 23219-4074

      Facsimile: Attention:   

(804) 343-4833

S. Gregory Cope, Esq.

(ii)    if to the Service Provider, to:      

Cohen & Company Financial Management, LLC

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA 19103

     

Facsimile: Attention:

  

(215) 701-8282

Joseph Pooler, Chief Financial Officer

 

9



--------------------------------------------------------------------------------

 

    

Cohen & Company Financial Management, LLC

135 East 57th Street, 21st Floor

New York, NY 10022

     Facsimile: Attention:   

(646) 673-8100

Rachael Fink, Esq., General Counsel

  with a copy, which shall not constitute notice, to:     

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

     Facsimile: Attention:   

(215) 701-2228

Anna M. McDonough, Esq.

(iii)   if to the Escrow Agent, to:     

Stephen R. Schaaf, Vice President

TD Wealth Management

Institutional Trust

1006 Astoria Blvd.

Cherry Hill, NJ 08034

Phone - (856) 685-5113 / (888) 751-9000 ext. 236-5113

Fax - (856) 533-7136

Any party may by notice given in accordance with this Section 7.3 to the other
parties designate another address or person for receipt of notice.

7.4 Entire Agreement. This Agreement is entered into and delivered pursuant to
the Services Agreement and contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.

7.5 Waivers and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties hereto, or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

7.6 Governing Law. This Agreement shall be governed, including as to validity,
interpretation and effect, by, and construed in accordance with, the laws of the
State of New York. Each party to this Agreement irrevocably and unconditionally
submits to the exclusive jurisdiction of (a) the Supreme Court of the State of
New York, New York County, and (b) the United States District Court for the
Southern District of New York, for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each party to this Agreement agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York or if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the Supreme Court of the State of New
York, New York County. Each party to this Agreement further agrees that service
of any process, summons, notice or document by U.S. registered mail to such
party’s respective address set forth above shall be effective service of process
for any action, suit or proceeding in New York with respect to any matters to
which it has submitted to jurisdiction in this Section 7.6. Each of the parties
to this Agreement irrevocably and unconditionally

 

10



--------------------------------------------------------------------------------

waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in (i) the
Supreme Court of the State of New York, New York County, or (ii) the United
States District Court for the Southern District of New York, and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.

7.7 Waiver of Jury Trial. Each party hereto waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement or any transaction contemplated hereby. Each party hereto
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 7.7.

7.8 Assignment. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, which consent
shall not be unreasonably withheld. This Agreement shall inure to the benefit of
and be binding upon the Collateral Manager, the Service Provider and the Escrow
Agent and their respective permitted successors and assigns.

7.9 Further Assurances. Each of the parties shall execute such documents and
other papers and take such further actions as may be reasonably required to
carry out the provisions hereof and the transactions contemplated hereby.

7.10 Construction and Interpretation. All pronouns and any variations thereof
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person or persons may require. The parties acknowledge and agree that
this Agreement has been freely negotiated and shall be deemed to have been
drafted by the parties jointly. Accordingly, no court should construe any
provision for or against any party as a result of such party being involved in
the drafting of this Agreement.

7.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. Counterparts of this Agreement (or
applicable signature pages hereof) that are manually signed and delivered by
facsimile transmission or electronic transmission in portable document format
shall be deemed to constitute signed original counterparts hereof and shall bind
the parties signing and delivering in such manner.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COLLATERAL MANAGER:

ATP MANAGEMENT LLC By:  

 

  Name:     Title:   SERVICE PROVIDER:

COHEN & COMPANY FINANCIAL

MANAGEMENT, LLC

By:  

 

  Joseph W. Pooler, CFO ESCROW AGENT: TD BANK, NA: By:  

 

  Name:   Stephen R. Schaaf   Title:   Vice President

 

12



--------------------------------------------------------------------------------

 

Exhibit A

Agreements

Collateral Management Agreement, dated as of March 15, 2006, by and between
Alesco Preferred Funding X, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of June 29, 2006, by and between
Alesco Preferred Funding XI, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of October 12, 2006, by and between
Alesco Preferred Funding XII, Ltd. and Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of November 30, 2006, by and between
Alesco Preferred Funding XIII, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of December 21, 2006, by and between
Alesco Preferred Funding XIV, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of March 29, 2007, by and between
Alesco Preferred Funding XV, Ltd. and Cohen & Company Financial Management, LLC.

Collateral Management Agreement, dated as of June 28, 2007, by and between
Alesco Preferred Funding XVI, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of October 30, 2007, by and between
Alesco Preferred Funding XVII, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Administration Agreement, dated as of March 15, 2006, by and among
Alesco Preferred Funding X, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of June 29, 2006, by and among
Alesco Preferred Funding XI, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of October 12, 2006, by and among
Alesco Preferred Funding XII, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of November 30, 2006, by and among
Alesco Preferred Funding XIII, Ltd., Cohen & Company Financial Management, LLC
and Wells Fargo Bank, National Association.

Collateral Administration Agreement, dated as of December 21, 2006, by and among
Alesco Preferred Funding XIV, Ltd., Cohen & Company Financial Management, LLC
and U.S. Bank National Association.

Collateral Administration Agreement, dated as of March 29, 2007, by and among
Alesco Preferred Funding XV, Ltd., Cohen & Company Financial Management, LLC and
LaSalle Bank National Association.

Collateral Administration Agreement, dated as of June 28, 2007, by and among
Alesco Preferred Funding XVI, Ltd., Cohen & Company Financial Management, LLC
and U.S. Bank National Association.

Collateral Administration Agreement, dated as of October 30, 2007, by and among
Alesco Preferred Funding XVII, Ltd., Cohen & Company Financial Management, LLC
and Wells Fargo Bank, National Association.

 

A-1



--------------------------------------------------------------------------------

 

Exhibit B

Additional Agreements – Deposit to Escrow Fund

 

Additional Agreement

   Escrowed Amount*      Monthly Service Fee  

Alesco I Collateral Management Agreement and Collateral Administration Agreement

   $ 502,423       $ 13,956   

Alesco II Collateral Management Agreement and Collateral Administration
Agreement

   $ 538,236       $ 14,951   

Alesco III Collateral Management Agreement and Collateral Administration
Agreement

   $ 521,115       $ 14,475   

Alesco IV Collateral Management Agreement and Collateral Administration
Agreement

   $ 952,747       $ 26,465   

Alesco V Collateral Management Agreement and Collateral Administration Agreement

   $ 908,056       $ 25,224   

Alesco VI Collateral Management Agreement and Collateral Administration
Agreement

   $ 1,585,082       $ 44,030   

Alesco VII Collateral Management Agreement and Collateral Administration
Agreement

   $ 778,128       $ 21,615   

Alesco VIII Collateral Management Agreement and Collateral Administration
Agreement

   $ 1,737,437       $ 48,262   

Alesco IX Collateral Management Agreement and Collateral Administration
Agreement

   $ 1,858,543       $ 51,626   

* The Escrowed Amount shall be reduced by the amount paid by the Collateral
Manager to the Service Provider in accordance with Section 3 (b) of the Services
Agreement.

 

B-1



--------------------------------------------------------------------------------

 

Exhibit C

Monthly Fee Schedule

 

Agreement

   Monthly Service Fee  

Alesco X Collateral Management Agreement and Collateral Administration Agreement

   $ 79,656   

Alesco XI Collateral Management Agreement and Collateral Administration
Agreement

   $ 52,654   

Alesco XII Collateral Management Agreement and Collateral Administration
Agreement

   $ 53,924   

Alesco XIII Collateral Management Agreement and Collateral Administration
Agreement

   $ 35,768   

Alesco XIV Collateral Management Agreement and Collateral Administration
Agreement

   $ 59,429   

Alesco XV Collateral Management Agreement and Collateral Administration
Agreement

   $ 42,641   

Alesco XVI Collateral Management Agreement and Collateral Administration
Agreement

   $ 39,260   

Alesco XVII Collateral Management Agreement and Collateral Administration
Agreement

   $ 14,953   

 

1



--------------------------------------------------------------------------------

 

Exhibit E

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of July
[__], 2010 between ATP Management LLC, a Delaware limited liability company
(“ATP”), and Cohen Brothers LLC, a Delaware limited liability company (“Cohen”),
which is a securityholder, either directly or through Affiliates, of each of the
entities set forth on Exhibit A hereto (each, an “Issuer” and collectively, the
“Issuers”).

WITNESSETH:

WHEREAS, pursuant to that certain Master Transaction Agreement (the “MTA”) dated
as of July [    ], 2010 by and among ATP, Cohen & Company Inc., a Maryland
corporation (the “Parent”), and Cohen & Company Financial Management LLC, a
Delaware limited liability company (“Cohen Financial”), ATP has agreed to
acquire each of the collateral manager agreements listed on Exhibit B hereto
(each, a “Collateral Management Agreement” and collectively, the “Collateral
Management Agreements”) whereby Cohen Financial provides the services specified
therein with respect to obligations issued by the respective Issuers pursuant to
the applicable Indenture (as defined below);

WHEREAS, Cohen is an Affiliate of the Parent and Cohen Financial and, as such,
will receive economic benefits from the transactions contemplated by the MTA;

WHEREAS, as a condition to the willingness of ATP to enter into the MTA and as
an inducement and in consideration therefor, Cohen has agreed to enter into this
Agreement; and

WHEREAS, Cohen or one of its Affiliates is the beneficial owner (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of such number of shares (or options or warrants to acquire
such number of shares or derivatives which convey voting rights) of voting
securities of each of the Issuers as indicated on Schedule 1.1 (the
“Securities”) to the Proxy (as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Defined Terms. The following terms used herein have the meanings set forth
below:

1.1 “Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person. For purposes hereof, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through ownership
of equity interests, by contract or otherwise.

1.2 “Competing Transaction” shall mean any of the following involving an Issuer:

(i) any solicitation in opposition to the approval of the MTA and consummation
of the transactions contemplated thereby;

(ii) any solicitation to approve the assignment and sale of any of the
Collateral Manager Agreement to any person or entity other than ATP; or

(iii) any public announcement of a proposal, plan or intention to do any of the
foregoing or any agreement to engage in any of the foregoing.

1.3 “Effective Date” means July [    ], 2010.

 

2



--------------------------------------------------------------------------------

 

1.4 “Expiration Date” means the last date upon which any of the Collateral
Management Agreements are in effect.

1.5 “Indenture” means any of the indentures and other equivalent documents
listed on Schedule 1.2 to the MTA.

1.6 “New Securities” means:

(a) any voting securities of any of the Issuers that Cohen purchases, or with
respect to which Cohen otherwise acquires beneficial ownership (whether through
the exercise of any options, warrants or other rights to purchase shares of the
Issuers’ securities or otherwise), after the date of this Agreement and prior to
the Expiration Date; and

(b) any voting securities of any of the Issuers of which Cohen becomes the
beneficial owner of as a result of any change in an Issuer’s voting securities
by reason of a dividend, stock split, split-up, recapitalization,
reorganization, business combination, consolidation, exchange of shares, or any
similar transaction or other change in the capital structure of an Issuer
affecting such Issuer’s voting securities.

1.7 “Opposing Proposal” means any of the actions or proposals described in
clauses (b), (d) and (e) of Section 2.1.

1.8 “Person” means any individual, corporation, association, general
partnership, limited partnership, venture, trust, association, firm,
organization, company, business, entity, union, society, government (or
political subdivision thereof) or governmental agency, authority or
instrumentality.

2. Agreement to Vote Securities and Take Certain Other Action.

2.1 Subject to the terms and conditions hereof, after the Effective Date and
prior to the Expiration Date, at every meeting of the securityholders of any
Issuer at which any of the following matters is considered or voted upon, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the securityholders of any Issuer with respect to any of the
following matters, Cohen shall vote or give written consent with respect to the
Securities and any New Securities:

(a) in favor of the consent to the MTA and the transactions contemplated
thereby;

(b) against any Competing Transaction from any party other than ATP or an
affiliate of ATP;

(c) in favor of ATP assigning, selling or transferring its whole or partial
rights and obligations under the Collateral Management Agreements to any third
Person;

(d) against any other action that is intended, or could reasonably be expected,
to impede, interfere with, delay, postpone, discourage or materially adversely
affect the MTA or any of the other transactions contemplated by the MTA;

(e) against approval of any proposal made to remove ATP as collateral manager
for any reason or terminate any of the Collateral Management Agreements; and

 

3



--------------------------------------------------------------------------------

 

(f) in favor of a successor collateral manager identified by ATP if ATP is
removed as collateral manager for any reason.

2.2 After the Effective Date and prior to the Expiration Date, Cohen, as the
holder of voting securities of an Issuer, shall be present, in person or by
proxy, at all meetings of securityholders of an Issuer at which the matters
referred to in Section 2.1 are to be voted upon so that all Securities and New
Securities are counted for the purposes of determining the presence of a quorum
at such meetings.

2.3 Between the Effective Date and the Expiration Date, Cohen will not
(a) solicit proxies or become a “participant” in a “solicitation” (as such terms
are defined in Rule 14A under the Exchange Act) with respect to an Opposing
Proposal, (b) initiate a securityholders’ vote with respect to an Opposing
Proposal or (c) become a member of a “group” (as such term is used in
Section 13(d) of the Exchange Act) with respect to any voting securities of an
Issuer with respect to an Opposing Proposal.

2.4 Notwithstanding the foregoing, nothing in this Agreement shall limit or
restrict Cohen from voting in Cohen’s sole discretion on any matter other than
the matters referred to in Section 2.1.

3. Irrevocable Proxy. Cohen has delivered to ATP a duly executed proxy in the
form attached hereto as Exhibit C (the “Proxy”), such Proxy covering the
Securities and all issued and outstanding New Securities in respect of which
Cohen is the beneficial owner and is entitled to vote at each meeting of the
securityholders of an Issuer (including, without limitation, each written
consent in lieu of a meeting) after the Effective Date and prior to the
Expiration Date. Upon the execution of this Agreement by Cohen, Cohen hereby
revokes any and all prior proxies or powers of attorney given by Cohen with
respect to voting of the Securities on the matters referred to in Section 2.1
and agrees not to grant any subsequent proxies or powers of attorney with
respect to the voting of the Securities or New Securities on the matters
referred to in Section 2.1 until after the Expiration Date.

4. Representations, Warranties and Covenants.

4.1 Cohen hereby represents, warrants and covenants to ATP as follows:

(a) Cohen is the beneficial owner of the Securities set forth on Schedule 1.1 to
the Proxy, which to Cohen’s knowledge, constitutes the approximate percentages
of Issuer’s issued and outstanding voting securities as set forth on Schedule
1.1 to the Proxy, and (ii) Cohen’s principal place of business is accurately set
forth in Section 6.5(a).

(b) Cohen is a limited liability company duly organized and validly existing
under the laws of the State of Delaware and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly and validly executed and delivered by Cohen and
constitutes the valid and binding obligation of Cohen, enforceable against Cohen
in accordance with its terms, except as may be limited by (i) the effect of
bankruptcy, insolvency, conservatorship, arrangement, moratorium or other laws
affecting or relating to the rights of creditors generally, or (ii) the rules
governing the availability of specific performance, injunctive relief or other
equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4.2 ATP hereby represents, warrants and covenants to Company as follows: ATP is
a limited liability company duly organized and validly existing under the laws
of the State of Delaware and has taken all necessary limited liability company
action to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly and validly executed and delivered by ATP and

 

4



--------------------------------------------------------------------------------

constitutes the valid and binding obligation of ATP, enforceable against ATP in
accordance with its terms, except as may be limited by (i) the effect of
bankruptcy, insolvency, conservatorship, arrangement, moratorium or other laws
affecting or relating to the rights of creditors generally, or (ii) the rules
governing the availability of specific performance, injunctive relief or other
equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5. Termination. This Agreement and the Proxy delivered in connection herewith
and all obligations of Cohen hereunder and thereunder, shall automatically
terminate and shall have no further force or effect as of the Expiration Date.

6. Miscellaneous.

6.1 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

6.2 Binding Effect and Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any party without the prior written
consent of the other party; provided, however, ATP may, in its sole discretion,
assign its rights and obligations hereunder to any direct or indirect
wholly-owned subsidiary of ATP or to a purchaser of all or substantially all of
the assets of ATP or an assignee by merger or reorganization. Any assignment in
violation of the preceding sentence shall be void. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

6.3 Amendment and Modification. This Agreement may not be amended, except by an
instrument in writing signed on behalf of each of the parties.

6.4 Specific Performance; Injunctive Relief. Until the Expiration Date, the
parties hereto acknowledge that ATP will be irreparably harmed and that there
will be no adequate remedy at law for a violation of any of the covenants or
agreements of Cohen set forth herein. Therefore, it is agreed that ATP shall
have the right to enforce such covenants and agreements by specific performance
and injunctive relief in equity, and Cohen hereby waives any and all defenses
that could exist in its favor in connection with such enforcement and waives any
requirement for the security or posting of any bond in connection with such
enforcement. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

6.5 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally, via facsimile (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

 

  (a) If to Cohen, to:

Cohen Brothers LLC

c/o Cohen & Company Inc.

Circa Centre

 

5



--------------------------------------------------------------------------------

2929 Arch Street

17th Floor

Philadelphia PA 19103

Facsimile: (215) 701-8282

Attention: Joseph Pooler, Chief Financial Officer

 

  (b) if to ATP, to:

ATP Management LLC

c/o Fortress Investment Group LLC

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

  Telephone: (212) 479-1505

  Facsimile: (212) 798-6090

  Attention: Rick Noble

with copies, which shall not constitute notice, to:

Joel A. Holsinger

Fortress Investment Group LLC

400 Galleria Parkway

Suite 1500

Atlanta, GA 30339

  Telephone: (678) 385-5905

  Facsimile: (678) 550-9105

Joshua Pack

Fortress Investment Group

10250 Constellation Blvd., Suite 2350

Los Angeles, CA 90067

  Telephone: (310) 228-3015

  Facsimile: (310) 228-3031

Hunton & Williams LLP

600 Peachtree Street, N.E., Suite 4100

Atlanta, GA 30308

  Facsimile: (404) 602-8669

  Attention: John R. Schneider, Esq.

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219-4074

  Facsimile: (804) 343-4833

  Attention: S. Gregory Cope, Esq.

or to such other address as any party hereto may designate for itself by notice
given as herein provided.

 

6



--------------------------------------------------------------------------------

 

6.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

6.7 No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

6.8 Further Assurances. At any time or from time to time after the date of this
Agreement, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

6.9 Entire Agreement; No Third-Party Beneficiaries. This Agreement and the Proxy
(i) constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement and the Proxy and (ii) are not intended to
confer upon any person or entity other than the parties any rights or remedies.

6.10 Counterpart. This Agreement may be executed by facsimile signature and in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.

6.11 Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction or interpretation of this Agreement.

6.12 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in ATP or any of its affiliates any direct or indirect ownership or
incidence of ownership of or with respect to any Securities or New Securities.
Except as specifically set forth herein with respect to the voting on certain
express matters, all rights, ownership and economic benefits of or relating to
the Securities and New Securities shall remain vested in and belong to Cohen.

[Signature Page Follows.]

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be executed
as of the date first above written.

 

ATP MANAGEMENT LLC        COHEN BROTHERS LLC        By:  

 

By:  

 

       Joseph W. Pooler Name:          Chief Financial Officer Title:         

[Signature Page to Irrevocable Proxy]

 

8



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Exhibit A - 1



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Exhibit B - 1



--------------------------------------------------------------------------------

 

EXHIBIT C

IRREVOCABLE PROXY

The undersigned, Cohen Brothers LLC, a Delaware limited liability company (the
“Cohen”), hereby irrevocably appoints the managing members of ATP Management
LLC, a Delaware limited liability company (“ATP”), and each of them, or any
other designee of ATP, after the Effective Date and prior to the Expiration Date
as the sole and exclusive attorneys and proxies of the undersigned, with full
power of substitution and resubstitution, to vote and exercise all voting rights
(to the full extent that the undersigned is entitled to do so) with respect to
all of the voting securities of the Issuers (as defined in the MTA) that now are
owned of record by Cohen and are owned as of any record date relevant for a vote
(collectively, the “Securities”) in accordance with the terms of this
Irrevocable Proxy. The Securities beneficially owned by Cohen as of the date of
this Irrevocable Proxy are listed on Schedule 1.1 to this Irrevocable Proxy.
Upon Cohen’s execution of this Irrevocable Proxy, any and all prior proxies
given by the undersigned with respect to the voting of any Securities or New
Securities on the matters referred to in the third full paragraph of this
Irrevocable Proxy are hereby revoked and the undersigned agrees not to grant any
subsequent proxies with respect to such matters until after the Expiration Date.
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in that certain Voting Agreement dated July [    ], 2010 by and
between Cohen and ATP.

This Irrevocable Proxy is irrevocable, is coupled with an interest, and is
granted in consideration of ATP entering into that certain Master Transaction
Agreement dated as of July [    ], 2010 (the “MTA”) by and among ATP, Cohen &
Company Inc. and Cohen Financial Management LLC and is effective until the
Expiration Date.

The attorneys and proxies named above, and each of them are, hereby authorized
and empowered by the undersigned, at any time after the Effective Date and prior
to the Expiration Date, to act as the undersigned’s attorney and proxy to vote
the Securities and any New Securities, and to exercise all voting rights of the
undersigned with respect to the Securities and any New Securities (including,
without limitation, the power to execute and deliver written consents), at every
annual, special or adjourned meeting of the securityholders of any Issuer and in
every written consent in lieu of such meeting:

(a) in favor of the consent to the MTA and the transactions contemplated
thereby;

(b) against any Competing Transaction from any party other than ATP or an
affiliate of ATP;

(c) in favor of ATP assigning, selling or transferring its whole or partial
rights and obligations under the Collateral Management Agreements to any third
Person;

(d) against any other action that is intended, or could reasonably be expected,
to impede, interfere with, delay, postpone, discourage or materially adversely
affect the MTA or any of the other transactions contemplated by the MTA; and

(e) against approval of any proposal made to remove ATP as collateral manager
for any reason or terminate any of the Collateral Management Agreements; and

(f) in favor of a successor collateral manager identified by ATP, if ATP is
removed as collateral manager for any reason.

 

Exhibit C - 1



--------------------------------------------------------------------------------

 

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided above. The undersigned may vote the
Securities or New Securities on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

[Signature Page Follows.]

 

Exhibit C - 2



--------------------------------------------------------------------------------

 

This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable.

Dated: July     , 2010

 

COHEN BROTHERS LLC

By:

 

 

Name:

 

Title:

 

[Signature Page to Irrevocable Proxy]

 

Exhibit C - 3



--------------------------------------------------------------------------------

 

Schedule 1.1

 

ISSUER

  

CUSIP

  

SHARES HELD

  

REGISTERED HOLDER

ALESCO X    01449X203    24,160 Preferred Shares (20,521 DTC; 3,639 Physical)   

Physical – Cohen Brothers, LLC

DTC – Royal Bank of Canada

ALESCO XI    G01598104    17,600 Preferred Shares (10,000 DTC; 7,600 Physical)
  

Physical – Alesco Holdings, Ltd.

DTC – Royal Bank of Canada

ALESCO XII    10449V207    17,624 Preferred Shares    Sunset Holdings, Ltd.
ALESCO XIII    014494207    22,950 Preferred Shares    Cohen Brothers, LLC
ALESCO XIV    014499AA5    20,800 First Tier Preferred Shares    Alesco
Holdings, Ltd. ALESCO XV    01449U209    15,600 First Tier Preferred Shares   
Alesco Holdings, Ltd. ALESCO XVI    01450E201    10,400 First Tier Preferred
Shares    Alesco Holdings, Ltd. ALESCO XVII    01450Y207    14,700 First Tier
Preferred Shares    Alesco Holdings, Ltd.

 

1



--------------------------------------------------------------------------------

 

Exhibit F

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (this “Agreement”) is made as of the ___th day of July,
2010, by and between ATP Management LLC, a limited liability company organized
under the laws of the State of Delaware (the “Collateral Manager”), and Cohen &
Company Financial Management LLC, a limited liability company organized under
the laws of the State of Delaware (the “Service Provider”).

WHEREAS, the Collateral Manager is a party to those Collateral Management
Agreements (the “Collateral Management Agreements” and Collateral Administration
Agreements (“Collateral Administration Agreements”) listed on Exhibit A hereto
(which Exhibit A may be amended by the parties from time to time (collectively,
the “Agreements”)) by and among the Issuer, the Collateral Manager and the
Trustee identified in each such Agreement;

WHEREAS, the Service Provider has experience in preparing certain Reports (as
defined herein) related to the Issuers and the Collateral, which will assist the
Collateral Manager in fulfilling its obligations under the Agreements;

WHEREAS, each of the Collateral Manager and the Service Provider desires that
the Collateral Manager retain the services of the Service Provider to deliver
the Reports for the benefit of the Collateral Manager; and

WHEREAS, the Collateral Manager has deposited the amounts identified on Exhibit
B hereto as the Escrowed Amount (which amount shall be increased by the
applicable amounts on Exhibit C to reflect any amendments to Exhibit A to
include any additional Agreements (such amount, the “Escrow Fund”)) with TD
Bank, N.A. (the “Escrow Agent”) to secure the payment of the Service Fees (as
defined herein).

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

Section 1. General. Except as otherwise expressly provided herein or unless the
context otherwise requires, capitalized terms not otherwise defined herein shall
have the meanings specified in those indentures listed on Exhibit D hereto
(which Exhibit D may be amended by the parties from time to time) (each such
indenture, an “Indenture” and together, the “Indentures”) or, if not defined
therein, as defined in the Agreements.

Section 2. Service Provider Reports.

(a) No later than twenty-five (25) days following the last business day of each
quarter during the Term (as defined herein), the Service Provider shall prepare
and deliver a written report to the Collateral Manager for each of the
Indentures which report shall include the Collateral Overview Report. As used
herein the “Collateral Overview Report” means a summary, by Issuer, setting
forth:

 

  (i) a Collateral Overview for Bank Collateral setting forth: (1) the Number of
Companies, (2) Total Assets, (3) Loans/Deposits, (4) Tier-1 Ratio, (5) Total
Risk Based Capital Ratio, (6) Net Income, (7) ROAA, (8) ROAE, (9) Efficiency
Ratio, (10) NPLs/Loans and (11) Reserves to NPLs, for the most recent quarter
end for which financial information is available; and

 

2



--------------------------------------------------------------------------------

 

  (ii) a Collateral Overview for Insurance Collateral setting forth: (1) Number
of Companies, (2) Capitalization, (3) Admitted Assets, (4) NPW or Total Policy
Revenue, (5) Combined Ratio, (6) NPW/PHS Leverage and (7) Return on Equity, for
the most recent quarter end for which financial information is available.

(b) No later than ninety (90) days following the last business day of each
quarter during the Term (as defined herein), the Service Provider shall deliver
a written report to the Collateral Manager for each of the Indentures which
shall include: the Score for Collateral Debt Securities Report, and the
Securities Watch List Report. As used herein the “Score for Collateral Debt
Securities Report” means:

 

  (i) that score (1-5; with defaulted or deferring Collateral receiving a score
of 6) for Bank Collateral prepared in accordance with the Service Provider’s
internal system using the following categories: capitalization, profitability,
asset quality and liquidity; and

 

  (ii) that score (1-5; with defaulted or deferring Collateral receiving a score
of 6) for Insurance Collateral prepared in accordance with the Service Providers
internal system using certain Financial Strength Ratings and Security Ratings.

As used herein the “Securities Watch List Report” means a list of certain
Collateral that fails to meet certain internal tests that are consistent with
the Service Provider’s past practice based upon a review of Profitability,
Balance Sheet, Credit Quality and Capital Adequacy. In preparing the Watch List,
the Service Provider may review reports of SNL Financial, LC and others.

The reports delivered in accordance with (a) and (b) above shall be referred to
herein as, the “Reports.”

(c) The obligation of the Service Provider to deliver the Reports is subject to
the Service Provider’s timely receipt of necessary reports and appropriate
information from the applicable Issuer. To the extent that such reports and
information are not timely received, the Service Provider shall notify the
Collateral Manager and the Collateral Manager shall promptly request such
reports and information from the applicable Issuer and shall use commercially
reasonable efforts to obtain such information.

(d) The Service Provider shall follow its customary standards, policies and
procedures in the performance of the Service Provider’s duties hereunder.

The Service Provider in performing its duties under this Agreement, shall
dedicate the resources of the Alesco Portfolio Management Team (collectively,
the “Dedicated Resources”). If, during the Term, the employment of any of the
individuals who comprise the Dedicated Resources is terminated or such
individuals are re-allocated to other portions of the Service Provider’s
business, the Service Provider shall promptly replace such individual(s).

(e) Notwithstanding the foregoing, the Collateral Manager shall not be relieved
of any of its duties under the Agreements, regardless of the Service Provider’s
delivery of the Reports. In no event shall the Service Provider have any
obligations under the Indenture or the Agreements or to the Issuer, the Trustee
or the Collateral Administrator.

 

3



--------------------------------------------------------------------------------

 

Section 3. Fees. In consideration of and as compensation for the preparation and
delivery of the Reports and as an inducement to the Service Provider to prepare
and deliver the Reports (the “Service Fee”):

(a) on the date hereof, for each Agreement, the Collateral Manager shall deliver
an amount equal to the product of the Monthly Service Fee allocated to such
Agreement on Exhibit B hereto and five (5);

(b) on the date the parties amend Exhibit A to include an additional Agreement,
the Collateral Manager shall deliver an amount equal to the product of the
Monthly Service Fee allocated to such Agreement on Exhibit C hereto and the
number of months having passed between such date and February, 2010 (including
February, 2010); and

(c) provided this Agreement has not been terminated in accordance with Section 8
herein, on the final business day of each month during the Term (defined below),
on behalf of the Collateral Manager, the Escrow Agent shall automatically
release from the Escrow Fund the amounts set forth on Exhibits B or C hereto, as
applicable, as the Monthly Service Fee for each of the Agreements (including any
Agreements which have been added to Exhibit A hereto) to the Service Provider.
The Service Fees paid to the Service Provider shall in no event exceed the
aggregate total of the amounts listed on Exhibits B or C under the heading
“Escrowed Amounts,” which correspond to the Agreements listed on Exhibit A and
the possible Additional Agreements. The Collateral Manager shall have no
additional financial obligations to pay the Service Provider fees for the
services to be performed hereunder upon deposit of the amount set forth on
Exhibits B and C, as applicable, as the Escrowed Amount for each of the
Agreements, including any Agreements which have been added to Exhibit A hereto.

Section 4. Expenses.

(a) Subject to Section 4(b) below, the Service Provider shall be responsible for
all of the costs of preparing the Reports, including, without limitation,
research and investment monitoring costs, its overhead costs and expenses,
including, without limitation its employee compensation.

(b) To the extent that expenses are reimbursable by the Issuer (as set forth in
the Agreements), upon request of the Service Provider, the Collateral Manager
shall seek payment in full from the Issuer for such expenses incurred by the
Service Provider on behalf of the Collateral Manager and the Collateral Manager,
in accordance with the Indentures, shall instruct the Trustee to pay such
reimbursements as directed by the Service Provider.

Section 5. Representations and Warranties.

(a) The Collateral Manager represents and warrants to the Service Provider and
agrees as follows:

(i) It is duly organized, validly existing and in good standing under the laws
of the State of Delaware. It has full limited liability company power and
authority to enter into and perform its obligations under this Agreement and to
conduct its business as currently being conducted. It is qualified to conduct
its business and is in good standing in every jurisdiction in which the nature
or conduct of its business requires such qualification and the failure to so
qualify would reasonably be expected to have a material adverse effect on its
ability to comply with or perform its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

 

(ii) This Agreement has been duly and validly authorized, executed and delivered
on behalf of it, and assuming the due authorization, execution and delivery by
the Service Provider of this Agreement, is a valid and binding agreement of it
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditor’s rights generally or by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(iii) The execution and delivery of this Agreement and the incurring and
performance of the obligations contemplated in this Agreement by it will not
conflict with, violate, breach or constitute a default under any term or
provision of its formation documents, or any indenture, mortgage, deed of trust,
loan agreement, or other agreement, document or instrument to which it is a
party or by which it is bound, or to which any of its property or assets is
subject, or any applicable law, rule, regulation, judgment, order or decree
binding on the Collateral Manager or to its property or assets or other legal
requirement applicable to it or to its property or assets, which conflict,
violation, breach or default would reasonably be expected to have a material
adverse effect on its ability to comply with or perform its obligations under
this Agreement.

(iv) The Collateral Manager has complied with any applicable law having
application to its business, properties and assets, the violation of which would
reasonably be expected to materially and adversely affect its ability to comply
with and perform its obligations under this Agreement There are no proceedings,
notices of investigations or investigations pending or, to its knowledge and
belief, threatened against it or any Affiliate regarding noncompliance with any
applicable law, or at law or in equity, or before or by any court, any foreign,
federal, state, municipal or other governmental department, commission, board,
bureau, agency, or instrumentality or any other regulatory body, in which an
adverse decision would reasonably be expected to adversely affect its ability to
comply with or perform its obligations under this Agreement.

(v) The Collateral Manager has maintained all governmental, self regulatory and
exchange licenses and approvals and has effected all filings and registrations
with every regulatory body having jurisdiction over it, except as would not
reasonably be expected to have an adverse effect on its ability to conduct its
business or perform its obligations under this Agreement.

(vi) The foregoing representations and warranties and agreements shall be
continuing during the Term, and if at any time any event shall occur which would
make any of the foregoing incomplete or inaccurate, the Collateral Manager shall
promptly notify the Service Provider of the occurrence of such event. The
Collateral Manager shall also promptly notify the Service Provider of any breach
of this Agreement by it.

(b) The Service Provider represents and warrants to the Collateral Manager and
agrees as follows:

(i) The Service Provider is duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Service Provider has full
limited liability company power and authority to enter into and perform its
obligations under this Agreement and to conduct its business as currently being
conducted. The Service Provider is qualified to conduct business and is in good
standing in every jurisdiction in which the nature or conduct of its business
requires such qualification and the failure to qualify would reasonably be
expected to

 

5



--------------------------------------------------------------------------------

have a material adverse effect on its ability to comply with or perform its
obligations under this Agreement.

(ii) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Service Provider, and assuming the due authorization, execution
and delivery by the Collateral Manager of this Agreement, is a valid and binding
agreement of the Service Provider enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditor’s rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

(iii) The execution and delivery of this Agreement and the performance of the
obligations contemplated in this Agreement by it will not conflict with,
violate, breach or constitute a default under any term or provision of its
formation documents, or any indenture, mortgage, deed of trust, loan agreement
or other agreement, document or instrument to which it is a party or by which it
is bound, or to which any of its property or assets is subject, or any
applicable law, rule, regulation, judgment, order or decree binding on the
Service Provider or to its property or assets or other legal requirement
applicable to it or to its property or assets, which conflict, violation, breach
or default would reasonably be expected to have a material adverse effect on its
ability to comply with or perform its obligations under this Agreement.

(iv) The Service Provider has complied with any applicable law having
application to its business, properties and assets, the violation of which would
reasonably be expected to materially and adversely affect its ability to comply
with and perform its obligations under this Agreement. There are no proceedings,
notices of investigation or investigations pending or, to the knowledge and
belief of the Service Provider, threatened against the Service Provider or any
Service Provider Affiliate regarding noncompliance with any applicable law, or
at law or in equity, or before or by any court, any foreign, federal, state,
municipal, or other governmental department, commission, board, bureau, agency
or instrumentality, or any other regulatory body, in which an adverse decision
would reasonably be expected to adversely affect its ability to comply with or
perform its obligations under this Agreement.

(v) The Service Provider has maintained all governmental, self-regulatory and
exchange licenses and approvals and has effected all filings and registrations
with every regulatory body having jurisdiction over it, except as would not
reasonably be expected to have an adverse effect on its ability to conduct its
business or perform its obligations under this Agreement.

(vi) The Service Provider has (a) complied with all conditions precedent,
(b) provided all necessary notices and (c) obtained all required consents set
forth in the Agreements in connection with the execution and delivery of this
Agreement.

(vii) The foregoing representations and warranties and agreements shall be
continuing during the Term, and if at any time any event shall occur which would
make any of the foregoing incomplete or inaccurate, the Service Provider shall
promptly notify the Collateral Manager of the occurrence of such event. The
Service Provider shall also promptly notify the Collateral Manager of any breach
of this Agreement by it.

Section 6. Covenants.

 

6



--------------------------------------------------------------------------------

 

(a) Compliance with Laws. The Service Provider shall comply with any applicable
law having application to its business, properties and assets, the violation of
which would reasonably be expected to adversely affect its ability to comply
with and perform its obligations under this Agreement. The Collateral Manager
shall comply with any applicable law having application to its business,
properties and assets, the violation of which would reasonably be expected to
adversely affect its ability to comply with and perform its obligations
under the Collateral Management Agreement.

(b) Regulatory Requirements. The Service Provider shall maintain all
governmental, self-regulatory and exchange licenses and approvals and has
effected all filings and registrations with every regulatory body having
jurisdiction over it, except as would not reasonably be expected to have an
adverse effect on its ability to conduct its business or perform its obligations
under this Agreement. The Collateral Manager shall maintain all governmental,
self-regulatory and exchange licenses and approvals and shall affect all filings
and registrations with every regulatory body having jurisdiction over it, except
as would not reasonably be expected to have an adverse effect on its ability to
conduct its business or perform its obligations under this Agreement.

(c) Access. During the Term and for a period of three (3) years following the
earlier expiration or termination of this Agreement, at the Collateral Manager’s
sole expense, the Service Provider shall, and shall cause each of its
Affiliates, to provide the Collateral Manager and its authorized agents,
Affiliates, officers and representatives (a) reasonable access to the files,
data and information used in the preparation of the Reports (“Records”),
managers and officers of the Service Provider; provided, however, that such
examinations and investigations shall be conducted during the Service Provider’s
normal business hours and in the presence of a designated representative of the
Service Provider and shall not unreasonably interfere with the operations and
activities of the Service Provider; (b) copies of all Records as the Collateral
Manager may reasonably request; and (c) such additional data and information
relating to the services provided by the Service Provider under this Agreement,
as the Collateral Manager may reasonably request.

(d) Confidentiality. In the process of preparing and delivering the Reports or
otherwise in connection with this Agreement, the Service Provider may have
access to Confidential Information (as hereinafter defined) of the Collateral
Manager. Without limiting the applicability of any other obligation of
confidentiality to which the Collateral Manager or its Affiliates may be bound,
the Service Provider agrees to keep (and cause its Affiliates and its and their
respective employees, agents and independent contractors to keep) any
Confidential Information strictly in confidence, not to disclose it to any third
party without prior written approval of the Collateral Manager and to use it
only for the purposes set forth in this Agreement, except (a) as required by
applicable law, in which case the Service Provider shall notify the Collateral
Manager prior to disclosing such Confidential Information and shall use its
commercially reasonable efforts to obtain a protective order or otherwise
prevent or minimize disclosure of such Confidential Information, or (b) with the
express prior written approval of the Collateral Manager. For purposes of this
Agreement, “Confidential Information” means any confidential information with
respect to the Collateral Manager or its business, including, without
limitation, methods of operation, fees, costs, technology, inventions, trade
secrets, know-how, software, marketing methods, plans, personnel, suppliers,
competitors, markets or other specialized information or proprietary matters.
The obligation of confidentiality set forth in this Section 6(d) shall not
extend to: (i) information that at the time of disclosure was in the public
domain or thereafter comes into the public domain without breach of this
Agreement by the Service Provider or; and (ii) information that becomes known to
the Service Provider from a source other than the Collateral Manager without
breach of this Agreement by the Service Provider.

(e) For the avoidance of doubt, in connection with the Service Provider’s
performance of its obligations under this Agreement, and except as otherwise
expressly permitted by this

 

7



--------------------------------------------------------------------------------

Agreement or as consented to by the Collateral Manager in writing, the Service
Provider shall not, and shall cause its officers, employees, and agents not to
take any action relating in any way to the Agreements not explicitly provided in
this Agreement, including not to:

 

  (i) respond to any inquiry from any third persons (1) relating to the Reports
or (2) addressing the Service Provider in its capacity as the former collateral
manager under the Agreements (“Inquiries”);

 

  (ii) fail to promptly provide notice of and deliver any Inquiries to the
Collateral Manager;

 

  (iii) make any asset management decisions for any Issuer that is a party to a
Collateral Management Agreement listed on Exhibit A hereto, as amended from time
to time, on behalf of the Collateral Manager;

 

  (iv) represent to any person that the Service Provider is an agent of the
Collateral Manager, whether under the Agreements or otherwise, or allow any
person to falsely believe that the Service Provider is an agent of the
Collateral Manager under the Agreements or otherwise; or

 

  (v) communicate with any rating agencies regarding the securities issued under
the Indentures for the Issuers that are a party to a Collateral Management
Agreement listed on Exhibit A hereto, as amended from time to time.

(f) In connection with the preparation of the Reports, the Service Provider
shall promptly respond to any inquiries by the Collateral Manager relating to
the preparation and delivery of the Reports, including but not limited to the
methods of computation and source of data. Additionally, the Service Provider
acknowledges and agrees that from time to time the Collateral Manager may make
reasonable requests to consult with the Service Provider in connection with the
preparation of the Reports and may request changes to the Reports as necessary
or desireable, in its reasonable discretion to fulfill its obligations under the
Agreements. In connection with any requested participation by the Collateral
Manager in the preparation of the Reports, the Service Provide shall at all
times work in good faith and use reasonable efforts to satisfy the requests of
the Collateral Manager.

Section 7. Indemnity.

(a) Notwithstanding anything set forth in this Agreement to the contrary, the
Service Provider assumes no responsibility under this Agreement other than to
prepare and deliver the Reports in accordance with the terms of this Agreement.
Notwithstanding anything to the contrary herein, the Service Provider shall not
be liable to the CM Indemnified Persons (as defined below) for any expenses,
losses, fines, damages, demands, charges, judgments, assessments, costs or other
liabilities or claims of any nature whatsoever (collectively, “Liabilities”)
incurred by the Collateral Manager that arise out of or in connection with the
Service Provider’s preparation and delivery of the Reports or for any acts or
omissions by the Service Provider or any Affiliate thereof under or in
connection with this Agreement, except (i) by reason of acts or omissions of an
Adviser Indemnified Person (as defined below) constituting bad faith, willful
misconduct, gross negligence or reckless disregard in the preparation and
delivery of the Reports, (ii) by reason of a violation of applicable law,
(iii) by reason of any failure to timely prepare and deliver the Reports, for
any reason, (iv) by reason of a breach of its representations, warranties or
covenants in this Agreement or (v) by reason of any action by an Adviser
Indemnified Person that is not required to be performed or permitted under the
terms of this Agreement (the occurrences of the events described in subsections
(i) through (v) above are collectively referred to for

 

8



--------------------------------------------------------------------------------

purposes of this Section 7 as “Service Provider Breaches”). For avoidance of
doubt, the indemnification obligations of the Service Provider set forth in this
Agreement shall be in addition to the indemnification obligations set forth in
Section 11(a)(i) of that certain Master Transaction Agreement dated as of July
__, 2010, by and among Cohen & Company, Inc., the Collateral Manager and the
Service Provider, and shall in no way limit amend, or modify the obligations set
forth therein. In addition, the CM Indemnified Persons shall not be liable to
the Adviser Indemnified Persons for any Liabilities incurred by the Service
Provider that arise out of or in connection with any action by an Adviser
Indemnified Person that is not required to be performed or permitted under the
terms of this Agreement.

(b) The Collateral Manager shall defend, indemnify and hold harmless the Service
Provider and each of its Affiliates and all of their respective officers,
managers, directors, members, partners, employees, agents, successors and
assigns thereof (“Advisor Indemnified Person”) from and against any Liabilities,
and shall promptly reimburse the Service Provider or each Affiliate thereof for
all reasonable fees and expenses (including reasonable fees and expenses of
counsel) as such fees and expenses are incurred in investigating, preparing,
pursuing or defending any claim, action, proceeding or investigation with
respect to any pending or threatened litigation caused by, arising out of or in
connection with (i) any liability, obligation or commitment, or any act or
omission of the Collateral Manager, under the Agreements or the Indentures with
respect to any period after the date hereof, or (ii) any action taken by, or any
failure to act by, the Service Provider or any Affiliate thereof, and in each
such case to the extent not constituting a Service Provider Breach; provided,
however, that in no case shall the Collateral Manager be required to indemnify
any Advisor Indemnified Person to the extent such Liabilities are the result of
(x) the negligence, bad faith or willful misconduct of an Advisor Indemnified
Person or (y) any action by an Advisor Indemnified Person that is not required
to be performed or permitted under the terms of this Agreement.

(c) The Service Provider shall defend, indemnify and hold harmless the
Collateral Manager and each of its Affiliates (the “CM Indemnified Persons”)
from and against any Liabilities, and shall promptly reimburse the Collateral
Manager or each Affiliate thereof for all reasonable fees and expenses
(including reasonable attorneys’ and accountants’ fees and expenses) as such
fees and expenses are incurred in investigating, preparing, pursuing or
defending any claim, action, proceeding or investigation with respect to any
pending or threatened litigation, in each case, to the extent and only to the
extent that such Liabilities, fees, expenses and other amounts are caused by,
arise out of or in connection with a Service Provider Breach or an action by an
Adviser Indemnified Person that is not required to be performed or permitted
under the terms of this Agreement.

(d) Procedures for Indemnification.

(i) For purposes of this Agreement (A) “Third Party Claim” means any claim,
demand, commencement of any action, suit or proceeding, or other assertion of
liability by any person or entity arising from the claim, demand, commencement
of any action, suit or proceeding, or other assertion of Liability of another
person or entity and (B) “Net Tax Benefit” means the tax benefit of any
liability reduced by the tax detriment associated with the receipt of any amount
for which indemnification is provided under this Agreement.

(ii) If any CM Indemnified Person or Advisor Indemnified Person (each an
“Indemnified Person”) shall claim indemnification hereunder for any claim (other
than a Third Party Claim) for which indemnification is provided in Section 7,
the Indemnified Person shall promptly, and in any event within one hundred
twenty (120) days, after such Indemnified Person first becomes aware of facts
that give rise to the basis for such claim, give written notice (a “Notice of
Claim”) to the Service Provider or the Collateral Manager, as applicable,
setting forth the basis for such claim and the nature and estimated amount of
the claim (which estimated

 

9



--------------------------------------------------------------------------------

amount shall include, without limitation, an estimate of the Liabilities that
may be incurred in connection with defending any such claim), all in reasonable
detail. The failure to give a Notice of Claim to the Indemnifying Person shall
not relieve the Indemnifying Person of any liability hereunder unless the
Indemnifying Person was actually prejudiced by such failure and then only to the
extent of such prejudice. If the Service Provider or the Collateral Manager, as
applicable, disputes any claim set forth in the Notice of Claim, it shall
deliver to such Indemnified Person that has given the Notice of Claim a written
notice indicating its dispute of such Notice of Claim in reasonable detail (an
“Objection Notice”) within thirty (30) days after the date the Notice of Claim
is given (the “Response Period”).

(iii) If an Indemnified Person shall make a Third Party Claim for which
indemnification is provided in Section 7 hereof, the Indemnified Person shall
promptly, and in any event within ninety (90) days, after such Indemnified
Person first becomes aware of facts which give rise to the basis for such claim,
give written notice (a “Third Party Notice”) to the Service Provider or the
Collateral Manager, as applicable (each, an “Indemnifying Person”), of the basis
for such claim, setting forth the nature of the claim or demand in reasonable
detail, and the estimated amount of the claim (which estimated amount shall
include, without limitation, an estimate of the Liabilities that may be incurred
in connection with defending any such claim). The failure to give a Third Party
Notice to the Indemnifying Person shall not relieve the Indemnifying Person of
any liability hereunder unless the Indemnifying Person was actually prejudiced
by such failure and then only to the extent of such prejudice. The Indemnifying
Person shall be entitled to participate therein and, to the extent that it
wishes (but subject to the consent of the Indemnified Person), to assume the
defense thereof with counsel reasonably satisfactory to such Indemnified Person
so long as the Indemnifying Person notifies the Indemnified Person in writing
within sixty (60) days after the Indemnified Person has given a Third Party
Notice to the Indemnifying Person that the Indemnifying Person will indemnify
the Indemnified Person from and against the entirety of any Liabilities the
Indemnified Person may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the claim, and the Indemnifying Person assumes the
defense of the Proceeding. If the Indemnifying Person (with the consent of the
Indemnified Person) assumes the defense of such claim, the Indemnifying Person
shall not be liable to such Indemnified Person for any fees of other counsel or
any other expenses, incurred by such Indemnified Person in connection with the
defense thereof; provided, however, that in the event that the interests of the
Indemnified Person and the Indemnifying Person are, or may reasonably become, in
conflict with or adverse to one another with respect to such Third Party Claim,
the Indemnified Person may retain its own counsel at the Indemnifying Person’s
expense with respect to such Third Party Claim. If an Indemnifying Person
assumes the defense of such an action, (A) no compromise or settlement thereof
may be effected by the Indemnifying Person without the Indemnified Person’s
consent (which shall not be unreasonably withheld, conditioned or delayed)
unless (1) there is no finding or admission of any violation of law or any
violation of the rights of any Person and no effect on any other claims that may
be made against the Indemnified Person and (2) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Person and (B) the
Indemnifying Person shall have no liability with respect to any compromise or
settlement thereof effected without its consent (which shall not be unreasonably
withheld, conditioned or delayed). If notice is given to an Indemnifying Person
of the commencement of any action and it does not, within sixty (60) days after
the Indemnified Person’s notice is given, give notice to the Indemnified Person
of its election to assume the defense thereof (or the Indemnifying Person does
not consent to the election by the Indemnifying Person to assume the defense
thereof), the Indemnified Person shall, at the expense of the Indemnifying
Person, undertake the defense of (with counsel selected by the Indemnified
Person and reasonably acceptable to the Indemnifying Person) such claim,
liability

 

10



--------------------------------------------------------------------------------

or expense, and shall have the right to compromise or settle such claim,
liability or expense with the consent of the Indemnifying Person.

(e) The amount of any Liabilities for which indemnification is provided for
under this Agreement shall be (i) reduced by any amounts actually realized as a
result of any indemnification, contribution or other payment by any Third Party,
(ii) reduced by any insurance proceeds or other amounts actually recovered or
received from third parties with respect to such Liabilities; provided that the
amount of any insurance proceeds received by an Indemnified Person shall be
equal to the difference between (A) the actual after-tax amount of such proceeds
less any deductible paid by the applicable Indemnified Person and (B) the net
present value (as determined by the applicable Indemnified Person in good faith)
of the aggregate incremental premium costs which are incurred by an Indemnified
Person as a consequence of the Liabilities or event which gives rise to the
payment of insurance proceeds and (iii) reduced by any Net Tax Benefit actually
realized in the year of the Liabilities from the incurrence or payment of any
such Liabilities.

(f) If an Indemnified Person recovers any amount with respect to any Liabilities
that were previously satisfied by the Indemnifying Person such Indemnified
Person shall promptly pay such amount to the Indemnifying Person.

Section 8. Term and Termination.

This Agreement shall remain in force and effect until the earlier of
(i) February 22, 2013 (the “Term”), and (ii) the termination of this Agreement
in accordance with Section 9 hereof.

Section 9. Termination.

(a) This Agreement may be terminated by the Collateral Manager upon a Final
Determination (in accordance with this Section 9) of Cause. For purposes of
determining “Cause”, such term shall mean a material breach by the Service
Provider of its obligations to deliver the Reports under Section 2 hereof;
provided however that the Service Provider fails within 30 days of its receiving
written notice from the Collateral Manager to cure such breach (the “Cure
Period”). Notwithstanding the foregoing, the parties agree that if at the end of
a Cure Period, with respect to a termination under Section 9(a), the Service
Provider reasonably believes it has cured any alleged material breach, the
matter shall be submitted to an independent mediator, selected in accordance
with the American Arbitration Association Rules, who shall finally determine if
(i) the Service Provider has materially breached Section 2 of this Agreement,
and (ii) has failed to cure such breach within the Cure Period (such a
determination, the “Final Determination”).

(b) If a Final Determination has been made that “Cause” exists and this
Agreement is terminated (in accordance with (a) above) by the Collateral
Manager, the Collateral Manager shall deliver written instructions to the Escrow
Agent, along with a copy of the Final Determination, directing that the Escrow
Fund shall be delivered to the Collateral Manager.

Section 10. Independent Contractor.

The Service Provider is and will hereafter act as an independent contractor and
not as an employee of the Collateral Manager, and nothing in this Agreement may
be interpreted or construed to create an employment, partnership, joint venture
or other relationship between the Service Provider and the Collateral Manager.
For the avoidance of doubt, the Service Provider’s sole client under this
Agreement shall be the Collateral Manager and not the Issuer.

 

11



--------------------------------------------------------------------------------

 

Section 11. Miscellaneous.

(a) Notices Generally. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given:

If to the Collateral Manager:

c/o Fortress Investment Group LLC

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Telephone: (212) 479-1505

Facsimile: (212) 798-6090

Attention: Rick Noble

with copies, which shall not constitute notice, to:

Joshua Pack

Fortress Investment Group

10250 Constellation Blvd., Suite 2350

Los Angeles, CA 90067

Telephone: (310) 228-3015

Facsimile: (310) 228-3031

Joel A. Holsinger

Fortress Investment Group LLC

400 Galleria Parkway

Suite 1500

Atlanta, GA 30339

Telephone: (678) 385-5905

Facsimile: (678) 550-9105

with copies, which shall not constitute notice, to:

Hunton & Williams LLP

600 Peachtree Street, N.E., Suite 4100

Atlanta, GA 30308

Facsimile: (404) 602-8669

Attention: John R. Schneider, Esq.

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219-4074

Facsimile: (804) 343-4833

Attention: S. Gregory Cope, Esq.

If to the Service Provider, to:

Cohen & Company Financial, Management LLC

Circa Centre

2929 Arch Street

 

12



--------------------------------------------------------------------------------

 

17th Floor

Philadelphia PA 19103

Facsimile: (215) 701-8282

Attention: Joseph Pooler, Chief Financial Officer

and to:

Cohen & Company Financial Management LLC

135 East 57th Street, 21st Floor

New York, NY 10022

Facsimile: (646) 673-8100

Attention: Rachael Fink, Esq., General Counsel

with a copy, which shall not constitute notice, to:

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

Facsimile: (215) 701-2228

Attention: Anna M. McDonough, Esq.

or to such other address, facsimile number or electronic mail address as such
party may hereafter specify for the purpose by notice to the other parties
hereto. Each such notice, request or other communication shall be effective
(x) if sent by mail, five days after such notice is deposited in the mails with
first class postage prepaid, addressed to the address specified in this
Section 10 or (y) if given by any other means, when delivered at the address
specified in this Section 10. Each party may rely and shall be protected in
acting upon any written instruction or communication believed by it to be
genuine and to have been signed by the other party or parties.

Section 12. Specific Performance; Injunctive Relief. The parties hereto
acknowledge that the Collateral Manager will be irreparably harmed and that
there will be no adequate remedy at law for a violation of any of the covenants
or agreements of the Service Provider set forth herein. Therefore, it is agreed
that the Collateral Manager shall have the right to enforce such covenants and
agreements by specific performance and injunctive relief in equity and the
Service Provider hereby waives any and all defenses that could exist in its
favor in connection with such enforcement and waives any requirement for the
security or posting of any bond in connection with such enforcement. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

Section 13. Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties hereto with respect to the matters set forth
herein and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 14. Amendment; Waiver. Except as provided otherwise herein, this
Agreement may not be amended, nor may any rights hereunder be waived, except by
an instrument in writing signed by the party sought to be charged with such
amendment or waiver and, in each case, the written approval of the parties
hereto.

Section 15. Assignment. The Service Provider shall not assign or delegate any of
its rights or obligations under this Agreement to a third party without the
prior written consent of the Collateral

 

13



--------------------------------------------------------------------------------

Manager. The Collateral Manager shall assign this Agreement to any purchaser of
its rights under the Agreements without the prior consent of the Service
Provider, provided that such purchaser agrees in writing to be bound by the
terms of this Agreement.

Section 16. Services Not Exclusive. The Service Provider and each Affiliate
thereof may engage, simultaneously with their activities hereunder, in other
businesses and make investments for their own accounts, and may render services
similar to those described in this Agreement for other individuals, companies,
trusts or persons, and shall not by reason of such engaging in other businesses,
making such investments, or rendering of services for others, be deemed to be
acting in conflict with the interests of the Collateral Manager, or the Issuer.

Section 17. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York. Each party to this Agreement
irrevocably and unconditionally submits to the exclusive jurisdiction of (a) the
Supreme Court of the State of New York, New York County, and (b) the United
States District Court for the Southern District of New York, for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party to this Agreement agrees to commence
any such action, suit or proceeding either in the United States District Court
for the Southern District of New York or if such suit, action or other
proceeding may not be brought in such court for jurisdictional reasons, in the
Supreme Court of the State of New York, New York County. Each party to this
Agreement further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in New York with respect to any matters to which it has submitted to
jurisdiction in this Section 16. Each of the parties to this Agreement
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) the Supreme Court of the State of New York, New York
County, or (ii) the United States District Court for the Southern District of
New York, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 18. Parties in Interest. Except as specifically set forth in Section 7
hereof, this Agreement shall be binding upon and inure solely to the benefit of
each party hereto and their respective legal representatives, heirs, successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person, any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 19. Counterparts. This Agreement may be executed either directly or by
an attorney-in-fact, in any number of counterparts, each of which shall
constitute an original, but all of which upon delivery when taken together shall
constitute a single contract.

Section 20. Waiver of Jury Trial. Each party hereto waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or any transaction contemplated hereby. Each
party hereto (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce that foregoing waiver and
(ii) acknowledges that it and the other Parties have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 20.

Section 21. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or

 

14



--------------------------------------------------------------------------------

other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

Section 22. Survival. The provisions of Sections 4, 6(d), 6(e), 7, 9, 12, 17 and
20 hereof shall survive the termination of this Agreement.

Section 23. Miscellaneous. No failure on the part of either party to exercise,
and no delay on its part in exercising, any right or remedy under this Agreement
will operate as a waiver thereof, nor will any single or partial exercise of any
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy.

Section 24. Headings. The section and other headings contained in this Agreement
are for reference only and are not intended to describe, interpret, define or
limit the scope or intent of this Agreement or any provision hereof.

Section 25. Gender and Number. Whenever required by the context hereof, the
singular shall include the plural and the plural shall include the singular. The
neuter gender shall include the feminine and masculine genders.

[Signature Page Follows.]

 

15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

 

COHEN & COMPANY FINANCIAL MANAGEMENT, LLC By:  

 

  Name:   Title: ATP MANAGEMENT LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

 

Exhibit A

Collateral Management Agreements and Collateral Administration Agreements

Collateral Management Agreement, dated as of March 15, 2006, by and between
Alesco Preferred Funding X, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of June 29, 2006, by and between
Alesco Preferred Funding XI, Ltd. and Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of October 12, 2006, by and between
Alesco Preferred Funding XII, Ltd. and Cohen Bros. Financial Management, LLC
(now known as “Cohen & Company Financial Management, LLC”).

Collateral Management Agreement, dated as of November 30, 2006, by and between
Alesco Preferred Funding XIII, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of December 21, 2006, by and between
Alesco Preferred Funding XIV, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of March 29, 2007, by and between
Alesco Preferred Funding XV, Ltd. and Cohen & Company Financial Management, LLC.

Collateral Management Agreement, dated as of June 28, 2007, by and between
Alesco Preferred Funding XVI, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Management Agreement, dated as of October 30, 2007, by and between
Alesco Preferred Funding XVII, Ltd. and Cohen & Company Financial Management,
LLC.

Collateral Administration Agreement, dated as of March 15, 2006, by and among
Alesco Preferred Funding X, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of June 29, 2006, by and among
Alesco Preferred Funding XI, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of October 12, 2006, by and among
Alesco Preferred Funding XII, Ltd., Cohen Bros. Financial Management, LLC (now
known as “Cohen & Company Financial Management, LLC”) and U.S. Bank National
Association.

Collateral Administration Agreement, dated as of November 30, 2006, by and among
Alesco Preferred Funding XIII, Ltd., Cohen & Company Financial Management, LLC
and Wells Fargo Bank, National Association.

Collateral Administration Agreement, dated as of December 21, 2006, by and among
Alesco Preferred Funding XIV, Ltd., Cohen & Company Financial Management, LLC
and U.S. Bank National Association.

 

17



--------------------------------------------------------------------------------

 

Collateral Administration Agreement, dated as of March 29, 2007, by and among
Alesco Preferred Funding XV, Ltd., Cohen & Company Financial Management, LLC and
LaSalle Bank National Association.

Collateral Administration Agreement, dated as of June 28, 2007, by and among
Alesco Preferred Funding XVI, Ltd., Cohen & Company Financial Management, LLC
and U.S. Bank National Association.

Collateral Administration Agreement, dated as of October 30, 2007, by and among
Alesco Preferred Funding XVII, Ltd., Cohen & Company Financial Management, LLC
and Wells Fargo Bank, National Association.

 

18



--------------------------------------------------------------------------------

 

Exhibit B

Fee Schedule

 

Agreement

   Escrowed Amount*      Monthly Service Fee  

Alesco X

   $ 2,867,600       $ 79,656   

Alesco XI

   $ 1,895,555       $ 52,654   

Alesco XII

   $ 1,941,249       $ 53,924   

Alesco XIII

   $ 1,287,630       $ 35,768   

Alesco XIV

   $ 2,139,454       $ 59,429   

Alesco XV

   $ 1,535,062       $ 42,641   

Alesco XVI

   $ 1,413,358       $ 39,260   

Alesco XVII

   $ 538,325       $ 14,953   

Total

   $ 13,618,233       $ 378,285   

 

* The Escrowed Amount shall be reduced by the amount paid by the Collateral
Manager to the Service Provider in accordance with Section 3.

 

19



--------------------------------------------------------------------------------

 

Exhibit C

Future Fee Schedule

 

Agreement

   Escrowed Amount*      Monthly Service Fee  

Alesco I

   $ 502,423       $ 13,956   

Alesco II

   $ 538,236       $ 14,951   

Alesco III

   $ 521,115       $ 14,475   

Alesco IV

   $ 952,747       $ 26,465   

Alesco V

   $ 908,056       $ 25,224   

Alesco VI

   $ 1,585,082       $ 44,030   

Alesco VII

   $ 778,128       $ 21,615   

Alesco VIII

   $ 1,737,437       $ 48,262   

Alesco IX

   $ 1,858,543       $ 51,626   

 

* The Escrowed Amount shall be reduced by the amount paid by the Collateral
Manager to the Service Provider in accordance with Sections 3.

 

20



--------------------------------------------------------------------------------

 

Exhibit D

Indentures

Indenture, dated as of March 15, 2006, by and among Alesco Preferred Funding X,
Ltd., Alesco Preferred Funding X, Inc. and U.S. Bank National Association.

Indenture, dated as of June 29, 2006, by and among Alesco Preferred Funding XI,
Ltd., Alesco Preferred Funding XI, Inc. and U.S. Bank National Association.

Indenture, dated as of October 12, 2006, by and among Alesco Preferred Funding
XII, Ltd., Alesco Preferred Funding XII, Inc. and U.S. Bank National
Association.

Indenture, dated as of November 30, 2006, by and among Alesco Preferred Funding
XIII, Ltd., Alesco Preferred Funding XIII, Inc. and Wells Fargo Bank, National
Association.

Indenture, dated as of December 21, 2006, by and among Alesco Preferred Funding
XIV, Ltd., Alesco Preferred Funding XIV, Inc., Alesco Preferred Funding XIV
(L2), Ltd. and U.S. Bank National Association.

Indenture, dated as of March 29, 2007, by and among Alesco Preferred Funding XV,
Ltd., Alesco Preferred Funding XV, LLC, Alesco Preferred Funding XV (L2), Ltd.
and LaSalle Bank National Association.

Indenture, dated as of June 28, 2007, by and among Alesco Preferred Funding XVI,
Ltd., Alesco Preferred Funding XVI, LLC, Alesco Preferred Funding XVI (L2), Ltd.
and U.S. Bank National Association.

Indenture, dated as of October 30, 2007, by and among Alesco Preferred Funding
XVII, Ltd., Alesco Preferred Funding XVII, LLC, Alesco Preferred Funding XVII
(L2), Ltd. and Wells Fargo Bank, National Association.

 

21